





Exhibit 10.1



TERM LOAN AGREEMENT
Dated as of April 17, 2020
among
STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,
as the Borrower,


STAG INDUSTRIAL, INC.,
as a Guarantor,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent


and


THE FINANCIAL INSTITUTIONS NOW OR HEREAFTER SIGNATORIES HERETO AND THEIR
ASSIGNEES PURSUANT TO SECTION 11.6,
as Lenders


and


PNC BANK, NATIONAL ASSOCIATION, REGIONS BANK, TD BANK, N.A. and U.S. BANK
NATIONAL ASSOCIATION,
as Syndication Agents





WELLS FARGO SECURITIES, LLC
as the Bookrunner


and


WELLS FARGO SECURITIES and PNC CAPITAL MARKETS LLC, Regions Capital Markets, TD
Securities (USA) LLC and U.S. BANK NATIONAL ASSOCIATION
as the Joint Lead Arrangers








--------------------------------------------------------------------------------




TABLE OF CONTENTSSectionPage

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
SECTION 1.1 Defined Terms
1
SECTION 1.2 Other Interpretive Provisions
30
SECTION 1.3 Accounting Terms
30
SECTION 1.4 Rounding
30
SECTION 1.5 Times of Day
30
SECTION 1.6 Rates
30
SECTION 1.7 Divisions
30
ARTICLE II The Commitments and Credit Extensions
31
SECTION 2.1 Committed Loans
31
SECTION 2.2 Borrowings, Conversions and Continuations of Committed Loans
32
SECTION 2.3 Reserved
33
SECTION 2.4 Reserved
33
SECTION 2.5 Prepayments
33
SECTION 2.6 Incremental Term Loans
34
SECTION 2.7 Repayment of Loans
35
SECTION 2.8 Interest
35
SECTION 2.9 Fees
35
SECTION 2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate
36
SECTION 2.11 Evidence of Debt
36
SECTION 2.12 Payments Generally; The Administrative Agent’s Clawback
36
SECTION 2.13 Sharing of Payments by the Lenders
38
SECTION 2.14 Reserved
39
SECTION 2.15 Reserved
39
SECTION 2.16 Defaulting Lenders
39
SECTION 2.17 Guaranties
40
SECTION 2.18 Extension of Maturity Date
41
ARTICLE III Taxes, Yield Protection and Illegality
41
SECTION 3.1 Taxes
41
SECTION 3.2 Illegality
46
SECTION 3.3 Changed Circumstances
46
SECTION 3.4 Increased Costs; Reserves on LIBOR Loans
50
SECTION 3.5 Compensation for Losses
51
SECTION 3.6 Mitigation Obligations; Replacement of the Lenders
52
SECTION 3.7 Survival
52
ARTICLE IV Unencumbered Properties
52
SECTION 4.1 Initial Unencumbered Properties
52




--------------------------------------------------------------------------------



SECTION 4.2 Reserved
52
SECTION 4.3 Notices of Qualification as an Unencumbered Property
52
SECTION 4.4 Eligibility
52
SECTION 4.5 Reserved
53
SECTION 4.6 Guaranty
53
SECTION 4.7 Admission of New Unencumbered Properties
53
SECTION 4.8 Reserved
53
SECTION 4.9 Reserved
53
SECTION 4.10 Exclusion Events
53
ARTICLE V Conditions Precedent to Credit Extensions
54
SECTION 5.1 Conditions to Effectiveness
54
SECTION 5.2 Conditions to all Credit Extensions
56
ARTICLE VI Representations and Warranties
57
SECTION 6.1 Existence, Qualification and Power; Compliance with Laws
57
SECTION 6.2 Authorization; No Contravention
57
SECTION 6.3 Governmental Authorization; Other Consents
57
SECTION 6.4 Binding Effect
57
SECTION 6.5 Financial Statements; No Material Adverse Effect
57
SECTION 6.6 Litigation
58
SECTION 6.7 No Default
58
SECTION 6.8 Ownership of Property; Liens; Equity Interests
58
SECTION 6.9 Environmental Compliance
59
SECTION 6.10 Insurance
59
SECTION 6.11 Taxes
59
SECTION 6.12 ERISA Compliance
60
SECTION 6.13 Subsidiaries; Equity Interests
60
SECTION 6.14 Margin Regulations; Investment Company Act
61
SECTION 6.15 Disclosure
61
SECTION 6.16 Compliance with Laws
61
SECTION 6.17 Taxpayer Identification Number
61
SECTION 6.18 Intellectual Property; Licenses, Etc
61
SECTION 6.19 Reserved
62
SECTION 6.20 Solvency
62
SECTION 6.21 REIT Status of the Parent
62
SECTION 6.22 Labor Matters
62
SECTION 6.23 Ground Lease Representation
62
SECTION 6.24 Unencumbered Properties
63
SECTION 6.25 OFAC
63
SECTION 6.26 EEA Financial Institutions.
63
ARTICLE VII Affirmative Covenants
63
SECTION 7.1 Financial Statements
64




--------------------------------------------------------------------------------



SECTION 7.2 Certificates; Other Information
64
SECTION 7.3 Notices
64
SECTION 7.4 Payment of Obligations
67
SECTION 7.5 Preservation of Existence, Etc
67
SECTION 7.6 Maintenance of Properties
67
SECTION 7.7 Maintenance of Insurance
67
SECTION 7.8 Compliance with Laws; Beneficial Ownership Regulations
68
SECTION 7.9 Books and Records
68
SECTION 7.10 Inspection Rights
68
SECTION 7.11 Use of Proceeds
68
SECTION 7.12 Environmental Matters
69
SECTION 7.13 Ground Leases
70
SECTION 7.14 Unencumbered Properties
71
ARTICLE VIII Negative Covenants
71
SECTION 8.1 Liens
72
SECTION 8.2 Indebtedness
73
SECTION 8.3 Investments
73
SECTION 8.4 Fundamental Changes
74
SECTION 8.5 Dispositions
75
SECTION 8.6 Restricted Payments
75
SECTION 8.7 Change in Nature of Business
75
SECTION 8.8 Transactions with Affiliates
75
SECTION 8.9 Burdensome Agreements
75
SECTION 8.10 Use of Proceeds
76
SECTION 8.11 Unencumbered Properties; Ground Leases
76
SECTION 8.12 Environmental Matters
77
SECTION 8.13 Negative Pledge; Indebtedness
77
SECTION 8.14 Financial Covenants
77
ARTICLE IX Events of Default and Remedies
78
SECTION 9.1 Events of Default
78
SECTION 9.2 Remedies Upon Event of Default
80
SECTION 9.3 Application of Funds
81
ARTICLE X The Administrative Agent
81
SECTION 10.1 Appointment and Authority
81
SECTION 10.2 Rights as a Lender
82
SECTION 10.3 Exculpatory Provisions
82
SECTION 10.4 Reliance by the Administrative Agent
83
SECTION 10.5 Delegation of Duties
83
SECTION 10.6 Resignation of the Administrative Agent
83
SECTION 10.7 Non-Reliance on the Administrative Agent and Other Lenders
84
SECTION 10.8 No Other Duties, Etc
85




--------------------------------------------------------------------------------



SECTION 10.9 The Administrative Agent May File Proofs of Claim
85
SECTION 10.10 Guaranty Matters
85
ARTICLE XI Miscellaneous
85
SECTION 11.1 Amendments, Etc
85
SECTION 11.2 Notices; Effectiveness; Electronic Communication
87
SECTION 11.3 No Waiver; Cumulative Remedies; Enforcement
89
SECTION 11.4 Expenses; Indemnity; Damage Waiver
89
SECTION 11.5 Payments Set Aside
90
SECTION 11.6 Successors and Assigns
90
SECTION 11.7 Treatment of Certain Information; Confidentiality
95
SECTION 11.8 Right of Setoff
96
SECTION 11.9 Interest Rate Limitation
97
SECTION 11.10 Counterparts; Integration; Effectiveness
97
SECTION 11.11 Survival of Representations and Warranties
97
SECTION 11.12 Severability
97
SECTION 11.13 Replacement of the Lenders
98
SECTION 11.14 Governing Law; Jurisdiction; Etc
98
SECTION 11.15 No Advisory or Fiduciary Responsibility
99
SECTION 11.16 Electronic Execution of Assignments and Certain Other Documents
100
SECTION 11.17 USA PATRIOT ACT
100
SECTION 11.18 ENTIRE AGREEMENT
100
SECTION 11.19 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
101
SECTION 11.20 Certain ERISA Matters
101
SECTION 11.21 Acknowledgment Regarding Any Supported QFCs
102







--------------------------------------------------------------------------------





SCHEDULES
2.1 Commitments and Applicable Percentages
4.1 Initial Unencumbered Properties
6.6 Litigation
6.9 Environmental Matters
6.13 Subsidiaries and Other Equity Investments and Equity Interests in the
Borrower and Each Subsidiary Guarantor
6.18 Intellectual Property Matters
8.1 Existing Liens
8.13 Indebtedness
11.2 The Administrative Agent’s Office; Certain Addresses for Notices
RO Responsible Officers
EXHIBITS
A Committed Loan Notice
B Form of Note
C Compliance Certificate
D-1 Assignment and Assumption
D-2 Administrative Questionnaire
E Form of Disbursement Instruction Agreement
F-1 Form of Parent Guaranty
F-2 Form of Subsidiary Guaranty
G Reserved
H-1 U.S. Tax Compliance Certificate
H-2 U.S. Tax Compliance Certificate
H-3 U.S. Tax Compliance Certificate
H-4 U.S. Tax Compliance Certificate






--------------------------------------------------------------------------------



TERM LOAN AGREEMENT
This TERM LOAN AGREEMENT (the “Agreement”) is entered into as of April 17, 2020,
among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (the “Borrower”), STAG INDUSTRIAL, INC., a Maryland corporation and
the sole member of the sole general partner of the Borrower (the “Parent”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Administrative Agent.
The Borrower has requested that the Lenders provide a term credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.1 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by a Subsidiary Guarantor, as lessee, that (a) has a remaining
lease term (including extension or renewal rights) of at least twenty-five (25)
years, calculated as of the date such Acceptable Property is deemed an
Unencumbered Property, and that the Administrative Agent determines, in its sole
discretion, is a financeable ground lease and is otherwise acceptable or (b) has
a bargain purchase option (as defined in accordance with GAAP).
“Acceptable Property” means a Property (a) that is approved by the
Administrative Agent and the Required Lenders, or (b) that meets the following
requirements:
(i) such Property is wholly-owned by, or ground leased pursuant to an Acceptable
Ground Lease to, the Borrower or a Subsidiary Guarantor free and clear of any
Liens (other than Liens permitted by Section 8.1);
(ii) such Property is an industrial, manufacturing, warehouse/distribution
and/or office property located within the United States;
(iii) if such Property is owned by a Subsidiary Guarantor, or is ground leased
pursuant to an Acceptable Ground Lease to a Subsidiary Guarantor, then the
Equity Interests of such Subsidiary Guarantor are owned, directly or indirectly
by the Borrower, free and clear of any Liens other than Liens permitted by
Section 8.1; and
(iv) such Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters which,
individually or collectively, are not material to the profitable operation of
such Property.
“Additional Permitted Indebtedness” means unsecured Indebtedness permitted to be
incurred pursuant to Section 8.2(f).





--------------------------------------------------------------------------------



“Additional Term Loans” has the meaning specified in Section 2.6(b)(i).
“Adjusted NOI” means, with respect to any Property for the Current Reporting
Quarter, annualized, an amount equal to (a) the aggregate gross revenues
(excluding non-cash revenues) from the operations of such Property during such
period, minus (b) the sum of (i) all expenses and other proper charges incurred
in connection with the operation of such Property during such period (including
real estate taxes, but excluding any property and asset management fees, debt
service charges, income taxes, depreciation, amortization and other non-cash
expenses and excluding capital expenditures), (ii) a management fee equal to the
greater of (A) two percent (2%) of the aggregate gross base rental revenues
(excluding non-cash revenues) from the operations of such Property during such
period and (B) actual property management fees paid, and (iii) a replacement
reserve of $0.10 per square foot (excluding any Property acquired during the
Current Reporting Quarter). Adjusted NOI shall exclude the amount of any
revenues and expenses from any Dark Property. Adjusted NOI shall be increased,
without duplication, by (i) annualized rental revenues (excluding non-cash
revenues), net of associated expenses, from any new lease which went into effect
with the tenant taking occupancy (or any lease with respect to any Property
acquired during the Current Reporting Quarter) and the Borrower is recognizing
revenue from such tenant in accordance with GAAP during such Current Reporting
Quarter, and (ii) annualized gross base rental revenues (excluding non-cash
revenues) for the first monthly gross base rental payment for any lease in a
free rent period and the Borrower is recognizing revenue from the applicable
tenant in accordance with GAAP during such Current Reporting Quarter.
“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.2, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided in no event shall
Administrative Agent or any Lender be deemed to be an Affiliate of the Borrower.
“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments in effect on the Closing Date is THREE
HUNDRED MILLION DOLLARS ($300,000,000.00).
“Agreement” means this Term Loan Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.
2



--------------------------------------------------------------------------------



“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans has been terminated pursuant to Section 2.1(a) or Section
9.2 or if the Aggregate Commitments have expired, then the Applicable Percentage
of each Lender shall be determined based on the percentage (carried out to the
ninth decimal place) of the Total Outstandings represented by such Lender’s
Loans at such time. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means the following percentages per annum, based upon the Debt
Rating as set forth below (determined in accordance with the Performance-Based
Pricing Grid set forth below).
Performance-Based Pricing Grid:

Applicable RatePricing LevelDebt RatingBase Rate Applicable MarginLIBOR Loan
Applicable
Margin1≥A-/A30.35%1.35%2BBB+/Baa10.40%1.40%3BBB/Baa20.50%1.50%4BBB-/Baa30.75%1.75%5<
BBB-/Baa31.15%2.15%

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 7.3(e) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” means, on any date in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited financial statements of the
Parent for the fiscal year ended December 31, 2019 and, from and after the
delivery of the financial statements of the
3



--------------------------------------------------------------------------------



Parent required pursuant to Section 7.1(a) for the fiscal year ending December
31, 2020, the most-recent financial statements furnished pursuant to Section
7.1(a).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Balloon Payments” shall mean with respect to any loan constituting
Indebtedness, any required principal payment of such loan which is payable at
the maturity of such Indebtedness, provided, however, that the final payment of
a fully amortized loan shall not constitute a Balloon Payment.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable). If the Base Rate as
determined as provided above would be less than 1.25%, the Base Rate shall be
deemed to be 1.25%.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benchmark Replacement” has the meaning specified in Section 3.3(b).


“Benchmark Replacement Adjustment” has the meaning specified in Section 3.3(b).


“Benchmark Replacement Conforming Changes” has the meaning specified in Section
3.3(b).


“Benchmark Replacement Date” has the meaning specified in Section 3.3(b).

“Benchmark Transition Event” has the meaning specified in Section 3.3(b).


“Benchmark Transition Start Date” has the meaning specified in Section 3.3(b).


“Benchmark Unavailability Period” has the meaning specified in Section 3.3(b).


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Book Value” means all land, building, improvements, leasing commissions and
deferred leasing intangibles less accumulated depreciation and amortization.
4



--------------------------------------------------------------------------------



“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.2.
“Borrowing” means a Committed Borrowing.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
State of New York, and, if such day relates to any LIBOR Loan, means any such
day that is also a London Banking Day.
“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.
“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP.
“Capitalization Rate” means seven percent (7.0%).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Guarantor, the Borrower or any of their Subsidiaries free and
clear of all Liens (other than Liens permitted hereunder):
(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)demand or time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (A) is a Lender or (B) (i) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;
(c)commercial paper in an aggregate amount of no more than $5,000,000 per issuer
outstanding at any time issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;
(d)Investments, classified in accordance with GAAP as current assets of the
Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
5



--------------------------------------------------------------------------------



Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and
(e)Other liquid or readily marketable investments in an amount not to exceed
five percent (5%) of Total Asset Value.
“Casualty” means, with respect to any Unencumbered Property, if such
Unencumbered Property has been damaged or destroyed, in whole or in part, by
fire or other casualty.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty; (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the Equity Interests of the
Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully-diluted basis (and taking into account
all such Equity Interests that such person or group has the right to acquire
pursuant to any option right);
(b)during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)the Parent shall cease to (i) either be the sole general partner of, or
wholly own and control the general partner of, the Borrower or (ii) own,
directly or indirectly, greater than fifty percent (50%) of the Equity Interests
of the Borrower.
6



--------------------------------------------------------------------------------



“Closing Date” means the first date all the conditions precedent in Section 5.1
are satisfied or waived in accordance with Section 11.1.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrower pursuant to Section 2.1, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.1.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.1.
“Committed Loan” has the meaning specified in Section 2.1(a).
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBOR Loans, pursuant to Section 2.2(a), which, if in writing, shall be
substantially in the form of Exhibit A.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.
“Companies” means, without duplication, the Parent and its Consolidated
Subsidiaries (including the Borrower), and “Company” means any one of the
Companies.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Unencumbered
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting any Unencumbered Property or
any part thereof.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any Person for any period, an amount equal to
(a) Consolidated Net Income, plus (b) the sum of the following (without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period): (i) income tax expense; (ii) interest
expense, amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness;
(iii) depreciation and amortization expense; (iv) amortization of intangibles
(including goodwill) and organization costs; (v) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business),
including property acquisition costs; (vi) any other non-cash charges, and (vii)
all commissions, guaranty fees, discounts and other fees and charges owed by
such Person with respect to letters of credit and bankers’ acceptance financing
and net costs of such Person under Swap Contracts in respect of interest rates
to the extent such net costs are allocable to such period in accordance with
GAAP; minus (c) the sum of the following (to the extent included in the
statement of such Consolidated Net Income for such period): (i) interest income
(except to the extent deducted in determining such Consolidated Net Income);
(ii) any extraordinary, unusual or non-recurring
7



--------------------------------------------------------------------------------



income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business); and (iii) any
other non-cash income.
“Consolidated Fixed Charges” means, on a consolidated basis, for any Person for
any period, the sum (without duplication) of (a) Consolidated Interest Expense,
(b) provision for cash income taxes made by such Person on a consolidated basis
in respect of such period, (c) scheduled principal amortization payments due
during such period on account of Indebtedness of such Person (excluding Balloon
Payments), and (d) Restricted Payments paid in cash with respect to preferred
Equity Interests of such Person during such period (other than any repayments of
principal with respect to preferred Equity Interests).
“Consolidated Interest Expense” means, for any Person for any period, the total
interest expense (including that attributable to Capital Lease Obligations) of
such Person for such period with respect to all outstanding Total Funded Debt
(including all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).
Consolidated Interest Expenses shall exclude non-cash charges, interest rate
hedge termination payments or receipts, loan prepayment costs, and upfront loan
fees, interest expense covered by an interest reserve established under a loan
facility and any interest expense under any construction loan or construction
activity that under GAAP is required to be capitalized.
“Consolidated Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Consolidated Total Debt, divided by
(b) Total Asset Value.
“Consolidated Net Income” means, for any Person for any period, the consolidated
net income (or loss) of such Person for such period, determined on a
consolidated basis; provided that in calculating Consolidated Net Income of the
Parent for any period, there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Parent or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Company) in which any Company has an
ownership interest, except to the extent that any such income is actually
received by such Company in the form of dividends or similar distributions, and
(c) the undistributed earnings of any Subsidiary of any Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or requirement of Law applicable
to such Subsidiary.
“Consolidated Subsidiary” means any Person in which the Parent or the Borrower
has a direct or indirect ownership interest and whose financial results would be
consolidated under GAAP with the financial results of the Parent on the
consolidated financial statements of the Parent.
“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Parent on such date, determined on a
consolidated basis in accordance with GAAP which would be required to be
included on the liabilities side of the balance sheet of the Parent in
accordance with GAAP, and including the Companies’ Share of the principal amount
of all Indebtedness of Unconsolidated Affiliates, but, in each case, excluding
the net obligations of the Parent on a consolidated basis under any Swap
Contract.
“Construction in Progress” means (a) a Property with new ground up construction,
(b) a Property under renovation in which (i) greater than thirty percent (30%)
of the square footage of such
8



--------------------------------------------------------------------------------



Property is unavailable for occupancy due to renovation and (ii) no rents are
being paid on such square footage or (c) a building expansion. The
classification of “Construction in Progress” will cease on the earlier to occur
of (A) the time that such Property has an Occupancy Rate of greater than eighty
percent (80%), and (B) one hundred eighty (180) days after completion of
construction, renovation or expansion of such Property, as applicable.
“Contamination” means the presence of Hazardous Materials in amounts exceeding
regulatory action levels.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Covered Entity” has the meaning specified in Section 11.21.
“Credit Agreements” means (a) that certain Term Loan Agreement, dated as of July
12, 2019, among the Borrower, the Parent, Wells Fargo, as administrative agent,
and the other lenders party thereto, (b) the Revolving Credit Agreement, (c)
that certain Term Loan Agreement, dated as of July 26, 2018, among the Borrower,
the Parent, Wells Fargo, as administrative agent, and the other lenders party
thereto, (d) that certain Term Loan Agreement, dated as of July 28, 2017, among
the Borrower, the Parent, Bank of America, N.A., as administrative agent, and
the other lenders party thereto and (e) that certain Amended and Restated Term
Loan Agreement, dated as of December 20, 2016, among the Borrower, the Parent,
Wells Fargo, as administrative agent, and the other lenders party thereto, in
each case, as amended from time to time.
“Credit Extension” means a Borrowing.
“Current Reporting Quarter” means the most recent fiscal quarter for which
quarterly financial statements have been delivered to the Lenders pursuant to
Section 7.1.
“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single purposes entity covenants, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate guaranty or indemnification agreements in non-recourse
financing of Real Property.
“Dark Property” means any Property as to which, as of the last day of the
Current Reporting Quarter, (a) all leases have terminated, (b) the Borrower is
not recognizing revenue from any tenants in accordance with GAAP or (c) the
Adjusted NOI for such Property is negative.
“Debt Rating” means, as of any date of determination, the rating as determined
by a minimum of two of S&P, Moody’s or Fitch (collectively, the “Debt Ratings”)
of the Borrower’s non-credit-enhanced, senior unsecured long-term debt. In the
event that the Borrower receives only two Debt Ratings, and such Debt Ratings
are not equivalent, the Applicable Margin shall be determined based on the
higher of the two Debt Ratings. In the event that Borrower receives more than
two Debt Ratings, and such Debt Ratings are not all equivalent, (A) if the
difference between the highest and the lowest such Debt Ratings
9



--------------------------------------------------------------------------------



is one ratings category, the Applicable Margin corresponding to the highest of
the Debt Ratings shall apply; and (B) if the difference between the highest and
the lowest such Debt Ratings is two ratings categories or more, the Applicable
Margin corresponding to the average of the two highest Debt Ratings shall apply,
provided that if such average is not a recognized rating category, then the
Applicable Margin corresponding to the lower of the two highest Debt Ratings
shall apply. Notwithstanding the foregoing, (a) during any period in which the
Borrower has only one Debt Rating, the Applicable Margin corresponding to the
Debt Rating that is one level lower than that of such Debt Rating shall apply
and (b) during any period in which the Borrower does not have any Debt Ratings,
Pricing Level 5 set forth in the definition of Applicable Margin shall apply.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided that with respect to a LIBOR Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus two percent (2%) per annum.
“Default Right” has the meaning specified in Section 11.21.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower and the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company which controls such Lender that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
10



--------------------------------------------------------------------------------



ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit E to be executed and delivered by the Borrower pursuant to
Section 5.1(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.
“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith but
excluding any arrangement constituting a Lien.
“Dollar” and “$” mean lawful money of the United States.
“Early Opt-in Election” has the meaning specified in Section 3.3(b).


“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.6(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.6(b)(iii)).
“Environmental Assessment” has the meaning specified in Section 7.12(b).
“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time instituted or completed pursuant to any applicable Environmental
Requirement against any Company or against or with respect to
11



--------------------------------------------------------------------------------



any Real Property or any condition, use, or activity on any Real Property
(including any such action against the Administrative Agent or any Lender), and
any claim at any time made by any Person against any Company or against or with
respect to any Real Property or any condition, use, or activity on any Real
Property (including any such claim against the Administrative Agent or any
Lender), relating to damage, contribution, cost recovery, compensation, loss, or
injury resulting from or in any way arising in connection with any Hazardous
Material or any Environmental Requirement.
“Environmental Damages” means all liabilities (including strict liability),
losses, damages (excluding consequential, special, exemplary or punitive damages
except to the extent such damages were imposed upon an Indemnitee as a result of
any claims made against such Indemnitee by a governmental entity or any other
third party), judgments, penalties, fines, costs and expenses (including fees,
costs and expenses of attorneys, consultants, contractors, experts and
laboratories), of any and every kind or character, at law or in equity,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable,
made, incurred, suffered, brought, or imposed at any time and from time to time,
whether before or after the Release Date and arising in whole or in part from:
(a)the presence of any Hazardous Material on any Unencumbered Property, or any
escape, seepage, leakage, spillage, emission, release, discharge or disposal of
any Hazardous Material on or from any Unencumbered Property, or the migration or
release or threatened migration or release of any Hazardous Material to, from or
through any Unencumbered Property, on or before the Release Date; or
(b)any act, omission, event or circumstance existing or occurring in connection
with the handling, treatment, containment, removal, storage, decontamination,
clean up, transport or disposal of any Hazardous Material which is at any time
on or before the Release Date present on any Unencumbered Property; or
(c)the breach of any representation, warranty, covenant or agreement contained
in this Agreement relating to the presence of any Hazardous Material on any
Unencumbered Property because of any event or condition occurring or existing on
or before the Release Date; or
(d)any violation on or before the Release Date, of any Environmental Requirement
in connection with any Unencumbered Property in effect on or before the Release
Date, regardless of whether any act, omission, event or circumstance giving rise
to the violation constituted a violation at the time of the occurrence or
inception of such act, omission, event or circumstance; or
(e)any Environmental Claim, or the filing or imposition of any environmental
Lien against any Unencumbered Property, because of, resulting from, in
connection with, or arising out of any of the matters referred to in
subparagraphs (a) through (d) preceding;
and regardless of whether any of the foregoing was caused by the Borrower, any
other Loan Party or their respective tenant or subtenant, or a prior owner of an
Unencumbered Property or its tenant or subtenant, or any third party including
(i) injury or damage to any person, property or natural resource occurring on or
off of an Unencumbered Property including the cost of demolition and rebuilding
of any improvements on any Real Property; (ii) the investigation or remediation
of any such Hazardous Material or violation of Environmental Requirement
including the preparation of any feasibility studies or reports and the
performance of any cleanup, remediation, removal, response, abatement,
containment, closure, restoration, monitoring or similar work required by any
Environmental Requirement or necessary to have full use and benefit of
Unencumbered Properties as contemplated by the Loan Documents (including any of
the same in connection with any foreclosure action or transfer in lieu thereof);
(iii) all liability to pay or
12



--------------------------------------------------------------------------------



indemnify any Person or Governmental Authority for costs expended in connection
with any of the foregoing; (iv) the investigation and defense of any claim,
whether or not such claim is ultimately withdrawn or defeated; and (v) the
settlement of any claim or judgment. “Costs” as used in this definition shall
also include any diminution in the value of the security afforded by the
Unencumbered Property or any future reduction of the sales price of any
Unencumbered Property by reason of any matter set forth in Section 7.12 or
Section 8.12.
“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Requirement” means any Environmental Law, agreement or
restriction, as the same now exists or may be changed or amended or come into
effect in the future, which pertains to any Hazardous Material or the
environment including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Parent or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section
4042(a)(1) or (2) of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (g) the determination that any Pension
Plan is considered an at-risk plan or notification that a Multiemployer Plan is
in endangered or critical status within the meaning of Sections 430, 431 and 432
of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Parent or any ERISA Affiliate.
13



--------------------------------------------------------------------------------



“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the FRB (or any successor) for determining
the maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” has the meaning specified in Section 9.1.
“Excluded Party” shall mean any REIT, any parent company of or Person who
Controls any REIT in each instance engaged primarily in owning and operating
Real Property, and any other Person whom the Borrower has reasonably identified
in writing to the Administrative Agent as a competitor or potential competitor
of the Borrower.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Contract if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Contract (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Contract (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under Section
27 of the Subsidiary Guaranty). If a Swap Contract arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Contract that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.1(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.1(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Exclusion Event” has the meaning specified in Section 4.10.
14



--------------------------------------------------------------------------------



“Exclusion Notice” has the meaning specified in Section 4.10.
“Existing 2020 Term Loan Agreement” means that certain Term Loan Agreement dated
as of September 29, 2015, as amended and assigned prior to the date hereof,
among the Borrower, Wells Fargo Bank, National Association, as administrative
agent, and a syndicate of lenders.
“Existing 2021 Term Loan Agreement” means that certain Second Amended and
Restated Term Loan Agreement dated as of December 20, 2016, as amended and
assigned prior to the date hereof, among the Borrower, Wells Fargo Bank,
National Association, as administrative agent, and a syndicate of lenders.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, then the Federal Funds Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, then the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Wells Fargo on such day on such transactions
as determined by the Administrative Agent and (c) if the Federal Funds Rate
should be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letters” means the letter agreements, dated as of (a) April 7, 2020 among
the Borrower, the Administrative Agent and WFS, and (b) the Closing Date between
the Borrower and any other Lead Arranger, if any.
“Fitch” means Fitch, Inc., and any successor thereto.
“Fixed Charge Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Consolidated EBITDA, divided by (b)
Consolidated Fixed Charges.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
15



--------------------------------------------------------------------------------



“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranties” means the Parent Guaranty and the Subsidiary Guaranties, and
“Guaranty” means any one of the Guaranties.
“Guarantors” means, collectively, the Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
16



--------------------------------------------------------------------------------



“ICE” has the meaning specified in the definition of “LIBOR”.
“Immaterial Subsidiary” means any Subsidiary whose assets constitute less than
one percent (1%) of Total Asset Value; provided that if at any time the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors exceeds ten percent (10%) of Total Asset Value, then the Borrower
shall designate certain “Immaterial Subsidiaries” as Guarantors such that the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors does not exceed ten percent (10%) of Total Asset Value.
“Increase Effective Date” has the meaning specified in Section 2.6(b)(ii).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;
(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)net obligations of such Person under any Swap Contract;
(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and, in each case, either (i) not past due for more than one hundred
and eighty (180) days or (ii) being contested in good faith by appropriate
proceedings diligently conducted);
(e)Capital Lease Obligations;
(f)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any ownership interest (excluding
perpetual preferred ownership interests) in such Person or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus (without duplication and
only to the extent required to be paid) accrued and unpaid dividends;
(g)all Guarantees of such Person in respect of any of the foregoing (except for
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to non-recourse liability);
and
(h)all obligations of the kind referred to in clauses (a) through (g) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any lien on Property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, but limited to
the lesser of (i) the fair market value of the property subject to such lien and
(ii) the aggregate amount of the obligations so secured.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability
17



--------------------------------------------------------------------------------



company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date; provided that, solely for
purposes of calculating the financial covenants set forth in Sections 8.14(a),
(b) and (c), Indebtedness shall exclude the net obligations of the Parent on a
consolidated basis under Swap Contracts entered into to hedge or mitigate any
interest rate risk in respect of borrowed money for which the Parent, the
Borrower or any Subsidiary has actual exposure. The amount of any Capital Lease
Obligations as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.4(b).
“Information” has the meaning specified in Section 11.7.
“Initial Unencumbered Properties” means the Acceptable Properties listed on
Schedule 4.1, and “Initial Unencumbered Property” means any one of the Initial
Unencumbered Properties.
“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date applicable to such Loan; provided that if any Interest Period for a LIBOR
Loan exceeds three (3) months, then the respective dates that fall every three
(3) months after the beginning of such Interest Period shall also be Interest
Payment Dates, and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September, and December and the Maturity Date applicable to such
Loan.
“Interest Period” means as to each LIBOR Loan, the period commencing on the date
such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan and
ending on the date one (1), two (2), three (3) or six (6) months (if available
to all Lenders) thereafter, as selected by the Borrower in its Loan Notice;
provided that:
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a LIBOR Loan, such Business Day falls in another calendar month, in which case
such Interest Period shall end on the next preceding Business Day;
(ii) any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and
(iii) no Interest Period for a subject Loan shall extend beyond the Maturity
Date applicable to such Loan.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the
18



--------------------------------------------------------------------------------



investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IP Rights” has the meaning specified in Section 6.18.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lead Arrangers” means Wells Fargo Securities, LLC and PNC Capital Markets LLC,
Regions Capital Markets, TD Securities (USA) LLC and U.S. Bank National
Association in their capacities as joint lead arrangers.
“Lease” means each existing or future lease, sublease (to the extent of any
Subsidiary Guarantor’s rights thereunder), license, or other agreement (other
than an Acceptable Ground Lease) under the terms of which any Person has or
acquires any right to occupy or use any Property, or any part thereof, or
interest therein, and each existing or future guaranty of payment or performance
thereunder.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate as set by the ICE Benchmark Administration (“ICE”) (or
the successor thereto if ICE is no longer making such rate available) for
deposits in U.S. dollars for a period equal to the applicable Interest Period
which appears on Reuters Screen LIBOR01 Page (or any applicable successor page)
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period by (ii) a percentage equal to 1
minus the Eurodollar Reserve Percentage. If, for any reason, the rate referred
to in the preceding clause (i) does not appear on Reuters Screen LIBOR01 Page
(or any applicable successor page), then the rate to be used for such clause (i)
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in U.S. dollars would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period. Any change in the Eurodollar Reserve Percentage maximum rate or reserves
described in the preceding clause (ii) shall result in a change in LIBOR on the
date on which such change in such Eurodollar Reserve Percentage rate becomes
effective. Unless otherwise specified in any amendment to this Agreement entered
into in accordance with clauses (b)(i) or (ii) of Section 3.3, in the event that
a Benchmark Replacement with respect to LIBOR is implemented then all references
herein to LIBOR shall be deemed references to such Benchmark Replacement. If
LIBOR as determined as
19



--------------------------------------------------------------------------------



provided above would be less than 0.25%, LIBOR shall be deemed to be 0.25%. Each
calculation by the Administrative Agent of LIBOR shall be conclusive and binding
for all purposes, absent manifest error.
“LIBOR Loan” means a Committed Loan that bears interest at a rate based on
LIBOR.
“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR borrowing having a one-month interest period determined
at approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two business days prior to the first day of such interest period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
business day, the immediately preceding business day. The LIBOR Market Index
Rate shall be determined on a daily basis.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property and any Capital Lease having substantially the same
economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan.
“Loan Documents” means this Agreement, each Note, the Fee Letters, and the
Guaranties.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of LIBOR Loans, pursuant to Section
2.2(a), which, if in writing, shall be substantially in the form of Exhibit A.
“Loan Parties” means, collectively, the Borrower and each Guarantor and “Loan
Party” means any one of the Loan Parties.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Acquisition” means any acquisition (or series of related acquisitions)
or investments (or series of related investments) permitted by this Agreement
and consummated in accordance with the terms of this Agreement for which the
aggregate consideration paid in respect of such acquisition or investment
(including any Indebtedness assumed in connection therewith) exceeds 10% of
Total Asset Value for the Current Reporting Quarter, without giving pro forma
effect to such acquisition.
“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, or financial condition of
the Companies, taken as a whole; (b) a material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect, or enforceability against the Loan Parties, taken as a whole, of the
Loan Documents to which they are parties.
“Material Environmental Event” means, with respect to any Unencumbered Property,
(a) a violation of any Environmental Law with respect to such Unencumbered
Property, or (b) the presence of any Hazardous Materials on, about, or under
such Unencumbered Property that, under or pursuant to any
20



--------------------------------------------------------------------------------



Environmental Law, would require remediation, if in the case of either (a) or
(b), such event or circumstance could reasonably be expected to have a Material
Property Event.
“Material Property Event” means, with respect to any Unencumbered Property, the
occurrence of any event or circumstance occurring or arising after the date of
this Agreement that resulted in a (a) material adverse effect with respect to
the financial condition or the operations of such Unencumbered Property, (b)
material adverse effect on the value of such Unencumbered Property, or (c)
material adverse effect on the ownership of such Unencumbered Property.
“Material Subsidiary” means each Subsidiary of the Borrower other than a
Non-Guarantor Subsidiary.
“Material Title Defects” means, with respect to any Unencumbered Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Unencumbered Property, would
prevent such Unencumbered Property from being used in the manner in which it is
currently being used, or would result in a violation of any Law which would have
a material and adverse effect on such Unencumbered Property); provided that
Material Title Defects shall not include any Liens or other encumbrances (i)
that existed as of the date of the title insurance policies issued in connection
with the Prior Credit Agreement for the Initial Unencumbered Properties, (ii)
that existed as of the date of this Agreement and that are listed on Schedule
8.1 or (iii) with respect to any Unencumbered Properties added following the
date of this Agreement, Liens and other encumbrances similar in type and extent
to those contemplated by clauses (i) and (ii) above.
“Maturity Date” means April 16, 2021 or such later date to which the Maturity
Date may be extended pursuant to Section 2.18; provided that if such date is not
a Business Day, then the Maturity Date shall be the next preceding Business Day.
“Minimum Distributions” means (a) for the Parent for any fiscal year of the
Parent, Restricted Payments in an amount not less than the aggregate amount of
distributions required to be paid by the Parent in order for the Parent to
qualify as a REIT, and (b) for the Borrower for any fiscal year of the Borrower,
Restricted Payments in an amount not less than the aggregate amount of
distributions required to be paid by the Borrower to the Parent in order for the
Parent to qualify as a REIT.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including the Parent or any ERISA Affiliate) at least two (2) of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Guarantor Subsidiary” means any Subsidiary (whether direct or indirect) of
the Borrower, other than any Subsidiary which owns an Unencumbered Property or
any Subsidiary which owns any of the Equity Interests of any such Subsidiary,
which (a) is (i) formed for or converted to the specific
21



--------------------------------------------------------------------------------



purpose of holding title to Real Property assets which are collateral for
Indebtedness owing or to be owed by such Subsidiary, provided that such
Indebtedness must be incurred or assumed within ninety (90) days, such ninety
(90) day period to be extended for an additional sixty (60) days if the Borrower
provides an executed term sheet or commitment letter for the financing of such
Real Property to the Administrative Agent (or, in either instance, for such
longer period as the Administrative Agent may agree in writing) of such
formation or conversion or such Subsidiary shall cease to qualify as a
Non-Guarantor Subsidiary, and (ii) expressly prohibited in writing from
guaranteeing Indebtedness of any other person or entity pursuant to (A) a
provision in any document, instrument or agreement evidencing such Indebtedness
of such Subsidiary or (B) a provision of such Subsidiary’s Organization
Documents, in each case, which provision was included in such Organization
Document or such other document, instrument or agreement at the request of the
applicable third party creditor and as an express condition to the extension or
assumption of such Indebtedness; provided that a Subsidiary meeting the
requirements set forth in this clause (a) shall only remain a “Non-Guarantor
Subsidiary” for so long as (1) each of the foregoing requirements set forth in
this clause (a) are satisfied, (2) such Subsidiary does not guarantee any other
Indebtedness, and (3) the Indebtedness with respect to which the restrictions
noted in clause (a) (ii) are imposed remains outstanding; (b)(i) becomes a
Subsidiary following the Closing Date, (ii) is not a wholly-owned Subsidiary of
the Borrower, and (iii) with respect to which the Borrower and its Affiliates,
as applicable, do not have sufficient voting power to cause such Subsidiary to
become a Guarantor hereunder; (c) is an Immaterial Subsidiary; (d) is a
Subsidiary which has been released from its Obligations under a Subsidiary
Guaranty pursuant to Section 2.17(b) below, or (e) is not a domestic Subsidiary.
For the avoidance of doubt, STAG Industrial Management, LLC, the Subsidiary that
employs the Parent’s employees, shall be deemed to be a Non-Guarantor
Subsidiary.
“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which neither the Parent or the Borrower has any
personal liability (other than for Customary Recourse Exceptions) or, if such
Person is the Parent or the Borrower, in which recourse of the applicable holder
of such Indebtedness for non-payment is limited to such holder’s Liens on a
particular asset or group of assets (other than for Customary Recourse
Exceptions). For the avoidance of doubt, if any Indebtedness is partially
guaranteed by the Parent or the Borrower, then the portion of such Indebtedness
that is not so guaranteed shall still be Non-Recourse Indebtedness if it
otherwise satisfies the requirements in this definition.
“Note” means a promissory note made by the Borrower in favor of each Lender
requesting the same evidencing Loans made by such Lender, substantially in the
form of Exhibit B.
“Note Purchase Agreements” means those certain Note Purchase Agreements dated as
of April 16, 2014, December 18, 2014, December 1, 2015 and April 10, 2018, each
among the Parent, the Borrower and the purchasers party thereto, in each case as
amended from time to time.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; including, without limitation of the foregoing, all present and
future indebtedness, liabilities, and obligations now or hereafter owed to the
Administrative Agent, any Lender, or any Affiliate of the Administrative Agent
or any Lender (including, for the avoidance of doubt, any
22



--------------------------------------------------------------------------------



Specified Derivatives Providers) arising from, by virtue of, or pursuant to any
Swap Contract, other than any Excluded Swap Obligation, that relates solely to
the Obligations.
“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property occupied by bona fide tenants of such Property or leased by
tenants pursuant to bona fide tenant Leases, in each case, which tenants are not
more than 60 days past due in the payment of all rent or other similar payments
due under such Leases and paying rent.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).
“Outstanding Amount” means with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date.
“Parent” has the meaning specified in the introductory paragraph hereto.
“Parent Guaranty” means the Guaranty Agreement executed by the Parent in favor
of the Administrative Agent, for the benefit of the Lenders and any Specified
Derivatives Providers, in form and substance acceptable to the Administrative
Agent.
“Parent Share” means a share of common stock, par value $0.01 per share, of the
Parent.
“Participant” has the meaning specified in Section 11.6(c).
“Participant Register” has the meaning specified in Section 11.6(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
23



--------------------------------------------------------------------------------



“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent or any
ERISA Affiliate or any such Plan to which the Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 7.2.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties acknowledge that the rate
announced publicly by the Administrative Agent as its prime rate is an index or
base rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.
“Prior Credit Agreement” means that certain Credit Agreement dated as of April
20, 2011 among the Borrower, Bank of America, N.A., as agent and a syndicate of
lenders.
“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by any Company.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 7.2.
“QFC” has the meaning specified in Section 11.21.
“QFC Credit Support” has the meaning specified in Section 11.21.
“Rating Condition” means the achievement by the Borrower of a Debt Rating.
“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.
“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.
24



--------------------------------------------------------------------------------



“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.
“Refinanced Term Loan Facilities” means the Existing 2020 Term Loan Agreement
and the Existing 2021 Term Loan Agreement.
“Register” has the meaning specified in Section 11.6(c).
“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Governmental Body” has the meaning specified in Section 3.3(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice.
“Required Lenders” means, at any time, the Lenders having Commitments
representing more than 50% of the Aggregate Commitments of all Lenders or, if
the commitment of each Lender to make Loans has been terminated on the Closing
Date pursuant to Section 2.1(a) or 9.2, the Lenders holding in the aggregate
more than fifty percent (50%) of the Total Outstandings. The Commitment and
Loans of any Defaulting Lender shall be disregarded in determining the Required
Lenders at any time. At all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Required Lenders” shall in no
event mean fewer than two Lenders.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, chief accounting officer, treasurer,
assistant treasurer, or controller of a Loan Party, and solely for purposes of
the delivery of incumbency certificates pursuant to Section 5.1, the secretary
or any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to ARTICLE II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party. Each initial Responsible Officer is listed on
Schedule RO.
“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any capital stock or other
Equity Interest of any Company or Subsidiary, or any payment (whether in cash,
Equity Interests or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or
25



--------------------------------------------------------------------------------



termination of any such capital stock or other Equity Interests, or on account
of any return of capital to such Company’s or Subsidiary’s stockholders,
partners or members (or the equivalent Person thereof).
“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
July 26, 2018, among the Borrower, the Parent, Wells Fargo, as administrative
agent, and the other lenders party thereto, as amended.
“S&P” means Standard & Poor’s Financial Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.
“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Indebtedness” means (without duplication), with respect to a Person as
of any given date, the aggregate principal amount of all Indebtedness of such
Person or its subsidiaries outstanding at such date and that is secured by a
Lien, and including the Companies’ Share of all Indebtedness of Unconsolidated
Affiliates that is secured by a Lien, but excluding for the avoidance of doubt,
any net obligations under any Swap Contract that is secured by a Lien, all
Unsecured Indebtedness and all Indebtedness hereunder, and provided further that
the obligations under any revolving credit agreement (including the Revolving
Credit Agreement or any amendment or replacement thereof) shall not constitute
Secured Indebtedness due to the existence of cash collateral security
requirements in connection with customary defaulting lender provisions.
“Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Indebtedness of Parent and its
Subsidiaries, divided by (b) Total Asset Value.
“Share” means the Borrower’s and the Parent’s direct or indirect share of a
Consolidated Subsidiary or an Unconsolidated Affiliate as reasonably determined
by the Borrower based upon the Borrower’s and the Parent’s economic interest
(whether direct or indirect) in such Consolidated Subsidiary or Unconsolidated
Affiliate, as of the date of such determination.
“SOFR” has the meaning specified in Section 3.3(b).
“Specified Derivatives Provider” shall have the meaning provided in Section 9.3.
“Specified Swap Contract” means any Swap Contract that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, in each case with respect to the Loans,
between the Borrower and a Specified Swap Contract Provider.
“Specified Swap Contract Provider” means any Lender, or Affiliate of a Lender,
that is party to a Swap Contract at the time such Swap Contract is entered into.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management
26



--------------------------------------------------------------------------------



of which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Subsidiary Guarantors” means, as of any date, each domestic Subsidiary which
owns an Unencumbered Property, all domestic Subsidiaries of the Borrower owning
a direct or indirect interest in an Unencumbered Property, each other domestic
Material Subsidiary, and the general partner of each Subsidiary Guarantor that
is a limited partnership and “Subsidiary Guarantor” means any one of the
Subsidiary Guarantors; provided, however, that (a) STAG Industrial Management,
LLC and (b) STAG Industrial TRS, LLC and its Subsidiaries shall in no event be
deemed or required to be a Subsidiary Guarantor.
“Subsidiary Guaranty” means the Guaranty Agreement executed by each Subsidiary
Guarantor in favor of the Administrative Agent, for the benefit of the Lenders
and any Specified Derivatives Providers, in form and substance acceptable to the
Administrative Agent.
“Supported QFC” has the meaning provided in Section 11.21.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, and (c) any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” has the meaning specified in Section 3.3(b).
27



--------------------------------------------------------------------------------



“Threshold Amount” means (a) $40,000,000 with respect to Recourse Indebtedness,
(b) $75,000,000 with respect to all Non-Recourse Indebtedness, and (c)
$40,000,000 with respect to all other amounts.
“Total Asset Value” means, for the Companies, on a consolidated basis, as on any
date, the sum of (a) an amount equal to (i) aggregate Adjusted NOI with respect
to all Properties (without duplication from the assets in clauses (b) through
(g) below) for the Current Reporting Quarter, annualized divided by (ii) the
Capitalization Rate, plus (b) 75% of the Book Value of any Dark Property
(provided that no Dark Property shall be included in the calculation of Total
Asset Value for a period greater than 12 months), plus (c) the acquisition cost
of Construction in Progress and the costs of improvements thereon and
renovations thereof, plus (d) cash and cash equivalents (including restricted
cash) on such date, plus (e) the Companies’ Share of the foregoing items and
components attributable to Unconsolidated Affiliates, plus (f) an amount equal
to the book value (adjusted in accordance with GAAP to reflect any default or
other impairment of such loan) of mortgage loans, construction loans, capital
improvement loans, and other loans, in each case owned by a Company, plus (g)
fifty percent (50%) of the book value of any undeveloped land.
Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the amount of Total Asset Value attributable to (a) the amount under
clause (b) above would exceed 10% of Total Asset Value, such excess shall be
excluded, (b) the amount under clause (c) and (g) above would exceed 15% of
Total Asset Value, such excess shall be excluded, (c) the amount under clause
(e) above would exceed 30% of Total Asset Value, such excess shall be excluded,
(d) the amount under clause (f) above would exceed 15% of Total Asset Value,
such excess shall be excluded, and (e) the amount under clauses (b), (c), (e),
(f) and (g) above would exceed 30% of Total Asset Value, such excess shall be
excluded.
“Total Funded Debt” means, as of any date, Consolidated Total Debt excluding
intercompany Indebtedness, deferred income taxes, security deposits, accounts
payable and accrued liabilities, and any prepaid rents, in each case determined
in accordance with GAAP.
“Total Outstandings” means as of any date of determination, the aggregate
Outstanding Amount of all Loans.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBOR Loan.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” has the meaning specified in Section 3.3(b).
28



--------------------------------------------------------------------------------



“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of the Parent on the consolidated financial statements of
the Parent.
“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
all Unencumbered Properties excluding any Dark Property for such period.
“Unencumbered Asset Value” means without duplication, the sum of for each
Unencumbered Property owned or ground leased for the Current Reporting Quarter,
(i) an amount equal to (x) the Unencumbered Adjusted NOI attributable to such
Unencumbered Property for such Current Reporting Quarter, annualized, divided by
(ii) the Capitalization Rate.
“Unencumbered Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unsecured Indebtedness of Parent and
its Subsidiaries, divided by (b) Unencumbered Asset Value.
“Unencumbered Properties” means each Acceptable Property that either (a) is an
Initial Unencumbered Property or (b) becomes an Unencumbered Property pursuant
to Section 4.3, and “Unencumbered Property” means any one of the Unencumbered
Properties.
“United States” and “U.S.” mean the United States of America.
“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.
Notwithstanding the foregoing, all Indebtedness which is secured by a pledge of
equity interests only and is recourse to the Borrower or the Parent shall be
deemed to be Unsecured Indebtedness.
“Unsecured Interest Coverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unencumbered Adjusted NOI to (b)
Unsecured Interest Expense.
“Unsecured Interest Expense” means, with respect to any period, Consolidated
Interest Expense of the Parent and its Subsidiaries for such period attributable
to Unsecured Indebtedness of the Parent and its Subsidiaries.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning specified in Section 11.21.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.1(e)(ii)(B)(III).
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
“WFS” means Wells Fargo Securities, LLC and its successors and assigns.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument
29



--------------------------------------------------------------------------------



under which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that person or any other person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
SECTION 1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Equity Interests,
accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
SECTION 1.3 Accounting Terms.
(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.
30



--------------------------------------------------------------------------------



(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
(c)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Companies or to the determination of
any amount for the Companies on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Parent is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein, provided further that for
all purposes in calculating consolidated covenants hereunder the Parent shall be
deemed to own one hundred percent (100%) of the equity interests in the
Borrower.
SECTION 1.4 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
SECTION 1.5 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.6 Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBOR” or with respect to any comparable or
successor rate thereto.
SECTION 1.7 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
31



--------------------------------------------------------------------------------



SECTION 2.1 Committed Loans.
(a)Committed Loans. On the Closing Date, each Lender severally agrees to make a
loan (each such loan, a “Committed Loan”) in the amount of such Lender’s
Commitment subject to the terms and conditions set forth in this Agreement,
including the limitations set forth in Section 2.1(b). The Commitments shall
automatically and permanently terminate and be reduced to zero on the earlier of
(i) 5:00 p.m. on the Closing Date and (ii) concurrently with the funding of the
Committed Loans on the Closing Date.
(b)Committed Loan Limitations. Notwithstanding the provisions of Sections
2.1(a), after giving effect to any Committed Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, as in effect on the
Closing Date, and (ii) the aggregate Loans advanced by any Lender shall not
exceed such Lender’s Commitment, as in effect on the Closing Date. With respect
to Committed Loans, subject to the other terms and conditions hereof, the
Borrower may prepay under Section 2.5. Amounts repaid on the Committed Loans may
not be reborrowed. Committed Loans may be Base Rate Loans or LIBOR Loans, as
further provided herein.
SECTION 2.2 Borrowings, Conversions and Continuations of Committed Loans.
(a)Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of LIBOR Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 10:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of LIBOR Loans or of any
conversion of LIBOR Loans to Base Rate Committed Loans, and (ii) on the
requested date of any Borrowing of Base Rate Committed Loans. Each telephonic
notice by the Borrower pursuant to this Section 2.2(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of LIBOR Loans shall
be in a principal amount of $500,000 or a whole multiple of $500,000 in excess
thereof. Each conversion to Base Rate Committed Loans shall be in a principal
amount of $250,000 or a whole multiple of $50,000 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Committed Borrowing, a conversion of Committed
Loans from one Type to the other, or a continuation of LIBOR Loans, (ii) the
requested date of the Committed Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then (I) so long as no Event of Default
exists, the applicable Committed Loans shall be made as, or continued to, a
LIBOR Loan of the same Type and with an Interest Period of one (1) month and
(II) if an Event of Default exists, then the applicable Committed Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Loans. If the Borrower requests a
Committed Borrowing of, conversion to, or continuation of LIBOR Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, then it
will be deemed to have specified an Interest Period of one (1) month.
(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if
32



--------------------------------------------------------------------------------



no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic continuation or conversion to Base Rate Loans described in the
preceding subsection. In the case of a Committed Borrowing, each Lender shall
make the amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
12:00 noon on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 5.1
and Section 5.2, the Administrative Agent shall make all funds so received
available to the Borrower by 3:00 p.m. in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.
(c)Except as otherwise provided herein, a LIBOR Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR Loan. During
the existence of an Event of Default, no Loans may be requested as, converted to
or continued as LIBOR Loans without the consent of the Required Lenders.
(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for LIBOR Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Wells Fargo’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than eight (8) Interest Periods in effect
with respect to Committed Loans.
SECTION 2.3 Reserved.
SECTION 2.4 Reserved.
SECTION 2.5 Prepayments.
The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part; provided
that (i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of LIBOR
Loans and (B) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of LIBOR Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof; and (iii) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $100,000 or a whole
multiple of $25,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if LIBOR Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, then the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a LIBOR Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.5. Subject to Section
2.16, each such
33



--------------------------------------------------------------------------------



prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.
SECTION 2.6 Incremental Term Loans.
(a)Reserved.
(b)Incremental Term Loans.
(i) Election. Provided there exists no Default upon notice to the Administrative
Agent (which shall promptly notify the Lenders), the Parent and the Borrower may
from time to time, elect to enter into one or more tranches of term loans
(“Additional Term Loans”) in an aggregate amount not exceeding $300,000,000
either by designating another bank or financial institution not theretofore a
Lender to become a Lender (such designation to be effective only with the prior
written consent of the Administrative Agent, which consent will not be
unreasonably withheld) and/or by agreeing with an existing Lender or Lenders, in
such Lender or Lenders’ absolute discretion, that such Lender shall make
Additional Term Loans; provided that (i) any such election for Additional Term
Loans shall be in a minimum amount of $10,000,000, and (ii) the Parent and the
Borrower may make a maximum of three (3) such requests. Upon execution and
delivery by the Borrower and such Lender or other bank or financial institution
of an instrument in form and substance reasonably satisfactory to the
Administrative Agent to effect such Additional Term Loans, including, as
required, a new or amended Note, such existing Lender shall have a Loan as
therein set forth or such bank or financial institution shall become a Lender
with a Loan as therein set forth and all the rights and obligations of a Lender
with such a Loan hereunder.
(ii) Effective Date. If Additional Term Loans are made in accordance with this
Section 2.6(b), then the Administrative Agent, the Parent, and the Borrower
shall determine the effective date (the “Increase Effective Date”) that such
Additional Term Loans shall be made. The Administrative Agent shall promptly
notify the Parent, the Borrower, and the Lenders of the Increase Effective Date.
(iii) Conditions to Effectiveness of Additional Term Loans. As a condition
precedent to such Additional Term Loans, the Parent and the Borrower shall
deliver to the Administrative Agent a certificate dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of the Parent or the Borrower (on behalf of each Loan Party) (i)
certifying and attaching the resolutions adopted by such Parent and the Borrower
(on behalf of each Loan Party) approving or consenting to such Additional Term
Loans, and (ii) certifying that, before and after giving effect to such
Additional Term Loans, (A) the representations and warranties contained in
ARTICLE VI and the other Loan Documents are true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality or Material Adverse Effect, in which case such representation or
warranty shall be true and correct in all respects) on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality or Material Adverse Effect, in which case such
representation or warranty shall be true and correct in all respects) as of such
earlier date, and except that for purposes of this Section 2.6, the
representations and warranties contained in Section 6.5(b) shall be deemed to
refer to the most-recent statements furnished pursuant to Section 7.1(b), and
(B) no Default exists.
34



--------------------------------------------------------------------------------



The Borrower shall execute and provide new Notes to such Lenders as may request
herewith.
(iv) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or Section 11.1 to the contrary.
(c)General. The Administrative Agent will promptly notify the Lenders of any
notice of Additional Term Loans. Each Additional Term Loan shall be a Committed
Loan hereunder.
SECTION 2.7 Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.
SECTION 2.8 Interest.
(a)Subject to the provisions of subsection (b) below, (i) each LIBOR Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to LIBOR for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Committed Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
(b)
(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
SECTION 2.9 Fees.
(a)The Borrower shall pay to the Lead Arrangers and the Administrative Agent,
for their own respective accounts, fees in the amounts and at the times
specified in the Fee Letters (without
35



--------------------------------------------------------------------------------



duplication of fees otherwise referenced herein). Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
(b)The Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
(c)Extension Fees. If the Maturity Date is being extended in accordance with
Section 2.18, the Borrower shall pay to the Administrative Agent for the account
of each Lender a fee equal to (i) 0.15% of such Lender’s Outstanding Amount in
effect on the effective date of the first such extension and (ii) 0.20% of such
Lender’s Outstanding Amount in effect on the effective date of the second such
extension. Such fees shall be due and payable in full on and as a condition to
the effective date of the applicable extension.
SECTION 2.10  Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. All computations of interest for Base Rate Loans (including
Base Rate Loans determined by reference to LIBOR) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.
SECTION 2.11  Evidence of Debt.
(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each such Note shall be in the
form of Exhibit B (a “Note”). Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.
SECTION 2.12  Payments Generally; The Administrative Agent’s Clawback.
(a)General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 1:00 p.m. on
the date specified herein. The
36



--------------------------------------------------------------------------------



Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. If and
to the extent the Administrative Agent shall not make such payments to a Lender
when due as set forth in the preceding sentence, then such unpaid amounts shall
accrue interest, payable by the Administrative Agent, at the Federal Funds Rate
from the due date until (but not including) the date on which the Administrative
Agent makes such payments to such Lender. All payments received by the
Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)Clawback.
(i) Funding by the Lenders; Presumption by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of LIBOR Loans (or, in the case of any
Committed Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Committed Borrowing, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.2 (or, in the case of a Committed Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.2) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Committed Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, then the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(ii) Payments by the Borrower; Presumptions by the Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative
37



--------------------------------------------------------------------------------



Agent forthwith on demand the amount so distributed to such Lender, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, within one (1) Business Day. If and to
the extent the Administrative Agent shall not return such funds to a Lender when
due as set forth in the preceding sentence, then such unpaid amounts shall
accrue interest, payable by the Administrative Agent, at the Federal Funds Rate
from the due date until (but not including) the date on which the Administrative
Agent returns such funds to such Lender.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this ARTICLE II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in ARTICLE V are not satisfied or
waived in accordance with the terms hereof, then the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d)Obligations of the Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans and to make payments pursuant to Section 11.4(d) are
several and not joint. The failure of any Lender to make any Committed Loan or
to make any payment under Section 11.4(d) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Committed Loan or to make its payment under Section 11.4(d).
(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization, (ii)
require use of a bank unacceptable to the Administrative Agent or any Lender, in
its reasonable discretion, or prohibited by any Governmental Authority, (iii)
cause the Administrative Agent or any Lender to violate any Federal Reserve or
other regulatory risk control program or guideline or (iv) otherwise cause the
Administrative Agent or any Lender to violate any applicable Law or regulation.
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.
SECTION 2.13  Sharing of Payments by the Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans made by
it, resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Committed Loans and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) make such adjustments as shall be equitable, so that
38



--------------------------------------------------------------------------------



the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that the
provisions of this Section shall not be construed to apply to any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Committed Loans to any assignee or participant,
other than an assignment to the Borrower or any Affiliate thereof (as to which
the provisions of this Section shall apply). Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.
SECTION 2.14  Reserved.
SECTION 2.15  Reserved.
SECTION 2.16  Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and in
Section 11.1.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.8 shall be applied at such time or
times as may be reasonably determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in an
interest bearing deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans in respect of which
such Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans and funded hereunder without giving effect
to Section 2.16(a)(iv). Any payments, prepayments or other
39



--------------------------------------------------------------------------------



amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any fee
pursuant to Section 2.9 for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender
pursuant to Section 2.9 for any period during which that Lender is a Defaulting
Lender), and the Borrower shall not be required to pay the remaining amount of
such fee that otherwise would have been required to have been paid to that
Defaulting Lender.
(b)Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Committed Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages, whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
SECTION 2.17  Guaranties. Pursuant to the Parent Guaranty, the Parent shall
unconditionally Guarantee in favor of the Administrative Agent, the Lenders and
any Specified Derivatives Providers the full payment and performance of the
Obligations. Pursuant to the Subsidiary Guaranty or an addendum thereto in the
form attached to the Subsidiary Guaranty, the Parent and the Borrower shall
cause each Subsidiary Guarantor to execute a Subsidiary Guaranty unconditionally
guarantying in favor of the Administrative Agent, the Lenders and any Specified
Derivatives Providers the full payment and performance of the Obligations;
provided, however, that such Subsidiary Guaranty may be released and reinstated
in accordance with its terms.
(a)Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (x) concurrently with the delivery of each Compliance Certificate,
with respect to any Person that became a Subsidiary of the Parent owning a
direct or indirect interest in the Borrower since the date of the most recent
Compliance Certificate or (y) substantially concurrently with any Subsidiary of
the Parent (other than the Borrower) entering into any Guarantee of Indebtedness
of the Parent, the Borrower or any Subsidiary of the Borrower owning directly or
indirectly any Unencumbered Property, the Parent, the Borrower and such
Subsidiary shall deliver to the Administrative Agent each of the following: (i)
a joinder to the Subsidiary Guaranty executed by such Subsidiary, (ii)
concurrently with the delivery of each Compliance Certificate a comprehensive
list of all Guarantors, which identifies the joining and departing entities, and
(iii) the items that would have been delivered under subsections (iii) and (v)
of Section 5.1(a) if such Subsidiary had been a Subsidiary Guarantor on the
Closing Date, in form and substance substantially consistent with such items
delivered on the Closing Date or otherwise reasonably satisfactory to the
Administrative Agent.
(b)The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, a
Subsidiary Guarantor from the Guaranty
40



--------------------------------------------------------------------------------



so long as: (i) such Subsidiary Guarantor is not otherwise required to be a
party to the Guaranty under the immediately preceding subsection (a) (after
giving effect to clause (ii) hereof); (ii) such Subsidiary Guarantor no longer
Guarantees (or which Guarantee is being substantially concurrently released) any
other Indebtedness of the Parent, the Borrower or any Subsidiary of the Borrower
owning directly or indirectly any Unencumbered Property, (iii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 8.14; and (iv) the
Administrative Agent shall have received such written request at least five (5)
Business Days (or such shorter period as may be acceptable to the Administrative
Agent) prior to the requested date of release. Delivery by the Borrower to the
Administrative Agent of any such request shall constitute a representation by
the Parent and the Borrower that the conditions set forth in the preceding
sentence are or will be satisfied as of the requested date of release.
SECTION 2.18  Extension of Maturity Date. Subject to the terms of this Section
2.18, the Borrower shall have the right to extend the current Maturity Date by
twelve (12) months by executing and delivering to the Administrative Agent at
least ninety (90) days but not more than one hundred and eighty (180) days prior
to the current Maturity Date, a written notice of such extension (an “Extension
Notice”). The Administrative Agent shall forward to each Lender a copy of such
Extension Notice delivered to the Administrative Agent promptly upon receipt
thereof. Subject to satisfaction of the following conditions as of the date of
the delivery of the certificate required pursuant to the next succeeding
sentence, the Maturity Date shall be extended for twelve (12) months from the
then effective Maturity Date: (x) immediately prior to such extension and
immediately after giving effect thereto, (A) no Default or Event of Default
shall or would exist and (B) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, shall be true and correct in all material respects on
and as of the date of such extension with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents
(provided that, for purposes of this clause (B), any representation or warranty
which is qualified by materiality or “material adverse effect” or similar
language shall be true and correct in all respects) and (y) the Borrower shall
have paid the fees payable under Section 2.9(c). At the time of effectiveness of
any such extension, upon the Administrative Agent’s request, the Borrower shall
deliver to the Administrative Agent a certificate from a Responsible Officer
certifying the matters referred to in the immediately preceding clauses (x)(A)
and (x)(B). The Maturity Date may be extended only twice pursuant to this
Section 2.18.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
SECTION 3.1 Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such
41



--------------------------------------------------------------------------------



Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.1) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.1) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)Tax Indemnifications.
(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.1) payable or paid by such Recipient or required to
be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any
42



--------------------------------------------------------------------------------



reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.1(c)(ii) below.
(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.6(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender, under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii).
(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.1, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)Status of the Lenders; Tax Documentation.
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.1(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
43



--------------------------------------------------------------------------------



(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)executed originals of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the
44



--------------------------------------------------------------------------------



reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Lender
shall promptly (A) notify the Borrower and the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Administrative Agent make any withholding or deduction for taxes from
amounts payable to such Lender.
(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.1, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.1 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection, the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient
45



--------------------------------------------------------------------------------



would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.
(g)Survival. Each party’s obligations under this Section 3.1 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction and discharge of all other Obligations.
SECTION 3.2 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to LIBOR, or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Committed Loans to LIBOR Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the LIBOR component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBOR component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all LIBOR Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBOR Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such LIBOR Loans and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon LIBOR, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the LIBOR component thereof until the Administrative Agent
is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon LIBOR. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
SECTION 3.3 Changed Circumstances.
(a)Circumstances Affecting LIBOR Rate Availability. Subject to Section 3.3(b)
hereof and anything herein to the contrary notwithstanding, if, on or prior to
the determination of LIBOR for any Interest Period:
(i) the Administrative Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that reasonable and adequate means
do not exist for ascertaining LIBOR for such Interest Period;
(ii) the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of
46



--------------------------------------------------------------------------------



LIBOR are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBOR Loans as
provided herein; or
(iii) the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not continue LIBOR Loans or convert
Loans into LIBOR Loans and the Borrower shall either (A) repay in full (or cause
to be repaid in full) the then outstanding principal amount of each such LIBOR
Loan together with accrued interest thereon (subject to Section 11.09), on the
last day of the then current Interest Period applicable to such LIBOR Loan; or
(B) convert the then outstanding principal amount of each such LIBOR Loan to a
Base Rate Loan as of the last day of such Interest Period
(b)Effect of Benchmark Transition Event.
(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders;
provided that any such amendment with respect to an Early Opt-in Election will
become effective on the date that the Borrower accepts the Required Lenders’ or
the Administrative Agent’s request for an amendment. No replacement of LIBOR
with a Benchmark Replacement pursuant to this Section 3.3(b) will occur prior to
the applicable Benchmark Transition Start Date.
(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
3.3(b), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be
47



--------------------------------------------------------------------------------



made in its or their sole discretion and without consent from any other party
hereto, except, in each case, as expressly required pursuant to this Section
3.3(b).
(iv) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a LIBOR Loan, or conversion to or continuation of LIBOR Loans to
be made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a Loan of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of the Base Rate based upon LIBOR
will not be used in any determination of the Base Rate.
(v) Certain Defined Terms. As used in this Agreement:
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than 0.25%, the Benchmark Replacement will be deemed to
be 0.25% for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:
48



--------------------------------------------------------------------------------



(A)in the case of clause (i) or (ii) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or
(B)in the case of clause (iii) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
(A)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(B)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or
(C)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date agreed to by the Borrower and the
Administrative Agent.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with this Section 3.3(b)
and (y) ending at the time that a Benchmark Replacement has replaced LIBOR for
all purposes hereunder pursuant to this Section 3.3(b).
“Early Opt-in Election” means the occurrence of:
(A)(x) a determination by the Administrative Agent or (y) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in
49



--------------------------------------------------------------------------------



this Section 3.3(b), are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and
(B)(x) the election by the Administrative Agent or (y) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
elected or recommended by the Relevant Governmental Body.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
SECTION 3.4 Increased Costs; Reserves on LIBOR Loans.
(a)Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar assessment or requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, the Administrative Agent or any Lender (except any reserve
requirement contemplated by Section 3.4(e));
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii) impose on the Administrative Agent or any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender, as applicable, of making, converting,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), then the Borrower will pay to the Administrative Agent or such
Lender, as applicable, such additional amount or amounts as will compensate the
Administrative Agent or such Lender, as applicable, for such additional costs
incurred or reduction suffered.
(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this
50



--------------------------------------------------------------------------------



Agreement, the Commitments of such Lender or the Loans made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.
(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within fifteen (15) days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-(9-)month period referred to above
shall be extended to include the period of retroactive effect thereof).
(e)Reserves on LIBOR Loans. The Borrower shall pay to each Lender, as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each LIBOR Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided that the
Borrower shall have received at least ten (10) days’ prior notice (with a copy
to the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice ten (10) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten (10) days from
receipt of such notice.
SECTION 3.5 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)any assignment of a LIBOR Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 11.13;
51



--------------------------------------------------------------------------------



excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each LIBOR Loan
made by it at LIBOR for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such LIBOR Loan was in fact so funded.
SECTION 3.6 Mitigation Obligations; Replacement of the Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.4, or the Borrower is required to pay any
Indemnified Taxes or additional amount to any Lender, or any Governmental
Authority for the account of any Lender pursuant to Section 3.1, or if any
Lender gives a notice pursuant to Section 3.2, then at the request of the
Borrower such Lender shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.1
or Section 3.4, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.2, as applicable, and (ii) in each case, would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)Replacement of the Lenders. If any Lender requests compensation under
Section 3.4, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.1 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.6(a), the Borrower may replace such Lender in accordance with
Section 11.13.
SECTION 3.7 Survival. All of the Borrower’s obligations under this ARTICLE III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
UNENCUMBERED PROPERTIES
SECTION 4.1 Initial Unencumbered Properties. As of the Closing Date, the Initial
Unencumbered Properties shall consist of the Properties set forth on Schedule
4.1.
SECTION 4.2 Reserved.
SECTION 4.3 Notices of Qualification as an Unencumbered Property. The Borrower
shall provide the Administrative Agent with a written notice of an Acceptable
Property to be deemed an Unencumbered Property.
SECTION 4.4 Eligibility. In order for an Acceptable Property to be eligible for
inclusion as an Unencumbered Property, such Acceptable Property shall satisfy
the following requirements unless otherwise approved by the Required Lenders:
52



--------------------------------------------------------------------------------



(a)no Material Title Defect with respect to such Acceptable Property shall
exist;
(b)such Acceptable Property shall have reasonable access to public utilities;
and
(c)such Acceptable Property shall not have any material defects.
SECTION 4.5 Reserved.
SECTION 4.6 Guaranty. An Acceptable Property shall not be deemed an Unencumbered
Property until the applicable Subsidiary Guarantor shall have executed and
delivered (or caused to be executed and delivered) to the Administrative Agent,
for the benefit of the Lenders and any Specified Derivatives Providers, the
Subsidiary Guaranty.
SECTION 4.7 Admission of New Unencumbered Properties. If, after the date of this
Agreement, the Borrower has submitted to the Administrative Agent the notice
contemplated by Section 4.3, then such Acceptable Property shall be deemed to be
an Unencumbered Property.
SECTION 4.8 Reserved.
SECTION 4.9 Reserved.
SECTION 4.10 Exclusion Events. Each of the following events shall be an
“Exclusion Event” with respect to an Unencumbered Property:
(a)such Unencumbered Property suffers a Material Environmental Event or a
Material Title Defect after the date of this Agreement which the Administrative
Agent determines, acting reasonably and in good faith, materially impairs the
Unencumbered Asset Value or marketability of such Unencumbered Property;
(b)the Administrative Agent determines that such Unencumbered Property has
suffered a Material Property Event after the date such Property was deemed an
Unencumbered Property (or in the case of an uninsured Casualty, in respect of
such Unencumbered Property, is reasonably likely to become a Material Property
Event) which the Administrative Agent determines, acting reasonably and in good
faith, materially impairs the Unencumbered Asset Value or marketability of such
Unencumbered Property;
(c)a Lien for the performance of work or the supply of materials which is
established against such Unencumbered Property, or any stop notice served on the
owner of such Unencumbered Property, the Administrative Agent or a Lender,
remains unsatisfied or unbonded for a period of thirty (30) days after the date
of filing or service and such Lien has priority over any Loan previously or
thereafter made under this Agreement;
(d)(i) any default by any Subsidiary Guarantor, as tenant under any applicable
Acceptable Ground Lease, in the observance or performance of any material term,
covenant, or condition of any applicable Acceptable Ground Lease on the part of
such Subsidiary Guarantor to be observed or performed and said default is not
cured following the expiration of any applicable grace and notice periods
therein provided, or (ii) the leasehold estate created by any applicable
Acceptable Ground Lease shall be surrendered or (iii) any applicable Acceptable
Ground Lease shall cease to be in full force and effect or (iv) any applicable
Acceptable Ground Lease shall be terminated or canceled for any reason or under
any circumstances whatsoever, or any of the material terms, covenants or
conditions of any
53



--------------------------------------------------------------------------------



applicable Acceptable Ground Lease shall be modified, changed, supplemented,
altered, or amended in any manner not otherwise permitted hereunder without the
consent of the Administrative Agent; and
(e)the Borrower shall cease to own, directly or indirectly, one hundred percent
(100%) of the Equity Interests of any Subsidiary Guarantor that owns an
Unencumbered Property free and clear of any Liens (other than Liens in favor of
the Administrative Agent).
After the occurrence of any Exclusion Event, the Administrative Agent, at the
direction of the Required Lenders in their sole discretion, shall have the right
at any time and from time to time to notify the Borrower (the “Exclusion
Notice”) that, effective ten (10) Business Days after the giving of such notice
and for so long as such Exclusion Event exists, such Property shall no longer be
considered an Unencumbered Property.
If the Administrative Agent delivers an Exclusion Notice and such Exclusion
Event no longer exists, then the Borrower may give the Administrative Agent
written notice thereof (together with reasonably detailed evidence of the cure
of such condition) and such Unencumbered Property shall be considered an
Unencumbered Property as long as such Unencumbered Property meets all the
requirements to be deemed an Unencumbered Property set forth in this ARTICLE IV.
Any Property that is excluded from the Unencumbered Properties pursuant to this
Section 4.10 may subsequently be reinstated as an Unencumbered Property, even if
an Exclusion Event exists, upon such terms and conditions as the Required
Lenders may approve.
Upon the occurrence of an Default under Section 8.11(a), the Borrower shall have
the right to elect, upon written notice to the Administrative Agent, that the
Lenders designate one or more Unencumbered Properties to be excluded as
Unencumbered Properties in order to effect compliance with Section 8.11(a), with
the Borrower thereafter having the right to elect to have any such Unencumbered
Property thereafter deemed an Unencumbered Property, provided no Exclusion Event
shall exist at such time with respect to such Unencumbered Property.
ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
SECTION 5.1 Conditions to Effectiveness. The effectiveness of this Agreement is
subject to satisfaction of the following conditions precedent:
(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i) executed counterparts of this Agreement and the Guaranties sufficient in
number for distribution to the Administrative Agent, each Lender, and the
Borrower for each Initial Unencumbered Property;
(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;
(iii) copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other
54



--------------------------------------------------------------------------------



jurisdiction of its incorporation or organization, where applicable, and
certified by a Responsible Officer of such Loan Party to be true and correct as
of the Closing Date;
(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(vi) a favorable opinion of DLA Piper LLP (US), counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit G and such other matters concerning the Loan Parties and the
Loan Documents as the Required Lenders may reasonably request;
(vii) a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
(viii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 5.2(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;
(ix) a duly completed Compliance Certificate as of the Closing Date, signed by a
Responsible Officer of the Borrower;
(x) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;
(xi) a Disbursement Instruction Agreement effective as of the Agreement Date;
(xii) the Borrower shall have provided to the Administrative Agent and each
Lender the documentation and other information requested by the Administrative
Agent or such Lender in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least five (5) Business Days prior to the Closing Date;
(xiii) at least five days prior to the Closing Date, each Loan Party that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have delivered to the Administrative Agent, and any Lender requesting the
same, a Beneficial Ownership Certification
55



--------------------------------------------------------------------------------



in relation to such Loan Party or such Subsidiary, in each case at least five
(5) Business Days prior to the Closing Date;
(xiv) evidence that each of the Refinanced Term Loan Facilities has been or
concurrently with the Closing Date is being terminated and any Liens securing
obligations under such Refinanced Term Loan Facility have been or concurrently
with the Closing Date are being released; and
(xv) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Required Lenders reasonably may require.
(b)Any fees required to be paid on or before the Closing Date shall have been
paid.
(c)Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
SECTION 5.2 Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBOR Loans) is subject to the following conditions precedent:
(a)The representations and warranties of the Borrower and each other Loan Party
contained in ARTICLE VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality or Material Adverse Effect,
in which case such representation or warranty shall be true and correct in all
respects) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality or Material
Adverse Effect, in which case such representation or warranty shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section 5.2, the representations and warranties contained in Section
6.5(b) shall be deemed to refer to the most-recent statements furnished pursuant
to Section 7.1(b).
(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
(c)The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.
56



--------------------------------------------------------------------------------



(d)After giving effect to such proposed Credit Extension, the Borrower shall be
in compliance with Section 2.1(b).
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
LIBOR Loans) submitted by the Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 5.2(a), (b), and (d) have
been satisfied on and as of the date of the applicable Credit Extension.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:
SECTION 6.1 Existence, Qualification and Power; Compliance with Laws. The
Parent, the Borrower and each Subsidiary Guarantor (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) in the case of the Loan Parties, execute, deliver, and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c) to the extent that failure to do so
would not have a Material Adverse Effect.
SECTION 6.2 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
SECTION 6.3 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except for
those that have been obtained, taken or made, as the case may be, and those
specified herein.
SECTION 6.4 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforcement may be
limited by Debtor Relief Laws or general equitable principles relating to or
limiting creditors’ rights generally.
SECTION 6.5 Financial Statements; No Material Adverse Effect.
57



--------------------------------------------------------------------------------



(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Parent as of the date thereof and their results of operations for each period
covered thereby in accordance with GAAP consistently applied throughout the each
period covered thereby, except as otherwise expressly noted therein; and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
the Parent as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness required by GAAP to be reflected therein.
(b)The most recent unaudited consolidated balance sheet of the Parent delivered
pursuant to Section 7.1(b), and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Parent as of the
date thereof and its results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.
(c)From and after the date of the Audited Financial Statements, and thereafter,
from and after the date of the most recent financial statements delivered
pursuant to Section 7.1(a) or Section 7.1(b), there has been no event or
circumstance, either individually or in the aggregate, that has had or would
have a Material Adverse Effect.
SECTION 6.6 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Company, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Company or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 6.6, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, and there has
been no adverse change in the status, or financial effect on any Company, of the
matters described on Schedule 6.6, which change could reasonably be expected to
have a Material Adverse Effect.
SECTION 6.7 No Default. No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
SECTION 6.8 Ownership of Property; Liens; Equity Interests. Each Subsidiary
Guarantor has good record and marketable title in fee simple to, or valid
leasehold interests in, all Unencumbered Properties necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each applicable Subsidiary Guarantor has good record and
marketable fee simple title (or, in the case of Acceptable Ground Leases, a
valid leasehold) to the Unencumbered Property owned by such Subsidiary
Guarantor, subject only to Liens permitted by Section 8.1. All of the
outstanding Equity Interests in each Subsidiary Guarantor have been validly
issued, are fully paid and non-assessable and are owned by the applicable
holders free and clear of all Liens (other than Liens permitted by Section 8.1).
58



--------------------------------------------------------------------------------



SECTION 6.9 Environmental Compliance.
(a)The Companies conduct in the ordinary course of business a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Parent and
the Borrower have reasonably concluded that, except as specifically disclosed in
Schedule 6.9, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(b)After due inquiry in accordance with good commercial or customary practices
to determine whether Contamination is present on any Property, without regard to
whether the Administrative Agent or any Lender has or hereafter obtains any
knowledge or report of the environmental condition of such Property, except as
may be indicated in environmental reports delivered to the Administrative Agent
and except to the extent the same could not reasonably be expected to have a
Material Adverse Effect: (i) such Property has not been used (A) for
landfilling, dumping, or other waste or Hazardous Material disposal activities
or operations, or (B) for generation, storage, use, sale, treatment, processing,
or recycling of any Hazardous Material, or for any other use that has resulted
in Contamination, and in each case, to each Company’s knowledge, no such use on
any adjacent property occurred at any time prior to the date hereof; (ii) there
is no Hazardous Material, storage tank (or similar vessel) whether underground
or otherwise, sump or well currently on any Property; (iii) no Company has
received any notice of, or has knowledge of, any Environmental Claim or any
completed, pending, proposed or threatened investigation or inquiry concerning
the presence or release of any Hazardous Material on any Property or any
adjacent property or concerning whether any condition, use or activity on any
Property or any adjacent property is in violation of any Environmental
Requirement; (iv) the present conditions, uses, and activities on each Property
do not violate any Environmental Requirement and the use of any Property which
any Company (and each tenant and subtenant) makes and intends to make of any
Property complies and will comply with all applicable Environmental
Requirements; (v) no Property appears on the National Priorities List, any
federal or state “superfund” or “superlien” list, or any other list or database
of properties maintained by any local, state, or federal agency or department
showing properties which are known to contain or which are suspected of
containing a Hazardous Material; (vi) no Company has ever applied for and been
denied environmental impairment liability insurance coverage relating to any
Property; (vii) no Company has, nor, to any Company’s knowledge, have any
tenants or subtenants, obtained any permit or authorization to construct,
occupy, operate, use, or conduct any activity on any Property by reason of any
Environmental Requirement; and (viii) to any Company’s knowledge, there are no
underground or aboveground storage tanks on such Property.
SECTION 6.10  Insurance. The properties of the Loan Parties are insured with
financially sound and reputable insurance companies not Affiliates of any Loan
Party, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties operate.
SECTION 6.11  Taxes. The Companies have filed all material Federal, state and
other tax returns and reports required to be filed, and have paid all material
Federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or which would not result in a Material Adverse
Effect. There is no proposed tax assessment against any Company that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.
59



--------------------------------------------------------------------------------



SECTION 6.12  ERISA Compliance.
(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Parent and the Borrower, nothing
has occurred that would prevent or cause the loss of such tax-qualified status.
The Parent and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.
(b)There are no pending or, to the best knowledge of the Parent and the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would have a
Material Adverse Effect.
(c)(i) No ERISA Event has occurred, and neither the Parent nor any ERISA
Affiliate is aware of any fact, event or circumstance that would constitute or
result in an ERISA Event with respect to any Pension Plan; (ii) the Parent and
each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most-recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Parent nor any ERISA Affiliate knows of
any facts or circumstances that would cause the funding target attainment
percentage for any such plan to drop below 60% as of the most-recent valuation
date; (iv) neither the Parent nor any ERISA Affiliate has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Parent nor any
ERISA Affiliate has engaged in a transaction that could be subject to Section
4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated
by the plan administrator thereof nor by the PBGC, and no event or circumstance
has occurred or exists that would cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Pension Plan, in each case, that would result
in a liability, individually, or in the aggregate, in excess of the Threshold
Amount.
(d)As of the Closing Date the Borrower is not nor will be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments.
SECTION 6.13  Subsidiaries; Equity Interests. As of the Closing Date, the Parent
and the Borrower have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 6.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Company in the amounts specified on Part (a) of Schedule 6.13 free
and clear of all Liens. As of the Closing Date, neither the Parent nor the
Borrower has any direct or indirect Equity Interests in any other Person other
than those specifically disclosed in Part (b) of Schedule 6.13. All of the
outstanding Equity Interests in each Subsidiary Guarantor have been validly
issued, are
60



--------------------------------------------------------------------------------



fully paid and non-assessable and are owned by the applicable holders in the
amounts specified on Part (c) of Schedule 6.13 free and clear of all Liens.
SECTION 6.14  Margin Regulations; Investment Company Act.
(a)Neither the Parent nor the Borrower is engaged and will not engage,
principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.
(b)None of the Parent, the Borrower, any Person Controlling the Borrower, or any
other Company is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
SECTION 6.15  Disclosure.
(a)The Parent and the Borrower have disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which any Company is subject, and all other matters known to them, that,
individually or in the aggregate, would have a Material Adverse Effect. The
reports, financial statements, certificates or other information furnished
(whether in writing or orally) by or on behalf of any Company to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), taken as a whole, do not contain any material
misstatement of fact or fail to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided that (a) with respect to projected financial
information, the Parent and the Borrower represent only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time made, and (b) with respect to any lease abstracts provided by the
Borrower, to the best of the Borrower’s knowledge, same will not contain any
material misstatement of fact or fail to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
(b)As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.
SECTION 6.16  Compliance with Laws. Each Company is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not have a Material Adverse Effect.
SECTION 6.17  Taxpayer Identification Number. As of the date hereof, each Loan
Party’s true and correct U.S. taxpayer identification number is set forth on
Schedule 11.2.
SECTION 6.18  Intellectual Property; Licenses, Etc. Each Loan Party owns, or
possesses the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person except, in each case, where the failure to do so would have
a Material Adverse Effect.
61



--------------------------------------------------------------------------------



To the best knowledge of each Loan Party, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon any rights held by
any other Person except where such infringement would not have a Material
Adverse Effect. Except as specifically disclosed in Schedule 6.18, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of each Loan Party, threatened, which, either individually or in the aggregate,
would have a Material Adverse Effect.
SECTION 6.19  Reserved.
SECTION 6.20  Solvency. No Loan Party (a) has entered into the transaction or
executed this Agreement or any other Loan Document with the actual intent to
hinder, delay or defraud any creditor and (b) has not received reasonably
equivalent value in exchange for its obligations under the Loan Documents. After
giving effect to any Loan, the fair saleable value of the Loan Parties’ assets,
taken as a whole, exceeds and will, immediately following the making of any such
Loan, exceed the Loan Parties’ total liabilities, including subordinated,
unliquidated, disputed and contingent liabilities. The Loan Parties’ assets,
taken as a whole, do not constitute unreasonably small capital to carry out
their business as conducted or as proposed to be conducted, nor will their
assets constitute unreasonably small capital immediately following the making of
any Loan. The Loan Parties do not intend to incur debt and liabilities
(including contingent liabilities and other commitments) beyond their ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by the Loan Parties and the amounts to be payable
on or in respect of obligations of the Loan Parties). No petition under any
Debtor Relief Laws has been filed against any Loan Party in the last seven (7)
years, and neither the Borrower nor any other Loan Party in the last seven (7)
years has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. No Loan Party is
contemplating either the filing of a petition by it under any Debtor Relief Laws
or the liquidation of all or a major portion of its assets or property (except
for dispositions permitted hereunder), and no Loan Party has knowledge of any
Person contemplating the filing of any such petition against it or any other
Loan Party.
SECTION 6.21  REIT Status of the Parent. The Parent qualified as a REIT
commencing with its taxable year ending December 31, 2014 and will remain
qualified in each taxable year thereafter.
SECTION 6.22  Labor Matters. There is (a) no significant unfair labor practice
complaint pending against any Company or, to the best of each Company’s
knowledge, threatened against any Company, before the National Labor Relations
Board, and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is pending on the
date hereof against any Company or, to best of any Company’s knowledge,
threatened against any Company which, in either case, would result in a Material
Adverse Effect, and (b) no significant strike, labor dispute, slowdown or
stoppage is pending against any Company or, to the best of any Company’s
knowledge, threatened against any Company which would result in a Material
Adverse Effect.
SECTION 6.23  Ground Lease Representation.
(a)The applicable Subsidiary Guarantor has delivered to the Administrative Agent
true and correct copies of each Acceptable Ground Lease to the extent requested
by the Administrative Agent.
(b)Each Acceptable Ground Lease is in full force and effect.
62



--------------------------------------------------------------------------------



SECTION 6.24  Unencumbered Properties. To the Borrower’s knowledge and except
where the failure of any of the following to be true and correct would not have
a Material Adverse Effect:
(a)Each Unencumbered Property complies with all Laws, including all subdivision
and platting requirements, without reliance on any adjoining or neighboring
property. No Loan Party has received any notice or claim from any Person that an
Unencumbered Property, or any use, activity, operation, or maintenance thereof
or thereon, is not in compliance with any Law, and has no knowledge of any such
noncompliance except as disclosed in writing to the Administrative Agent;
(b)The Loan Parties have not directly or indirectly conveyed, assigned, or
otherwise disposed of, or transferred (or agreed to do so) any development
rights, air rights, or other similar rights, privileges, or attributes with
respect to an Unencumbered Property, including those arising under any zoning or
property use ordinance or other Laws;
(c)All utility services necessary for the use of each Unencumbered Property and
the operation thereof for their intended purpose are available at each
Unencumbered Property;
(d)The current use of each Unencumbered Property complies in all material
respects with all applicable zoning ordinances, regulations, and restrictive
covenants affecting such Unencumbered Property, all use restrictions of any
Governmental Authority having jurisdiction have been satisfied; and
(e)No Unencumbered Property is the subject of any pending or, to any Loan
Party’s knowledge, threatened Condemnation or material adverse zoning proceeding
for which the Administrative Agent has not been notified in accordance with
Section 7.3(f).
SECTION 6.25  OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any
Related Party, (i) is currently the subject of any Sanctions, (ii) is located,
organized or residing in any Designated Jurisdiction, or (iii) is or has been
(within the previous five (5) years) engaged in any transaction with any Person
who is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction. No Loan, nor the proceeds from any
Loan, has been used, directly or indirectly, to lend, contribute, provide or has
otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, the Lead Arrangers or the Administrative Agent) of
Sanctions. Each Loan Party, their respective officers and, to the knowledge of
the Parent and the Borrower, its respective directors, employees and agents and
any Related Party, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. No Credit Extension, use of the proceeds of
any Credit Extension, or other transactions contemplated hereby will violate
Anti-Corruption Laws or applicable Sanctions. Neither the making of the Credit
Extensions hereunder nor the use of the proceeds thereof will violate the
Patriot Act, the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or successor statute thereto. Each Loan Party is in
compliance in all material respects with the Patriot Act.
SECTION 6.26  EEA Financial Institutions. No Loan Party is an Affected Financial
Institution.
ARTICLE VII
AFFIRMATIVE COVENANTS
63



--------------------------------------------------------------------------------



So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied:
SECTION 7.1 Financial Statements. Each of the Parent and the Borrower shall
deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:
(a)as soon as available, but in any event within one hundred five (105) days
after the end of each fiscal year of the Parent (or, if earlier, fifteen (15)
days after the date required to be filed with the SEC without giving effect to
any extension permitted by the SEC) (commencing with the fiscal year ending
December 31, 2020, a consolidated balance sheet of the Parent as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and
(b)as soon as available, but in any event within sixty (60) days after the end
of each of the first three (3) fiscal quarters of each fiscal year of the Parent
(or, if earlier, five (5) days after the date required to be filed with the SEC)
(commencing with the fiscal quarter ending March 31, 2020), a consolidated
balance sheet of the Parent, the Borrower and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Parent’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Parent’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Parent as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Parent in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes
As to any information contained in materials furnished pursuant to Section 7.2,
the Parent and the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Parent and the Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.
SECTION 7.2 Certificates; Other Information.
Each of the Parent and the Borrower shall deliver to the Administrative Agent
and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:
(a)concurrently with the delivery of the financial statements referred to in
Sections 7.1(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, chief accounting officer,
treasurer or controller of the Borrower (which delivery may, unless the
64



--------------------------------------------------------------------------------



Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or e-mail and shall be deemed to be an original
authentic counterpart thereof for all purposes);
(b)promptly after any request by the Administrative Agent, copies of any
detailed audit opinions or review reports submitted to the board of directors
(or the audit committee of the board of directors) of the Parent by independent
accountants in connection with the accounts or books of the Parent;
(c)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Parent, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(d)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of publicly-held debt securities of the Parent or the
Borrower pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 7.1 or any other clause of this Section 7.2;
(e)promptly, and in any event within five (5) Business Days after receipt
thereof by the Parent or the Borrower, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any material investigation or other material
inquiry by such agency regarding financial or other operational results of any
Company unless restricted from doing so by such agency; and
(f)promptly, such additional information regarding the business, financial or
corporate affairs of the Parent or the Borrower or any Unencumbered Property, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 7.1(a) or (b) or Section
7.2(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent or the
Borrower (A) files any such document with the Securities and Exchange
Commission’s EDGAR system (or any successor thereto) in a manner accessible to
the public at large or (B) posts such documents, or provides a link thereto on
the Parent and the Borrower’s website on the Internet at the website address
listed on Schedule 11.2; or (ii) on which such documents are posted on the
Parent and the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Parent
and the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Parent and the Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, SyndTrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent,
the Borrower or their Affiliates, or the
65



--------------------------------------------------------------------------------



respective Equity Interests of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
Equity Interests. The Parent and the Borrower hereby agree that (w) all the
Borrower Materials that are to be made available to the Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking the Borrower Materials “PUBLIC,” the Parent and the Borrower shall be
deemed to have authorized the Administrative Agent, the Lead Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Parent and the Borrower or their
Equity Interests for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 11.7); (y) all the Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information;” and (z) the Administrative
Agent and the Lead Arrangers shall be entitled to treat any the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
SECTION 7.3 Notices. Each of the Parent and the Borrower shall, upon becoming
aware of same, promptly notify the Administrative Agent who shall notify each
Lender:
(a)of the occurrence of any Default;
(b)of any matter that has resulted or could reasonably be expected to have a
Material Adverse Effect;
(c)of the occurrence of any ERISA Event which has resulted or would result in
liabilities of any Company in an aggregate amount in excess of the Threshold
Amount;
(d)of any material litigation, arbitration or governmental investigation or
proceeding instituted or threatened in writing against any Unencumbered
Property, and any material development therein;
(e)of any announcement by Moody’s, Fitch or S&P of any change in a Debt Rating
or in its “outlook” with respect to a Debt Rating;
(f)of any actual or threatened in writing Condemnation or zoning proceeding of
any portion of any Unencumbered Property, any negotiations with respect to any
such taking, or any material loss of or substantial damage to any Unencumbered
Property, in each case, except to the extent that the same could not reasonably
be expected to have a Material Adverse Effect;
(g)of any Casualty with respect to any Unencumbered Property except to the
extent that the same could not reasonably be expected to have a Material Adverse
Effect;
(h)of any material permit, license, certificate or approval required with
respect to any Unencumbered Property that lapses or ceases to be in full force
and effect or any claim from any person that any Unencumbered Property, or any
use, activity, operation or maintenance thereof or thereon, is not in compliance
with any Law, in each case, except to the extent that the same could not
reasonably be expected to have a Material Adverse Effect;
(i)of any material change in accounting policies or financial reporting
practices by any Company; and
66



--------------------------------------------------------------------------------



(j)of any labor controversy pending or threatened against any Company, and any
material development in any labor controversy except to the extent that the same
could not reasonably be expected to have a Material Adverse Effect.
Each notice pursuant to this Section 7.3 shall be accompanied by a statement of
a Responsible Officer of the Parent and the Borrower setting forth details of
the occurrence referred to therein and stating what action the Parent and/or the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 7.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
SECTION 7.4 Payment of Obligations. Each of the Parent and the Borrower shall,
and shall cause each other Loan Party to, pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including: (a) all
tax liabilities, assessments and governmental charges or levies upon a Loan
Party or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by such Loan Party; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property other than
Liens of the type permitted under Sections 8.1(a) through (g); and (c) all
Indebtedness, as and when due and payable except, in each case, where the
failure to do so would not result in a Material Adverse Effect.
SECTION 7.5 Preservation of Existence, Etc. Each of the Parent and the Borrower
shall, and shall cause each other Loan Party to (a) preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 8.4; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not have a
Material Adverse Effect; and (c) preserve or renew all of its IP Rights, the
non-preservation of which would have a Material Adverse Effect.
SECTION 7.6 Maintenance of Properties. Each of the Parent and the Borrower
shall, and shall cause each other Company to (a) maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition except to the extent the failure to
do so would not result in a Material Adverse Effect; (b) make all necessary
repairs thereto and renewals and replacements thereof except where the failure
to do so would not have a Material Adverse Effect; (c) use the standard of care
typical in the industry in the operation and maintenance of its (i) Unencumbered
Properties, and, (ii) as to its other Properties except where the failure to do
so would not have a Material Adverse Effect; and (d) keep the Unencumbered
Properties in good order, repair, operating condition, and appearance, causing
all necessary repairs, renewals, replacements, additions, and improvements to be
promptly made, and not allow any of the Unencumbered Properties to be misused,
abused or wasted or to deteriorate (ordinary wear and tear excepted) except
where the failure to do so would not have a Material Adverse Effect.
SECTION 7.7 Maintenance of Insurance. Each of the Parent and the Borrower shall,
and shall cause each other Company to, maintain with financially sound and
reputable insurance companies not Affiliates of any Company, insurance
(including flood insurance if available or required) with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.
67



--------------------------------------------------------------------------------



SECTION 7.8 Compliance with Laws; Beneficial Ownership Regulations. Each of the
Parent and the Borrower shall, and shall cause each other Subsidiary Guarantor
to, (a) comply in all material respects with the requirements of all Laws
(including without limitation Anti-Corruption Laws and applicable Sanctions) and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith would not have a Material Adverse Effect, (b) notify the
Administrative Agent and each Lender that previously received a Beneficial
Ownership Certification of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein and (c) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
requested by it for purposes of complying with the Beneficial Ownership
Regulation.
SECTION 7.9 Books and Records. Each of the Parent and the Borrower shall, and
shall cause each other Company to: (a) maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of each Company, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over any Company, as the case may be.
SECTION 7.10  Inspection Rights. Subject to the rights of tenants, each of the
Parent and the Borrower shall, and shall cause each other Loan Party to, permit
representatives and independent contractors of the Administrative Agent and each
Lender, at the expense of the Administrative Agent or such Lender, to visit and
inspect and photograph any Unencumbered Property and any of its other
properties, to examine its corporate, financial and operating records, and all
recorded data of any kind or nature, regardless of the medium of recording
including all software, writings, plans, specifications and schematics, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers all at the expense of the Borrower and at such
reasonable times during normal business hours, upon reasonable advance notice to
the applicable Loan Party and no more often than once in any period of twelve
(12) consecutive months unless an Event of Default has occurred and is
continuing; provided that when an Event of Default has occurred and is
continuing the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice, subject to the rights of tenants. Any inspection or audit of the
Unencumbered Properties or the books and records, including recorded data of any
kind or nature, regardless of the medium of recording including software,
writings, plans, specifications and schematics of any Loan Party, or the
procuring of documents and financial and other information, by the
Administrative Agent on behalf of itself or on behalf of the Lenders shall be
for the Administrative Agent’s and the Lenders’ protection only, and shall not
constitute any assumption of responsibility to any Loan Party or anyone else
with regard to the condition, construction, maintenance or operation of the
Unencumbered Properties nor the Administrative Agent’s approval of any
certification given to the Administrative Agent nor relieve any Loan Party of
the Borrower’s or any other Loan Party’s obligations.
SECTION 7.11  Use of Proceeds. Each of the Parent and the Borrower shall, and
shall cause each other Company to, use the proceeds of the Credit Extensions (a)
to finance the acquisition of Properties, (b) to pay operating and leasing
expenses with respect to its Properties, and (c) for general corporate purposes,
in each case, not in contravention of any Law or of any Loan Document.
68



--------------------------------------------------------------------------------



SECTION 7.12  Environmental Matters. Each of the Parent and the Borrower shall,
and shall cause each other Loan Party to:
(a)Violations; Notice to the Administrative Agent. Use reasonable efforts to:
(i) Keep the Unencumbered Properties free of Contamination, except to the extent
that any failure to do so could not reasonably be expected to have a Material
Adverse Effect;
(ii) Promptly deliver to the Administrative Agent a copy of each report
pertaining to any Property or to any Loan Party prepared by or on behalf of such
Loan Party pursuant to a material violation of any Environmental Requirement to
the extent that the same could reasonably be expected to have a Material Adverse
Effect; and
(iii) As soon as practicable advise the Administrative Agent in writing of any
Environmental Claim or of the discovery of any Contamination on any Unencumbered
Property that could reasonably be expected to have a Material Adverse Effect, as
soon as any Loan Party first obtains knowledge thereof, including a description
of the nature and extent of the Environmental Claim and/or Hazardous Material
and all relevant circumstances.
(b)Site Assessments and Information. If the Parent or the Borrower fails to
comply with Section 7.12(a) or if any other Event of Default shall have occurred
and be continuing, then if requested by the Administrative Agent, at the
Borrower’s expense, deliver to the Administrative Agent from time to time, but
no more frequently than once per calendar year unless an Event of Default
exists, in each case within seventy five (75) days after the Administrative
Agent’s request, an Environmental Assessment (hereinafter defined) made after
the date of the Administrative Agent’s request. As used in this Agreement, the
term “Environmental Assessment” means a report of an environmental assessment of
any or all Unencumbered Properties and of such scope so as to be compliant with
the guidelines established by the ASTM (including the taking of soil borings and
air and groundwater samples and other above and below ground testing) as the
Administrative Agent may reasonably request to be performed by a licensed
environmental consulting firm reasonably acceptable to the Administrative Agent.
Each applicable Loan Party shall cooperate with each consulting firm making any
such Environmental Assessment and shall supply to the consulting firm all
information available to such Loan Party to facilitate the completion of the
Environmental Assessment. If any Loan Party fails to furnish the Administrative
Agent within thirty (30) days after the Administrative Agent’s request with a
copy of an agreement with an acceptable environmental consulting firm to provide
such Environmental Assessment, or if any Loan Party fails to furnish to the
Administrative Agent such Environmental Assessment within seventy five (75) days
after the Administrative Agent’s request, upon written notice to the Parent and
the Borrower, the Administrative Agent may cause any such Environmental
Assessment to be made at the Borrower’s expense and risk. Subject to the rights
of tenant, the Administrative Agent and its designees are hereby granted access
to the Unencumbered Properties upon written notice, and a license which is
coupled with an interest and irrevocable, to make or cause to be made such
Environmental Assessments. The Administrative Agent may disclose to any
Governmental Authority, to the extent required by applicable law, any
information the Administrative Agent ever has about the environmental condition
or compliance of the Unencumbered Properties, but shall be under no duty to
disclose any such information except as may be required by Law. The
Administrative Agent shall be under no duty to make any Environmental Assessment
of the Unencumbered Properties, and in no event shall any such Environmental
Assessment by the Administrative Agent be or give rise to a representation that
any Hazardous Material is or is not present on the Unencumbered Properties, or
that there has been or shall be compliance with any Environmental Requirement,
nor shall any Company or any other Person be entitled to rely on any
69



--------------------------------------------------------------------------------



Environmental Assessment made by the Administrative Agent or at the
Administrative Agent’s request but the Administrative Agent shall deliver a copy
of such report to the Parent and the Borrower. Neither the Administrative Agent
nor any Lender owes any duty of care to protect any Company or any other Person
against, or to inform them of, any Hazardous Material or other adverse condition
affecting the Unencumbered Properties.
(c)Remedial Actions. If any Contamination which could reasonably be expected to
have a Material Adverse Effect is discovered on any Unencumbered Property at any
time and regardless of the cause, (i) promptly at the applicable Loan Parties’
sole expense, remove, treat, and dispose of the Hazardous Material in compliance
with all applicable Environmental Requirements in addition to taking such other
action as is necessary to have the full use and benefit of such Unencumbered
Property as contemplated by the Loan Documents, and provide the Administrative
Agent with satisfactory evidence thereof; and (ii) if reasonably requested by
the Administrative Agent, provide to the Administrative Agent within thirty (30)
days of the Administrative Agent’s request a bond, letter of credit, or other
financial assurance, including self-assurance, evidencing to the Administrative
Agent’s satisfaction that all necessary funds are readily available to pay the
costs and expenses of the actions required by the preceding clause (i) and to
discharge any assessments or liens established against such Unencumbered
Property as a result of the presence of the Hazardous Material on the
Unencumbered Property. After completion of such remedial actions, the applicable
Loan Party shall promptly request regulatory approval, take all reasonable
measures to expedite issuance of such approval and upon receipt thereof deliver
to the Administrative Agent a letter indicating that no further action is
required with respect to the applicable Unencumbered Property or similar
confirmation by the applicable regulator that all required remedial action as
stated above has been taken and successfully completed to the satisfaction of
the applicable regulator. The Loan Parties shall not be deemed to have satisfied
their remedial obligations under this provision until they have provided the
Administrative Agent such confirmation.
SECTION 7.13  Ground Leases. Solely with respect to Unencumbered Property, each
of the Parent and the Borrower shall, and shall cause each other Loan Party to:
(a)Diligently perform and observe in all material respects all of the terms,
covenants, and conditions of any Acceptable Ground Lease as tenant under such
Acceptable Ground Lease; and
(b)Promptly notify the Administrative Agent of (i) the giving to the applicable
Subsidiary Guarantor of any notice of any default by such Subsidiary Guarantor
under any Acceptable Ground Lease and deliver to the Administrative Agent a true
copy of each such notice within five (5) Business Days of such Subsidiary
Guarantor’s receipt thereof, and (ii) any bankruptcy, reorganization, or
insolvency of the landlord under any Acceptable Ground Lease or of any notice
thereof, and deliver to the Administrative Agent a true copy of such notice
within five (5) Business Days of the applicable Subsidiary Guarantor’s receipt.
(c)Exercise any individual option to extend or renew the term of an Acceptable
Ground Lease upon demand by the Administrative Agent made at any time within
thirty (30) days prior to the last day upon which any such option may be
exercised, and each applicable Subsidiary Guarantor hereby expressly authorizes
and appoints the Administrative Agent as its attorney-in-fact to exercise any
such option in the name of and upon behalf of such Subsidiary Guarantor, which
power of attorney shall be irrevocable and shall be deemed to be coupled with an
interest.
If the applicable Subsidiary Guarantor shall default in the performance or
observance of any term, covenant, or condition of any Acceptable Ground Lease on
the part of such Subsidiary Guarantor and
70



--------------------------------------------------------------------------------



shall fail to cure the same prior to the expiration of any applicable cure
period provided thereunder, then the Administrative Agent shall have the right,
but shall be under no obligation, to pay any sums and to perform any act or take
any action as may be appropriate to cause all of the terms, covenants, and
conditions of such Acceptable Ground Lease on the part of such Subsidiary
Guarantor to be performed or observed on behalf of such Subsidiary Guarantor, to
the end that the rights of such Subsidiary Guarantor in, to, and under such
Acceptable Ground Lease shall be kept unimpaired and free from default. If the
landlord under any Acceptable Ground Lease shall deliver to the Administrative
Agent a copy of any notice of default under such Acceptable Ground Lease, then
such notice shall constitute full protection to the Administrative Agent for any
action taken or omitted to be taken by the Administrative Agent, in good faith,
in reliance thereon.
SECTION 7.14  Unencumbered Properties.
(a)Except where the failure to comply with any of the following would not have a
Material Adverse Effect, each of the Parent and the Borrower shall, and shall
use commercially reasonable efforts to cause each other Loan Party or the
applicable tenant, to:
(i) Pay all real estate and personal property taxes, assessments, water rates or
sewer rents, ground rents, maintenance charges, impositions, and any other
charges, including vault charges and license fees for the use of vaults, chutes
and similar areas adjoining any Unencumbered Property, now or hereafter levied
or assessed or imposed against any Unencumbered Property or any part thereof
(except those which are being contested in good faith by appropriate proceedings
diligently conducted);
(ii) Promptly pay (or cause to be paid) when due all bills and costs for labor,
materials, and specifically fabricated materials incurred in connection with any
Unencumbered Property (except those which are being contested in good faith by
appropriate proceedings diligently conducted), and in any event never permit to
be created or exist in respect of any Unencumbered Property or any part thereof
any other or additional Lien or security interest other than Liens permitted by
Section 8.1; and
(iii) Operate the Unencumbered Properties in a good and workmanlike manner and
in all material respects in accordance with all Laws in accordance with such
Loan Party’s prudent business judgment.
(b)Except where the failure would not have a material and adverse effect on the
value of the Unencumbered Properties, taken as whole, each of the Parent and the
Borrower shall, and shall cause each other Loan Party to, to the extent owned
and controlled by a Loan Party, preserve, protect, renew, extend and retain all
material rights and privileges granted for or applicable to each Unencumbered
Property.
ARTICLE VIII
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied:
71



--------------------------------------------------------------------------------



SECTION 8.1 Liens. Each of the Parent and the Borrower shall not, nor shall it
permit any other Loan Party to, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon any Unencumbered Property, other than the
following:
(a)Liens pursuant to any Loan Document;
(b)Liens existing on the date hereof and listed on Schedule 8.1;
(c)Liens for taxes not yet due and payable or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)easements, rights-of-way, restrictions, restrictive covenants, encroachments,
protrusions and other similar encumbrances affecting real property which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
(g)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.1(i);
(h)the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person;
(i)Liens securing obligations in the nature of personal property financing
leases for furniture, furnishings or similar assets, Capital Leases Obligations
and other purchase money obligations for fixed or capital assets; provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the obligations secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition, and (iii) with respect to Capital Leases,
such Liens do not at any time extend to or cover any assets other than the
assets subject to such Capital Leases;
(j)Liens securing obligations in the nature of the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
(k)all Liens, encumbrances and other matters disclosed in any owner’s title
insurance policies or other title reports and updated thereof accepted by the
Administrative Agent; and
(l)such other title and survey exceptions as the Administrative Agent has
approved in writing in the Administrative Agent’s reasonable discretion.
72



--------------------------------------------------------------------------------



SECTION 8.2 Indebtedness. Each of the Parent and the Borrower shall not, nor
shall it permit any other Loan Party to, create, incur, assume or suffer to
exist any Indebtedness, except:
(a)Indebtedness under the Loan Documents;
(b)Indebtedness outstanding on the date hereof and listed on Schedule 8.2 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;
(c)Guarantees of (i) the Borrower or the Parent in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor, (ii) the
Parent or the Borrower, in respect of Indebtedness otherwise permitted hereunder
of any Non-Guarantor Subsidiary if, in the case of any Guarantee pursuant to
this clause (ii), (x) no Default shall exist immediately before or immediately
after the making of such Guarantee, and (y) there exists no violation of the
financial covenants set forth in Section 8.14 hereunder on a pro forma basis
after the making of such Guarantee, and (iii) Non-Guarantor Subsidiaries made in
the ordinary course of business;
(d)obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view”;
(e)Indebtedness in respect of Capital Leases and purchase money obligations for
fixed or capital assets within the limitations set forth in Section 8.1(i), and
unsecured Indebtedness in the form of trade payables incurred in the ordinary
course of business; and
(f)Indebtedness of the Borrower or the Parent incurred or assumed after the date
hereof that is either unsecured or is secured by Liens on assets of the Parent
or the Borrower (other than any Unencumbered Property or the Equity Interests in
any Loan Party); provided, such Indebtedness shall be permitted under this
Section 8.2(f) only if: (i) no Default shall exist immediately before or
immediately after the incurrence or assumption of such Indebtedness, and (ii)
there exists no violation of the financial covenants set forth in Section 8.14
hereunder on a pro forma basis after the incurrence or assumption of such
Indebtedness.
SECTION 8.3 Investments. Neither the Parent nor the Borrower shall have and
shall not permit the Companies’ to have any Investments other than:
(a)Investments in the form of cash or Cash Equivalents;
(b)Investments existing on the date hereof and set forth on Schedule 6.13;
(c)advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;
73



--------------------------------------------------------------------------------



(d)Investments of the Guarantor and the Borrower in the form of Equity Interests
and investments of the Borrower in any wholly-owned Subsidiary, and Investments
of the Borrower directly in, or of any wholly-owned Subsidiary in another
wholly-owned Subsidiary which owns, real property assets which are functional
industrial, manufacturing, warehouse/distribution and/or office properties
located within the United States, provided in each case the Investments held by
the Borrower or Subsidiary are in accordance with the provisions of this Section
8.3 other than this Section 8.3(d);
(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;
(f)Investments in non-wholly owned Subsidiaries and Unconsolidated Affiliates;
(g)Investments in mortgages and mezzanine loans;
(h)Investments in unimproved land holdings and Construction in Progress;
(i)Investments by the Parent for the redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interests of the Parent or the Borrower
now or hereafter outstanding to the extent permitted under Section 8.6 below;
and
(j)Other Investments not to exceed at any time ten percent (10%) of Total Asset
Value.
SECTION 8.4 Fundamental Changes. Each of the Parent and the Borrower shall not,
nor shall it permit any other Loan Party to, directly or indirectly, merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that, so long as no Event of Default has occurred and is
continuing or would result therefrom:
(a)any Loan Party (other than the Parent or the Borrower) may merge with (i) the
Parent or the Borrower, provided that the Parent or the Borrower, as applicable,
shall be the continuing or surviving Person, or (ii) any other Loan Party, or
(iii) any other Person, provided that if it owns an Unencumbered Property and is
not the surviving entity, then such Property shall cease to be an Unencumbered
Property;
(b)any Loan Party (other than the Parent or the Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party;
(c)any Loan Party may Dispose of a Property owned by such Loan Party in the
ordinary course of business and for fair value; and
(d)the Parent or the Borrower may merge or consolidate with another Person so
long as either the Parent or the Borrower, as the case may be, is the surviving
entity, shall remain in pro forma compliance with the covenants set forth in
Section 8.14 below after giving effect to such transaction, and the Borrower
shall have given the Administrative Agent at least fifteen (15) Business Days’
prior written notice of such merger or consolidation, such notice to include a
certification as to the pro forma compliance referenced above, with the Borrower
agreeing to provide such other financial information as the Administrative Agent
shall reasonably request in order to verify such pro forma compliance.
Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.
74



--------------------------------------------------------------------------------



SECTION 8.5 Dispositions. Each of the Parent, the Borrower or any Loan Party
shall not make any Disposition or enter into any agreement to make any
Disposition, except:
(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;
(b)Dispositions of inventory in the ordinary course of business;
(c)Any other Dispositions of Properties or other assets in an arm’s length
transaction; provided that the Borrower and the Parent will remain in pro forma
compliance with the covenants set forth in Section 8.14 after giving effect to
such transaction.
SECTION 8.6 Restricted Payments. Each of the Parent and the Borrower shall not,
nor shall it permit any other Company to, directly or indirectly, declare or
make, directly or indirectly, any Restricted Payment other than (a) Minimum
Distributions, (b) Restricted Payments made by any Company to the Borrower or
the Parent, or (c) provided no Event of Default shall have occurred and be
continuing at the time of such payment or would result therefrom, other
Restricted Payments.
SECTION 8.7 Change in Nature of Business. Except for Investments permitted under
Section 8.3, each of the Parent and the Borrower shall not, nor shall it permit
any other Loan Party to, directly or indirectly, engage in any material line of
business substantially different from those lines of business conducted by the
Companies on the date hereof or any business substantially related or incidental
thereto.
SECTION 8.8 Transactions with Affiliates. Each of the Parent and the Borrower
shall not, nor shall it permit any other Loan Party to, directly or indirectly,
enter into any transaction of any kind with any Affiliate of a Company, whether
or not in the ordinary course of business, other than on fair and reasonable
terms substantially as favorable to such Loan Party as would be obtainable by
such Company at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.
SECTION 8.9 Burdensome Agreements. Each of the Parent and the Borrower shall
not, nor shall it permit any other Loan Party to, directly or indirectly enter
into any Contractual Obligation (other than this Agreement or any other Loan
Document) that directly or indirectly prohibits any Company from (a) creating or
incurring any Lien on any Unencumbered Property unless simultaneously therewith
such Unencumbered Property ceases to be an Unencumbered Property, other than
restrictions or conditions set forth in the Note Purchase Agreements, the Credit
Agreements and, to the extent such restrictions or conditions are customary for
such Indebtedness, any other agreements governing Indebtedness permitted under
Section 8.2, in each case, which restrictions are no more restrictive, taken as
a whole than the comparable restrictions and conditions set forth in this
Agreement as determined in the good faith judgment of the Borrower, (b) other
than restrictions or conditions set forth in the Note Purchase Agreements, the
Credit Agreements and, to the extent such restrictions or conditions are
customary for such Indebtedness, any other agreements governing Indebtedness
permitted under Section 8.2, in each case, which restrictions are no more
restrictive, taken as a whole than the comparable restrictions and conditions
set forth in this Agreement as determined in the good faith judgment of the
Borrower, limiting the ability (i) of any Subsidiary to make Restricted Payments
to the Borrower or any Guarantor or to otherwise transfer property to the
Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness
of the Borrower or (iii) of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person; provided, however,
that this clause (iii) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 8.3(e)
solely to the extent any such negative pledge relates to the property financed
by or the
75



--------------------------------------------------------------------------------



subject of such Indebtedness; or (c) requiring the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.
SECTION 8.10  Use of Proceeds. Each of the Parent and the Borrower shall not,
nor shall it permit any other Company to, directly or indirectly, use the
proceeds of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose. The Borrower shall not request any Credit
Extension, shall not use, and shall ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents do not use the
proceeds of any Credit Extension (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or (ii) in
any manner that would result in the violation of any applicable Sanctions.
SECTION 8.11  Unencumbered Properties; Ground Leases. Each of the Parent and the
Borrower shall not, nor shall it permit any other Loan Party to, directly or
indirectly:
(a)Use or occupy or conduct any activity on, or knowingly permit the use or
occupancy of or the conduct of any activity on any Unencumbered Properties by
any tenant, in any manner which violates any Law or which constitutes a public
or private nuisance in any manner which would have a Material Adverse Effect or
which makes void, voidable, or cancelable any insurance then in force with
respect thereto or makes the maintenance of insurance in accordance with Section
7.7 commercially unreasonable (including by way of increased premium);
(b)[Reserved];
(c)Without the prior written consent of the Administrative Agent (which consent
shall not be unreasonably withheld or delayed), (i) impose any material
easement, restrictive covenant, or encumbrance upon any Unencumbered Property,
(ii) execute or file any subdivision plat or condominium declaration affecting
any Unencumbered Property, or (iii) consent to the annexation of any
Unencumbered Property to any municipality;
(d)Do any act, or suffer to be done any act by any Company or any of its
Affiliates, which would reasonably be expected to materially decrease the value
of any Unencumbered Property (including by way of negligent act);
(e)[Reserved];
(f)Allow there to be fewer than twenty-five (25) Unencumbered Properties as of
any date of determination;
(g)Allow the Total Asset Value of the Unencumbered Properties to be less than
One Hundred Fifty Million Dollars ($150,000,000.00);
(h)Without the prior consent of the Lenders (which consent shall not be
unreasonably withheld or delayed), surrender the leasehold estate created by any
Acceptable Ground Lease or terminate or cancel any Acceptable Ground Lease or
materially modify, change, supplement, alter, or amend any Acceptable Ground
Lease, either orally or in writing, in each case, to the extent such event would
reasonably be expected to be materially adverse to the interests of the Lenders;
and
76



--------------------------------------------------------------------------------



(i)Enter into any Contractual Obligations related to any Unencumbered Property
providing for the payment a management fee (or any other similar fee) to anyone
other than a Company if, with respect thereto, the Administrative Agent has
reasonably required that such fee be subordinated to the Obligations in a manner
satisfactory to the Administrative Agent, and an acceptable subordination
agreement has not yet been obtained.
SECTION 8.12  Environmental Matters. Each of the Parent and the Borrower shall
not knowingly directly or indirectly:
(a)Cause, commit, permit, or allow to continue (i) any violation of any
Environmental Requirement by or with respect to any Unencumbered Property or any
use of or condition or activity on any Unencumbered Property, or (ii) the
attachment of any environmental Liens on any Unencumbered Property, in each
case, that could reasonably be expected to have a Material Adverse Effect;
(b)Place, install, dispose of, or release, or cause, permit, or allow the
placing, installation, disposal, spilling, leaking, dumping, or release of, any
Hazardous Material on any Unencumbered Property in any manner that could
reasonably be expected to have a Material Adverse Effect; and
(c)Use any Hazardous Material on any Unencumbered Property except in such a
manner which could not reasonably be expected to have a Material Adverse Effect.
SECTION 8.13 Negative Pledge; Indebtedness. Each of the Parent and the Borrower
shall not permit:
(a)The Equity Interests of the Borrower held by the Parent to be subject to any
Lien.
(b)Any Person (other than the Parent or the Borrower) that directly or
indirectly owns Equity Interests in any Subsidiary Guarantor to (i) incur any
Indebtedness (whether Recourse Indebtedness or Non-Recourse Indebtedness) (other
than Indebtedness listed on Schedule 8.13 and Additional Permitted
Indebtedness), (ii) provide Guarantees to support Indebtedness (other than
Indebtedness listed on Schedule 8.13 and Additional Permitted Indebtedness), or
(iii) have its Equity Interests subject to any Lien or other encumbrance (other
than in favor of the Administrative Agent).
(c)Any Subsidiary Guarantor that owns an Unencumbered Property to (i) incur any
Indebtedness (whether Recourse Indebtedness or Non-Recourse Indebtedness) (other
than the Obligations, Indebtedness listed on Schedule 8.13 and Additional
Permitted Indebtedness) or (ii) provide Guarantees to support Indebtedness
(other than the Obligations, Indebtedness listed on Schedule 8.13 and Additional
Permitted Indebtedness).
SECTION 8.14 Financial Covenants. The Parent shall not, directly or indirectly,
permit:
(a)Maximum Consolidated Leverage Ratio. As of the last day of any fiscal
quarter, the Consolidated Leverage Ratio to exceed sixty percent (60%); provided
that, if any Material Acquisition shall occur and the Consolidated Leverage
Ratio shall have been less than sixty percent (60%) for at least one full fiscal
quarter immediately preceding the proposed Consolidated Leverage Ratio Covenant
Holiday, then, at the election of the Borrower upon delivery of prior written
notice to the Administrative Agent, concurrently with or prior to the delivery
of a Compliance Certificate pursuant to Section 7.2(a), and provided that no
Default or Event of Default shall have occurred and be continuing, the maximum
Consolidated Leverage Ratio covenant level shall be increased to sixty-five
(65%) for the fiscal quarter in which such Material Acquisition is consummated
and the three (3) fiscal quarters immediately following
77



--------------------------------------------------------------------------------



the fiscal quarter in which such Material Acquisition is consummated (any such
increase a “Consolidated Leverage Ratio Covenant Holiday”); provided further
that not more than two (2) Consolidated Leverage Ratio Covenant Holidays may be
elected by the Borrower during the term of this Agreement;
(b)Maximum Secured Leverage Ratio. As of the last day of any fiscal quarter, the
Secured Leverage Ratio to exceed forty percent (40%);
(c)Maximum Unencumbered Leverage Ratio. As of the last day of any fiscal
quarter, the Unencumbered Leverage Ratio to exceed sixty percent (60%); provided
that, if any Material Acquisition shall occur and the Unencumbered Leverage
Ratio shall have been less than sixty percent (60%) for at least one full fiscal
quarter immediately preceding the proposed Unencumbered Leverage Ratio Covenant
Holiday, then, at the election of the Borrower upon delivery of prior written
notice to the Administrative Agent, concurrently with or prior to the delivery
of a Compliance Certificate pursuant to Section 7.2(a), and provided that no
Default or Event of Default shall have occurred and be continuing, the maximum
Unencumbered Leverage Ratio covenant level shall be increased to sixty-five
(65%) for the fiscal quarter in which such Material Acquisition is consummated
and the three (3) fiscal quarters immediately following the fiscal quarter in
which such Material Acquisition is consummated (any such increase an
“Unencumbered Leverage Ratio Covenant Holiday”); provided further that not more
than two (2) Unencumbered Leverage Ratio Covenant Holidays may be elected by the
Borrower during the term of this Agreement;
(d)[Reserved];
(e)Minimum Fixed Charge Ratio. As of the last day of any fiscal quarter, the
Fixed Charge Ratio for the Parent, on a consolidated basis, for the fiscal
quarter then ended, annualized, to be less than or equal to 1.5 to 1.0; and
(f)Minimum Unsecured Interest Coverage Ratio. As of the last day of any fiscal
quarter, the Unsecured Interest Coverage Ratio for the Parent, on a consolidated
basis, for the fiscal quarter then ended, annualized, to be less than or equal
to 1.75 to 1.00.
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES


SECTION 9.1 Events of Default. Any of the following shall constitute an Event of
Default:
(a)Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or (ii)
within five (5) days after the same becomes due, any interest on any Loan due
hereunder, except that there shall be no grace period for interest due on any
applicable Maturity Date, or (iii) within ten (10) days after notice from the
Administrative Agent, any other amount payable to the Administrative Agent or
any Lender hereunder or under any other Loan Document except that there shall be
no grace period for any amount due on any Maturity Date; or
(b)Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.11 or Article VIII (other
than Sections 8.11 (a) and (c), or 8.13) or the Parent fails to perform or
observe any term, covenant or agreement contained in the Parent Guaranty or any
Subsidiary Guarantor fails to perform or observe any term, covenant or agreement
contained in the Subsidiary Guaranty; or
78



--------------------------------------------------------------------------------



(c)Performance. Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.1, Section 7.2, or Section 7.3, and such
failure continues unremedied for ten (10) Business Days after such failure has
occurred; or
(d)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a), (b), or (c) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues unremedied for thirty (30) days after the earlier of notice from the
Administrative Agent or the actual knowledge of the Loan Party, and in the case
of a default that cannot be cured within such thirty (30) day period despite the
Borrower’s diligent efforts but is susceptible of being cured within ninety (90)
days of the Borrower’s receipt of the Administrative Agent’s original notice,
then the Borrower shall have such additional time as is reasonably necessary to
effect such cure, but in no event in excess of ninety (90) days from the
Borrower’s receipt of the Administrative Agent’s original notice, subject in
each instance to the Borrower’s remedial rights under Section 7.12(c); or
(e)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made and shall not be cured or remedied so that such
representation, warranty, certification or statement of fact is no longer
incorrect or misleading within ten (10) days after the earlier of notice from
the Administrative Agent or the actual knowledge of any Loan Party thereof; or
(f)Cross-Default. (i) Any Company (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise), after the expiration of any applicable grace periods, in respect of
any Indebtedness or Guarantee (other than (x) Indebtedness hereunder, and (y)
Indebtedness under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness or more than the Threshold
Amount to be demanded or to become due or to be repurchased, prepaid, defeased
or redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity, or
such Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Company is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which any Company is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by such Company as a result
thereof is greater than the Threshold Amount; or
(g)Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar
79



--------------------------------------------------------------------------------



days; or any proceeding under any Debtor Relief Law relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for sixty (60) calendar
days, or an order for relief is entered in any such proceeding; or
(h)Inability to Pay Debts; Attachment. (i) the Parent or the Borrower becomes
unable to pay its debts as they become due, or any Loan Party admits in writing
its inability or fails generally to pay its debts as they become due, or (ii)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Loan Party
and is not released, vacated or fully bonded within thirty (30) days after its
issue or levy; or
(i)Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or would have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(j)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would result in liability of any
Company under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Parent or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or
(k)Invalidity of Loan Documents. Any Loan Document at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in all material respects; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document, except as expressly permitted hereunder; or
(l)REIT Status of the Parent. The Parent ceases to be treated as a REIT or the
Parent Shares shall fail to be listed and traded on the New York Stock Exchange;
or
(m)Change of Control. There occurs any Change of Control.
SECTION 9.2 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
(a)declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and
80



--------------------------------------------------------------------------------



(c)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.
SECTION 9.3 Application of Funds. After the exercise of remedies provided for in
Section 9.2 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.16, be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
ARTICLE III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under ARTICLE III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and other Obligations, ratably among the Lenders,
in proportion to the respective amounts described in this clause Third payable
to them;
Fourth, to payment of that portion of the Obligations constituting (x) unpaid
principal of the Loans and (y) payment obligations then owing to the
Administrative Agent, any Lender, or any Affiliate of the Administrative Agent
or any Lender (“Specified Derivatives Providers”) arising from, by virtue of, or
pursuant to any Swap Contract, other than any Excluded Swap Obligation, that
relates solely to the Obligations, ratably among the Lenders and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause Fourth payable to them; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.
Notwithstanding the foregoing, Obligations owing to Specified Derivatives
Providers shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE X
THE ADMINISTRATIVE AGENT
SECTION 10.1  Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan
81



--------------------------------------------------------------------------------



Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, neither the Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
(or any other similar term) herein or in any other Loan Documents with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
SECTION 10.2  Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 10.3  Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable
82



--------------------------------------------------------------------------------



judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 10.4  Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
SECTION 10.5  Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
SECTION 10.6  Resignation of the Administrative Agent.
(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, subject to the reasonable approval of
the Borrower (with any Lender or affiliate of a Lender being deemed approved,
unless such Lender is a Defaulting Lender, and which approval shall not be
required if an Event of Default shall be in existence), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
83



--------------------------------------------------------------------------------



appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any pledge security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) the Administrative Agent (other than any rights to indemnity payments
or other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.4 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as the Administrative Agent.
SECTION 10.7  Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
84



--------------------------------------------------------------------------------



SECTION 10.8  No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, Bookrunners or co-Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender hereunder.
SECTION 10.9  The Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.9 and 11.4) allowed in such judicial
proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 11.4. Nothing contained herein shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
SECTION 10.10 Guaranty Matters. Upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Guarantor from its obligations under a Guaranty
pursuant to the terms of this Agreement.
ARTICLE XI
MISCELLANEOUS
SECTION 11.1  Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:
(a)waive any condition set forth in Section 5.1(a) without the written consent
of each Lender;
85



--------------------------------------------------------------------------------



(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 2.1(a) or Section 9.2) without the written
consent of such Lender;
(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to a Lender or any scheduled or mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(d)reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (iii) of the second proviso to this Section
11.1) any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly affected thereby;
provided that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate,” waive any obligation of the Borrower to
pay interest at the Default Rate, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Rate that would result in a reduction of any interest
rate on any Loan or any fee payable hereunder;
(e)change Section 9.3 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of the Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;
(g)release all or substantially all of the value of the Guaranties without the
written consent of each Lender;
and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender. All
communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof.
Notwithstanding the foregoing, the Administrative Agent may, without
86



--------------------------------------------------------------------------------



the consent of any Lender, enter into amendments or modifications to this
Agreement or any of the other Loan Documents or enter into additional Loan
Documents as the Administrative Agent may deem appropriate in order to implement
any Benchmark Replacement or otherwise effectuate the terms of clause (b) of
Section 3.3.
SECTION 11.2  Notices; Effectiveness; Electronic Communication.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i) if to the Borrower or the Administrative Agent to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.2; and
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to ARTICLE II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, e-mail or other communication is not sent during the
normal business hours of the recipient, such notice, e-mail
87



--------------------------------------------------------------------------------



or communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages) resulting therefrom.
(d)Change of Address, Etc. Each of the Borrower and the Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one (1) individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to the Borrower Materials
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its Equity Interests for purposes of United States Federal or
state securities laws.
(e)Reliance by the Administrative Agent and the Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
88



--------------------------------------------------------------------------------



SECTION 11.3  No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as the Administrative Agent) hereunder and
under the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 11.8 (subject to the terms of Section 2.13), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as the Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.
SECTION 11.4  Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. Each Loan Party shall jointly and severally pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including (a) the reasonable fees, charges and disbursements of
counsel for the Administrative Agent; (b) fees and charges of each consultant,
inspector, and engineer; (c) uniform commercial code searches; (d) judgment and
tax lien searches for the Borrower and each Guarantor; (e) escrow fees; and (f)
documentary taxes, in connection with the initial syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender (only if
a Default shall be in existence)), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans; provided, however that the Borrower shall not be required to pay the
expenses of more than one law firm acting as counsel for the Lenders (in
addition to expenses for any appropriate local or special counsel) in connection
with such workout or enforcement to the extent the Lenders reasonably determine
that joint representation is appropriate under the circumstances.
(b)Indemnification. The Parent and the Borrower shall jointly and severally
indemnify the Administrative Agent (and any sub-agent thereof), each Lender, and
each Related Party of any of the
89



--------------------------------------------------------------------------------



foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party resulting from any action, suit, or proceeding relating to (i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.1), (ii) any Loan or
the use or proposed use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Damages related in any way to the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (w) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any Related Party of such Indemnitee, (x) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, (y) for which an Indemnitee has been compensated
pursuant to the terms of this Agreement or the Fee Letters, or (z) to the extent
based upon contractual obligations of such Indemnitee owing by such Indemnitee
to any third party which are not expressly set forth in this Agreement.
(c)Reserved.
(d)Reimbursement by the Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by the Loan Parties to the Administrative Agent (or
any sub-agent thereof), or any Related Party of any of the foregoing (and
without limiting their obligation to do so), each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent) or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Applicable Percentage) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(e)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection
90



--------------------------------------------------------------------------------



with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(f)Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.
(g)Survival. The agreements in this Section and the indemnity provisions of
Section 11.2(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments, and the
repayment, satisfaction or discharge of all the other Obligations.
SECTION 11.5  Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent (without relieving the
Borrower of its obligation to make any such payment so required), plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
SECTION 11.6  Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of
91



--------------------------------------------------------------------------------



each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)Assignments by the Lenders. Any Lender may, at no cost or expense to any Loan
Party (except as provided in Section 11.13), at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
(i) Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Loans at the time owing to it or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned
(but any such assignment shall be of a pro rata interest in each of the Loans);
and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 and shall be an assignment of a pro rata
interest in each of the Loans, and the amount assigned to the Eligible Assignee
shall not be less than $5,000,000, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender, an Approved Fund or to any Federal Reserve Bank or
other central bank authority or comparable agency having jurisdiction over such
Lender; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that
92



--------------------------------------------------------------------------------



is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Parent or the Borrower or any of their Affiliates or Subsidiaries, or (B)
without the consent of the Administrative Agent and the Borrower, to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural person, or (D) without the consent of the
Borrower, to any Excluded Party.
(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.1, Section 3.4, Section 3.5, and
Section 11.4 with respect to facts and circumstances occurring prior to the
effective date of such assignment, provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Upon request, the Borrower
(at its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not
93



--------------------------------------------------------------------------------



comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, an Excluded Party, a Defaulting Lender or the
Parent or the Borrower or any of their Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.4(d) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.1 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.4 and 3.5 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.1(e) shall be delivered to the Lender
who sells the participation); provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.6 and 11.13 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.1 or 3.4, with respect to any participation
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.6 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.8 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any
94



--------------------------------------------------------------------------------



obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as the
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank authority or comparable agency having jurisdiction over such
Lender; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.
(f)Reserved.
(g)USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.
SECTION 11.7  Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process so
long as the Administrative Agent and any Lender, as the case may be, requests
confidential treatment of such Information to the extent permitted by Law
(provided that the requesting Administrative Agent or Lender shall not be
responsible for the failure by any such party to keep the Information
confidential), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 3.6(c), Section 11.13 or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau
95



--------------------------------------------------------------------------------



or any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Borrower, (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower provided that the source of such information was not at
the time known to be bound by a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to such Information or
(j) constituting deal terms and other information customarily reported to
Thomson Reuters, other bank market data collectors and similar service providers
to the lending industry and service providers to the Administrative Agent and
the Lenders in connection with the administration of the Loan Documents. For
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
SECTION 11.8  Right of Setoff. If an Event of Default shall have occurred and be
continuing and the Administrative Agent and the Required Lenders shall have
consented in writing thereto, each Lender and each of their respective
Affiliates (including, for the avoidance of doubt, any Specified Derivatives
Providers) is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or their respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent
96



--------------------------------------------------------------------------------



promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 11.9  Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
SECTION 11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy, by
e-mail with a pdf copy attached, or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 11.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.
SECTION 11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent then such provisions
shall be deemed to be in effect only to the extent not so limited.
97



--------------------------------------------------------------------------------



SECTION 11.13 Replacement of the Lenders. If the Borrower is entitled to replace
a Lender pursuant to the provisions of Section 3.6, or if any Lender is a
Defaulting Lender or if any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender as a party hereto, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.6), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.1, 3.4 and 3.5) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.6(b);
(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.5) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.4 or payments required to be made pursuant to Section 3.1, such
assignment will result in a reduction in such compensation or payments
thereafter; and
(d)such assignment does not conflict with applicable Laws.
(e)A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 11.14 Governing Law; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
98



--------------------------------------------------------------------------------



COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)WAIVER OF VENUE. EACH OF THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.2 PROVIDED THAT, IN THE
CASE OF SERVICE ON ANY LOAN PARTY A COPY IS ALSO DELIVERED TO JEFFREY SULLIVAN,
GENERAL COUNSEL FOR PARENT AND BORROWER. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
(e)WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 11.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Parent, the Borrower, and each other Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i)(A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lead Arrangers are arm’s-length commercial
transactions between the Parent, the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Lead
99



--------------------------------------------------------------------------------



Arrangers, on the other hand, (B) each of the Parent, the Borrower, and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii)(A) each of the Administrative Agent, the Lead
Arrangers and the Lenders is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Parent,
the Borrower, any other Loan Party, or any of their respective Affiliates, or
any other Person and (B) the Administrative Agent, the Lead Arrangers and the
Lender have no obligation to the Parent, the Borrower, any other Loan Party, or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Parent, the
Borrower, the other Loan Parties, and their respective Affiliates, and the
Administrative Agent, the Lead Arrangers and the Lenders have no obligation to
disclose any of such interests to the Parent, the Borrower, any other Loan
Party, or any of their respective Affiliates. To the fullest extent permitted by
Law, each of the Parent, the Borrower, and the other Loan Parties hereby waives
and releases any claims that it may have against the Administrative Agent and
the Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
SECTION 11.16 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching or assignment terms and contract formations
on electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
SECTION 11.17 USA PATRIOT ACT. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. No. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it
is required to obtain, verify and record certain information that identifies
individuals or business entities which open an “account” with such financial
institution, which information includes the name, address, and tax
identification number of the Borrower and such other identification information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act and comply with federal
law. An “account” for this purpose may include, without limitation, a deposit
account, cash management service, a transaction or asset account, a credit
account, a loan or other extension of credit, and/or other financial services
product. the Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.
SECTION 11.18 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
100



--------------------------------------------------------------------------------



NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
SECTION 11.19 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
SECTION 11.20 Certain ERISA Matters.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans or the Commitments;
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
101



--------------------------------------------------------------------------------



(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent, any Lead Arranger and
their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
SECTION 11.21 Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for a Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and
102



--------------------------------------------------------------------------------



the Loan Documents were governed by the laws of the United States or a state of
the United States. Without limitation of the foregoing, it is understood and
agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.
(b)As used in this Section 11.21, the following terms have the following
meanings:
(A)“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841 (k)) of such party.
(B)“Covered Entity” means any of the following:
(1)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §252.82(b);
(2)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §47.3(b); or
(3)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §382.2(b).
(C)“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(D)“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12. U.S.C 5390(c)(8)(D).


103




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:


STAG INDUSTRIAL OPERATING
PARTNERSHIP, L.P.,
a Delaware limited partnership
By: STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner


By: /s/ William R. Crooker
Name: William R. Crooker
Title: Authorized Officer




PARENT:


STAG INDUSTRIAL, INC.,
a Maryland corporation


By: /s/ William R. Crooker
Name: William R. Crooker
Title: Executive Vice President, Chief Financial Officer and Treasurer






STAG 2020 Term Loan Agreement



--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent and a Lender


By: /s/ D. Bryan Gregory
Name: D. Bryan Gregory
Title: Managing Director




STAG 2020 Term Loan Agreement




--------------------------------------------------------------------------------





PNC Bank, National Association,
as a Lender


By: /s/ Shari L. Reams-Henofer
Name: Shari L. Reams-Henofer
Title: Senior Vice President


STAG 2020 Term Loan Agreement




--------------------------------------------------------------------------------





TD Bank, N.A.,
as a Lender


By: /s/ Rory Desmond
Name: Rory Desmond
Title: Vice President


STAG 2020 Term Loan Agreement




--------------------------------------------------------------------------------





Regions Bank,
as a Lender


By: /s/ Ghi S. Gavin
Name: Ghi S. Gavin
Title: Senior Vice President


STAG 2020 Term Loan Agreement




--------------------------------------------------------------------------------





U.S. Bank National Association,
as a Lender


By: /s/ Kimberly L. Feldman
Name: Kimberly L. Feldman
Title: Vice President


STAG 2020 Term Loan Agreement




--------------------------------------------------------------------------------





Bank of America, N.A.,
as a Lender


By: /s/ Jeff Darling
Name: Jeff Darling
Title: Senior Vice President


STAG 2020 Term Loan Agreement




--------------------------------------------------------------------------------





Eastern Bank,
as a Lender


By: /s/ Jared H. Ward
Name: Jared H. Ward
Title: Senior Vice President


STAG 2020 Term Loan Agreement




--------------------------------------------------------------------------------





Truist Bank, f/k/a Branch Banking and Trust Company,
as a Lender


By: /s/ Karen Cadiente
Name: Karen Cadiente
Title: Assistant Vice President


STAG 2020 Term Loan Agreement




--------------------------------------------------------------------------------





Citibank, N.A.,
as a Lender


By: /s/ Christopher Albano
Name: Christopher Albano
Title: Authorized Signatory


STAG 2020 Term Loan Agreement




--------------------------------------------------------------------------------





American Savings Bank, F.S.B.,
as a Lender


By: /s/ Kyle J. Shelly
Name: Kyle J. Shelly
Title: First Vice President


STAG 2020 Term Loan Agreement




--------------------------------------------------------------------------------





Raymond James Bank, N.A.,
as a Lender


By: /s/ Matt Stein
Name: Matt Stein
Title: Senior Vice President


STAG 2020 Term Loan Agreement




--------------------------------------------------------------------------------



SCHEDULE 2.1
COMMITMENTS AND APPLICABLE PERCENTAGES

LenderCommitmentApplicable PercentageWells Fargo Bank, National
Association$67,500,00022.50%PNC Bank, National Association$47,500,00015.83%TD
Bank, N.A.$40,000,00013.33%Regions Bank$40,000,00013.33%U.S. Bank National
Association$40,000,00013.33%Bank of America, N.A.$15,000,0005%Eastern
Bank$15,000,0005%Truist Bank, f/k/a Branch Banking and Trust
Company$10,000,0003.33%Citibank, N.A.$10,000,0003.33%American Savings Bank,
F.S.B.$10,000,0003.33%Raymond James Bank,
N.A.$5,000,0001.66%Total$300,000,000100%
































































--------------------------------------------------------------------------------








SCHEDULE 4.1
Initial Unencumbered Properties

STAG Allentown, LLC7132 Daniels DriveAllentownPASTAG III Arlington L.P.3311
Pinewood DriveArlingtonTXSTAG Arlington 2, L.P.401 N. Great Southwest
ParkwayArlingtonTXSTAG Belvidere I, LLC1701 Industrial CourtBelvidereILSTAG
Belvidere III, LLC725 Landmark DriveBelvidereILSTAG Belvidere IV, LLC888
Landmark DriveBelvidereILSTAG Belvidere V, LLC
3915 Morreim Drive and
3925 Morreim Drive
BelvidereILSTAG Belvidere VI, LLC725 & 729 Logistics DriveBelvidereILSTAG
Belvidere VII, LLC795 Landmark DriveBelvidereILSTAG Belvidere VIII, LLC857
Landmark DriveBelvidereILSTAG Belvidere 10, LLC3458 Morreim DriveBelvidereILSTAG
Belvidere IX, LLC984 Landmark DriveBelvidereILSTAG III Boardman, LLC365 McClurg
Rd.BoardmanOHSTAG Burlington, LLC6 Campus DriveBurlingtonNJSTAG Burlington 2,
LLC1900 River RoadBurlingtonNJSTAG Burlington 3, LLC8 Campus
DriveBurlingtonNJSTAG Columbia, LLC185 McQueen StreetColumbiaSCSTAG DeKalb,
LLC1085 Peace RoadDeKalbILSTAG De Pere, LLC2191 American BoulevardDe PereWISTAG
Duncan, LLC
110 Hidden Lakes Circle and
112 Hidden Lakes Circle
DuncanSCSTAG Edgefield, LLCOne Tranter DriveEdgefieldSCSTAG Elizabethtown, LLC11
and 33 Industrial RoadElizabethtownPASTAG El Paso 1, LP1601 Northwestern DriveEl
PasoTXSTAG El Paso 2, LP6500 N. Desert Blvd.El PasoTXSTAG El Paso 3, LP1550
NorthwesternEl PasoTXSTAG El Paso 4, LP1701 Northwestern DriveEl PasoTXSTAG El
Paso 5, LP1701 NorthwesternEl PasoTXSTAG El Paso, LP47 Butterfield CircleEl
PasoTXSTAG Fairborn, LLC1340 E Dayton Yellow Springs RoadFairbornOHSTAG Garland,
LP2901 W. Kingsley RoadGarlandTXSTAG Germantown, LLC11900 N. River
LaneGermantownWISTAG GI Rogers, LLC19850 South Diamond Lake RoadRogersMNSTAG GI
Streetsboro, LLC9777 Mopar DriveStreetsboroOHSTAG Greer, LLC
149 Metro Court
153 Metro Court
154 Metro Court
169 Metro Court
GreerSCSTAG Gurnee 2, LLC3818 Grandville AvenueGurneeILSTAG Gurnee, LLC3800
Swanson CourtGurneeILSTAG Hampstead, LLC630 Hanover PikeHampsteadMD






--------------------------------------------------------------------------------




STAG Harvard, LLC875 West Diggins StreetHarvardILSTAG Houston 2, L.P.4949
Windfern RoadHoustonTXSTAG Houston 4, LP1020 Rankin RoadHoustonTXSTAG IND
Stafford, LP13720 Stafford RoadStaffordTXSTAG IND El Paso 6, LP32 Celerity Wagon
Street & 48 Walter Jones Blvd.El PasoTXSTAG IND Houston 9, LP7049 Brookhollow
West Drive HoustonTXSTAG IND Houston 11, LP16548 Donwick DriveHoustonTXSTAG
Houston 14, LPFallbrook Drive & Ella Blvd.HoustonTXSTAG IND Mission, LP802
Trinity StreetMissionTXSTAG Industrial Holdings, LLC1726 Blackhawk DriveWest
ChicagoILSTAG Industrial Holdings, LLC4075 Blue Ridge Industrial
PkwyNorcrossGASTAG Industrial Holdings, LLC2001 Centre AvenueReadingPASTAG
Industrial Holdings, LLC111 Southchase BoulevardGreenvilleSCSTAG Industrial
Holdings, LLC128 Crews DriveColumbiaSCSTAG Industrial Holdings, LLC2151 and 2201
Cabot Blvd. WestLanghornePASTAG Industrial Holdings, LLC7500 Tank
AvenueWarrenMISTAG Industrial Holdings, LLC400 Lukens DriveNew CastleDESTAG
Industrial Holdings, LLC35 Otis StreetWestboroughMASTAG Industrial Holdings,
LLC5300 Kennedy RoadForest ParkGASTAG Industrial Holdings, LLC5345 Old Dixie
HighwayForest ParkGASTAG Industrial Holdings, LLC47 Market StreetGardinerMESTAG
Industrial Holdings, LLC121 Wheeler CourtLanghornePASTAG Industrial Holdings,
LLC3900 Gantz RoadGrove CityOHSTAG Industrial Holdings, LLC16231 Lone Elm
RoadOlatheKSSTAG Industrial Holdings, LLC
4949 Southwest 20th St.
Oklahoma CityOKSTAG Industrial Holdings, LLC321 Foster AveWood DaleIL

Schedule 4.1



--------------------------------------------------------------------------------




STAG Industrial Holdings, LLC
9625 55th Street
KenoshaWISTAG Industrial Holdings, LLC1800 Bruning DriveItascaILSTAG Industrial
Holdings, LLCLot 2, Bruning DriveItascaILSTAG Industrial Holdings, LLC500 W.
North Shore DriveHartlandWISTAG Industrial Holdings, LLC1 American Eagle
PlazaEarth CityMOSTAG Industrial Holdings, LLC5675 North Blackstone
RoadSpartanburgSCSTAG Industrial Holdings, LLC222 Old Wire RoadWest
ColumbiaSCSTAG Industrial Holdings, LLC1300 Northwest AvenueWest ChicagoILSTAG
Industrial Holdings, LLC1400 Northwest AvenueWest ChicagoILSTAG Industrial
Holdings, LLC1450 Northwest AvenueWest ChicagoILSTAG Industrial Holdings,
LLC1270 Nuclear DriveWest ChicagoILSTAG Industrial Holdings, LLC1145 & 1149
Howard DriveWest ChicagoILSTAG Industrial Holdings, LLC505-507 Stokely
DriveDeForestWISTAG Industrial Holdings, LLC4300 Alatex RoadMontgomeryALSTAG
Industrial Holdings, LLC9696 International Blvd.West ChesterOHSTAG Industrial
Holdings, LLC610 Kelsey CourtWest ColumbiaSCSTAG Industrial Holdings, LLC
6688 93rd Avenue-N
Brooklyn ParkMNSTAG Industrial Holdings, LLC4 Craftsman RoadEast WindsorCTSTAG
Industrial Holdings, LLC775 Whittaker RoadJacksonvilleFLSTAG Industrial
Holdings, LLC9601 North Main StreetJacksonvilleFL

Schedule 4.1



--------------------------------------------------------------------------------




STAG Industrial Holdings, LLC550 Gun Club RoadJacksonvilleFLSTAG Industrial
Holdings, LLC555 Zoo ParkwayJacksonvilleFLSTAG Industrial Holdings, LLC17-20
Veronica AvenueFranklin TownshipNJSTAG Industrial Holdings, LLC40 Pepes Farm
RoadMilfordCTSTAG Industrial Holdings, LLC26801 Fargo AvenueBedford
HeightsOHSTAG Industrial Holdings, LLC12100 Inkster RoadRedfordMISTAG Industrial
Holdings, LLC13301 Stephens RoadWarrantMISTAG Industrial Holdings, LLC3751
Sunset AvenueWaukeganILSTAG Industrial Holdings, LLC50 Peachview
Blvd.GaffneySCSTAG Industrial Holdings, LLC2800 Concorde DriveDaytonOHSTAG
Industrial Holdings, LLC775 Logistics DriveBelvidereILSTAG Industrial Holdings,
LLC2055 Dublin DriveSan DiegoCASTAG Industrial Holdings, LLC9601 Woodend
RoadEdwardsvilleKSSTAG Industrial Holdings, LLC1 Gateway Blvd.PedricktownNJSTAG
Industrial Holdings, LLC125 Richwood RoadWaltonKYSTAG Industrial Holdings,
LLC1953 Lanston StreetRock HillSCSTAG Industrial Holdings, LLC2300 Sweeney
DriveClintonPASTAG Industrial Holdings, LLC1100 Paramount ParkwayBataviaILSTAG
Industrial Holdings, LLC5 Sterling DriveWallingfordCT

Schedule 4.1



--------------------------------------------------------------------------------




STAG Industrial Holdings, LLC2761 Hildebrandt StreetRomulusMISTAG Industrial
Holdings, LLC1635 Stone Ridge DriveStone MountainGASTAG Industrial Holdings,
LLCOne Commerce RoadPittstonPASTAG Industrial Holdings, LLC6705 Keaton Corporate
ParkwayO’FallonMOSTAG Industrial Holdings, LLC3450 West Teco AvenueLas
VegasNVSTAG Industrial Holdings, LLC2165 Center Square RoadSwedesboroNJSTAG
Industrial Holdings, LLC1605 Westbelt DriveColumbusOHSTAG Industrial Holdings,
LLC5830 Green Pointe Drive SouthGroveportOHSTAG Industrial Holdings, LLCHaggerty
RoadBellevilleMISTAG Industrial Holdings LLC
1209 31st Avenue
Council BluffsIASTAG Industrial Holdings, LLC4251 Leap RoadHilliardOHSTAG
Industrial Holdings, LLC141 Southchase Blvd.Fountain InnSCSTAG Industrial
Holdings, LLC
925 N. 127th Avenue
AvondaleAZSTAG Industrial Holdings, LLC55 Bristol AvenueSouth EastonMASTAG
Industrial Holdings, LLC4718 and 4722 Helgesen DriveMadisonWISTAG Industrial
Holdings, LLC107 South Chase Blvd.Fountain InnSCSTAG Industrial Holdings,
LLC1300 Hampshire AvenueSouth BloomingtonMNSTAG Industrial Holdings, LLC57
Grumbacher RoadYorkPASTAG Industrial Holdings, LLC2501 Highway 101
SouthGreerSCSTAG Industrial Holdings, LLC831/833 Ridgeview DriveMcHenryILSTAG
Industrial Holdings, LLC1343 27th StreetCaledoniaWISTAG Industrial Holdings,
LLC2250 Pilot Knob RoadMendota HeightsMN

Schedule 4.1



--------------------------------------------------------------------------------




STAG Industrial Holdings, LLC2251 Sweeney DriveClintonPASTAG Industrial
Holdings, LLC3840 Port Union RoadFairfieldOHSTAG Industrial Holdings, LLC121000
Little CaymanBaton RougeLASTAG Industrial Holdings, LLC730 Pilot RoadLas
VegasNVSTAG Industrial Holdings, LLC4300 Godding Hollow PkwyLongmontCOSTAG
Industrial Holdings, LLC8 Shelter DriveGreerSCSTAG Industrial Holdings, LLC1100
Burlington Pike RoadFlorenceKYSTAG Industrial Holdings, LLC43800 Gen Mar
DriveNoviMISTAG Industrial Holdings, LLC
1900 E 17th Street
Des MoinesIASTAG Industrial Holdings, LLC115 Hunt Valley RoadNew
KensingtonPASTAG Industrial Holdings, LLCN117 W18456 Fulton
DriveGermantownWISTAG Industrial Holdings, LLC
7475 S. 6th Street
Oak CreekWISTAG Industrial Holdings, LLC
7366 S. 1st Street
Oak CreekWISTAG Industrial Holdings, LLCN106 W13131 Bradley WayGermantownWISTAG
Industrial Holdings, LLC
8901 102nd Street
Pleasant PrairieWISTAG Industrial Holdings, LLC1816 Tobacco RoadAugustGASTAG
Industrial Holdings, LLC100 Purity DriveLebanonINSTAG Industrial Holdings,
LLC585-595 Hale AvenueOakdaleMNSTAG Industrial Holdings, LLC6210 Days Cove
RoadWhite MarshMDSTAG Industrial Holdings, LLC513 Old Griffin RoadPiedmontSCSTAG
Industrial Holdings, LLC3001 State RoadWestrock CroydonPA

Schedule 4.1



--------------------------------------------------------------------------------




STAG Industrial Holdings, LLCN102 W19400 Willow Creek WayGermantownWISTAG
Industrial Holdings, LLCSimko Blvd.CharleroiPASTAG Industrial Holdings, LLC6161
South Palo Verde RoadTucsonAZSTAG Industrial Holdings, LLC1312 Old Stage
Rd.SimpsonvilleSCSTAG Industrial Holdings, LLCW277 N2737 Duplainville
Rd.PewaukeeWISTAG Industrial Holdings, LLCW288 N2801 Duplainville
Rd.PewaukeeWISTAG Industrial Holdings, LLC
10411 80th Avenue
Pleasant PrairieWISTAG Industrial Holdings, LLC525 West Marquette AvenueOak
CreekWISTAG Industrial Holdings, LLC410-426 Keystone DriveWarrendalePASTAG
Industrial Holdings, LLC1415 Collins RoadGreenwoodINSTAG Industrial Holdings,
LLC1086 Oracal ParkwaySavannahGASTAG Industrial Holdings, LLC907 Weber
RoadAlbionINSTAG Industrial Holdings, LLC1105 Weber RoadAlbionINSTAG Industrial
Holdings, LLC
600 South 7th Street
AlbionINSTAG Industrial Holdings, LLC1514 Progress DriveAlbionINSTAG Industrial
Holdings, LLC1515, 1545,1563 East State Rd 8AlbionINSTAG Industrial Holdings,
LLC811 Commerce DriveKendallvilleINSTAG Industrial Holdings, LLC3501 East County
RoadElkhartINSTAG Industrial Holdings, LLC2600 College AvenueGoshenIN

Schedule 4.1



--------------------------------------------------------------------------------




STAG Industrial Holdings, LLC3310 William Richardson CourtSouth BendINSTAG
Industrial Holdings, LLC4750 County Road 13, NEAlexandriaMNSTAG Industrial
Holdings, LLC14399 Huntington AvenueSavageMNSTAG Industrial Holdings, LLC2001
Ware Bottom Spring RoadChesterVASTAG Industrial Holdings, LLC4500 Early
RoadHarrisonburgVASTAG Industrial Holdings, LLC3424 Centennial DriveFort
WayneINSTAG Industrial Holdings, LLC9200 Brookfield CourtFlorenceKYSTAG
Industrial Holdings, LLC800 John Quincy Adams RoadTauntonMASTAG Industrial
Holdings, LLC157 Starpoint Blvd.BurgettstownPASTAG Industrial Holdings, LLC
3705 95th Ave NE
BlaineMNSTAG Industrial Holdings, LLC50501 E. Russell SchmidtChesterfieldMISTAG
Industrial Holdings, LLC50371 E. Russell SchmidtChesterfieldMISTAG Industrial
Holdings, LLC50271 E. Russell SchmidtChesterfieldMISTAG Industrial Holdings,
LLC50900 E. Russell SchmidtChesterfieldMISTAG Industrial Holdings, LLC5050
Kendrick Street, SEGrand RapidsMISTAG Industrial Holdings, LLC4070 East Paris
AvenueKentwoodMISTAG Industrial Holdings, LLC7009 West Mount Hope
HighwayLansingMISTAG Industrial Holdings, LLC2780 Sanders RoadLansingMISTAG
Industrial Holdings, LLC2051 South Canal RoadLansingMISTAG Industrial Holdings,
LLC1511 George Brown DriveMarshallMISTAG Industrial Holdings, LLC25250 Regency
DriveNoviMISTAG Industrial Holdings, LLC14835 Pilot DrivePlymouthMI

Schedule 4.1



--------------------------------------------------------------------------------




STAG Industrial Holdings, LLC2640 Northridge DriveWalkerMISTAG Industrial
Holdings, LLC3900-3990 Business Park DriveColumbusOHSTAG Industrial Holdings,
LLC2815 South Gettysburg AvenueMoraineOHSTAG Industrial Holdings, LLC4275
Thunderbird LaneFairfieldOHSTAG Industrial Holdings, LLC1120 Morrison
RoadGahannaOHSTAG Industrial Holdings, LLC1261 Highland RoadMacedoniaOHSTAG
Industrial Holdings, LLC800 Pennsylvania AvenueSalemOHSTAG Industrial Holdings,
LLC7258 Innovation WayMasonOHSTAG Industrial Holdings, LLC500 South Bailey
RoadNorth JacksonOHSTAG Industrial Holdings, LLC382 Rosemont RoadNorth
JacksonOHSTAG Industrial Holdings, LLC26350 BroadwayOakwood VillageOHSTAG
Industrial Holdings, LLC12930 Darice ParkwayStrongsvilleOHSTAG Industrial
Holdings, LLC1800 Jason StreetToledoOHSTAG Industrial Holdings, LLC7900 Bavaria
RoadTwinsburgOHSTAG Industrial Holdings, LLC911 Kurth RoadChippewa FallsWISTAG
Industrial Holdings, LLC1406 Lowater RoadChippewa FallsWISTAG Industrial
Holdings, LLC2761 Buell DriveEast TroyWISTAG Industrial Holdings, LLC2929
Venture DriveJanesvilleWISTAG Industrial Holdings, LLC605 Fourth
StreetMayvilleWISTAG Industrial Holdings, LLC5600 S. Moorland RoadNew
BerlinWISTAG Industrial Holdings, LLC1615 Commerce DriveSun PrairieWISTAG
Industrial Holdings, LLC
2207 S 114th Street
West AllisWI

Schedule 4.1



--------------------------------------------------------------------------------




STAG Industrial Holdings, LLC
2075 S. 114th Street
West AllisWISTAG Industrial Holdings, LLC
2145 S. 114th Street
West AllisWISTAG Industrial Holdings, LLC
2025 S. 114th Street
West AllisWISTAG Industrial Holdings, LLC13900 West Grandview
ParkwayYorkvilleWISTAG Industrial Holdings, LLC1610 Old Grove RoadPiedmontSCSTAG
Industrial Holdings, LLC420 Emig RoadYorkPASTAG Industrial Holdings, LLC
10488 S 136th St.
OmahaNESTAG Industrial Holdings, LLC6685 Santa Barbara CourtElkridgeMDSTAG
Industrial Holdings, LLC550 Hale AvenueNorth OakdaleMNSTAG Industrial Holdings,
LLC700 Riley StreetZeelandMISTAG Industrial Holdings, LLC2071 & 2171 Fryml
DriveSpartanburgSCSTAG Industrial Holdings, LLC6 Corporate ParkwayGoose
CreekSCSTAG Industrial Holdings, LLC8001 Greenpine RoadRichmondVASTAG Industrial
Holdings, LLC6565 & 6735 Exchequer DriveBaton RougeLASTAG Industrial Holdings,
LLC550 Glen Ave & 600 Glen CourtMoorestownNJSTAG Industrial Holdings, LLC1550
West Main StreetWest JeffersonOHSTAG Industrial Holdings, LLC105 East Port
LaneSummervilleSCSTAG Industrial Holdings, LLC4330 Williams RoadTampaFLSTAG
Industrial Holdings, LLC101 Mt. Holly BypassLumbertonNJSTAG Industrial Holdings,
LLC329 Hallberg StreetDelavanWISTAG Industrial Holdings, LLC1714 Hobbs
DriveDelavanWISTAG Industrial Holdings, LLC390 KoopmanElkhornWI

Schedule 4.1



--------------------------------------------------------------------------------




STAG Industrial Holdings, LLC4660 East Paris Avenue SoutheastKentwoodWISTAG
Industrial Holdings, LLC1750 Shenango RoadNew GalileePASTAG Industrial Holdings,
LLC16 Leona DriveMiddleboroughMASTAG Industrial Holdings, LLC4565 Wynn
RoadParadiseNVSTAG Industrial Holdings, LLC6460 Arville StreetParadiseNVSTAG
Industrial Holdings, LLC535 Maddox Simpson ParkwayLebanonTNSTAG Industrial
Holdings, LLC810 Bistline DriveWest ColumbiaSCSTAG Industrial Holdings, LLC1003
Corporate LaneMurraysvillePASTAG Industrial Holdings, LLC9995 & 10025 I
StreetOmahaNESTAG Industrial Holdings, LLC200 Solar DriveImperialPASTAG
Industrial Holdings, LLC4880 Tuggle RoadMemphisTNSTAG Industrial Holdings,
LLC5238 Lamar AvenueMemphisTNSTAG Industrial Holdings, LLC4925 South Indiana
AvenueLisleILSTAG Industrial Holdings, LLC
6111 South 6th Way
RidgefieldWASTAG Industrial Holdings, LLC9779 Pritchard RoadJacksonvilleFLSTAG
Industrial Holdings, LLC121 North Enterprise Blvd.LebanonILSTAG Industrial
Holdings, LLC2501-2509 Cassens DriveFentonMOSTAG Industrial Holdings, LLC6050
Nathan & 6075 Trenton Lane NorthPlymouthMNSTAG Industrial Holdings, LLC3555
Discovery RoadEaganMNSTAG Industrial Holdings, LLC1451 Dean Lakes
TrailShakopeeMNSTAG Industrial Holdings, LLC6515 Ameriplex DrivePortageIN

Schedule 4.1



--------------------------------------------------------------------------------




STAG Industrial Holdings, LLC555 Koopman LaneElkhornWISTAG Industrial Holdings,
LLC5700 Casey DriveKnoxvilleTNSTAG Industrial Holdings, LLC1000 Technology
DriveWest ColumbiaSCSTAG Industrial Holdings, LLC2010 Nazareth Church
RoadSpartanburgSCSTAG Industrial Holdings, LLC1101 Easy StreetRogersARSTAG
Industrial Holdings, LLC2139 Bond StreetGrand JunctionCOSTAG Industrial
Holdings, LLC60 Security DriveAvonCTSTAG Industrial Holdings, LLC24 Thompson
RoadEast WindsorCTSTAG Industrial Holdings, LLC530 Fentress BoulevardDaytona
BeachFLSTAG Industrial Holdings, LLC
650 Southwest 27th Avenue
OcalaFLSTAG Industrial Holdings, LLC7050 Overland RoadOrlandoFLSTAG Industrial
Holdings, LLC1854 Central Florida ParkwayOrlandoFLSTAG Industrial Holdings,
LLC1301 North Palafox StreetPensacolaFLSTAG Industrial Holdings, LLC103
Enterprise DriveCalhounGASTAG Industrial Holdings, LLC351 Thomas D. Murphy
DriveDallasTXSTAG Industrial Holdings, LLC212 Burlington DriveShannonGASTAG
Industrial Holdings, LLC3500 Highlands ParkwaySmyrnaGASTAG Industrial Holdings,
LLC1965 Statham DriveStathamGASTAG Industrial Holdings, LLC3900 South America
WayIdaho FallsID

Schedule 4.1



--------------------------------------------------------------------------------




STAG Industrial Holdings, LLC6301 North Gateway DriveMarionIASTAG Industrial
Holdings, LLC14000 Marshall DriveLenexaKSSTAG Industrial Holdings, LLC1355
Lebanon RoadDanvilleKYSTAG Industrial Holdings, LLC1500 Interstate
DriveErlangerKYSTAG Industrial Holdings, LLC1340 E Dayton Yellow Springs
RdErlangerKYSTAG Industrial Holdings, LLC2151 South Park DriveHebronKYSTAG
Industrial Holdings, LLC300 Spencer Mattingly LaneBardstownKYSTAG Industrial
Holdings, LLC7540 West Bert Kouns IndustrialShreveportLASTAG Industrial
Holdings, LLC101 Harrison Bridge RoadShreveportLASTAG Industrial Holdings,
LLC103 Harrison Bridge RoadShreveportLASTAG Industrial Holdings, LLC21 Schoodic
DriveBelfastMESTAG Industrial Holdings, LLC1 Bakers WayBiddefordMESTAG
Industrial Holdings, LLC19 Mollison WayLewistonMESTAG Industrial Holdings,
LLC125 Industrial WayPortlandMESTAG Industrial Holdings, LLC2189 Westover
RoadChicopeeMASTAG Industrial Holdings, LLC7525 Hazelwood AvenueHazelwoodMOSTAG
Industrial Holdings, LLC3801 Lloyd King DriveO’FallonMOSTAG Industrial Holdings,
LLC9025 Moya Blvd.RenoNVSTAG Industrial Holdings, LLC29 Jack’s Bride Rd./Clark
Rd.LondonderryNHSTAG Industrial Holdings, LLC80 Northwest BoulevardNashuaNH

Schedule 4.1



--------------------------------------------------------------------------------




STAG Industrial Holdings, LLC1236-50 William StreetBuffaloNYSTAG Industrial
Holdings, LLC40-60 Industrial ParkwayCheektowagaNYSTAG Industrial Holdings,
LLC5786 Collett RoadFarmingtonNYSTAG Industrial Holdings, LLC5101 South Council
RoadOklahoma CityOKSTAG Industrial Holdings, LLC
11607 East 43rd Street
TulsaOKSTAG Industrial Holdings, LLC4050 Fairview Industrial Drive SESalemORSTAG
Industrial Holdings, LLC1100 Wilson StreetChattanoogaTNSTAG Industrial Holdings,
LLC1800 Crutchfield StreetChattanoogaTNSTAG Industrial Holdings, LLC4405
Michigan Ave Rd NEClevelandTNSTAG Industrial Holdings, LLC1330 Carden Farm
DriveClintonTNSTAG Industrial Holdings, LLC1094 Flex DriveJacksonTNSTAG
Industrial Holdings, LLC2525 Quality LaneKnoxvilleTNSTAG Industrial Holdings,
LLC2522-2526 WestcottKnoxvilleTNSTAG Industrial Holdings, LLC1700 Elizabeth Lee
ParkwayLoudonTNSTAG Industrial Holdings, LLC538 Myatt DriveMadisonTNSTAG
Industrial Holdings, LLC9575 Commission DriveMascotTNSTAG Industrial Holdings,
LLC2122 Holston Bend DriveMascotTNSTAG Industrial Holdings, LLC540 New Salem
RoadMurfreesboroPASTAG Industrial Holdings, LLC3258 Ezell PikeNashvilleTNSTAG
Industrial Holdings, LLC90 Deer CrossingVonoreTN

Schedule 4.1



--------------------------------------------------------------------------------




STAG Industrial Holdings, LLC16250 W. Wood Edge RdNew BerlinWISTAG Industrial
Holdings, LLC4150 Ronald Reagan Blvd.JohnstownCOSTAG Industrial Holdings, LLC800
Edward DriveLebanonINSTAG Industrial Holdings, LLC5910 Southeast Rio
CourtAnkenyIASTAG Industrial Holdings, LLC291 Evans WayBranchburgNJSTAG
Industrial Holdings, LLC7728 Wilbur WaySacramentoCASTAG Industrial Holdings,
LLC56 Commerce CenterOlatheKSSTAG Industrial Holdings, LLC47440 Michigan
AvenueCantonMISTAG Industrial Holdings, LLC1350 Scottsville RoadRochesterNYSTAG
Industrial Holdings, LLC2700 Harvey StreetHudsonWISTAG Industrial Holdings,
LLC4841 Urbani Avenue McClennen ParkSacramentoCASTAG Industrial Holdings,
LLC5250 Klockner DriveRichmondVASTAG Industrial Holdings, LLCS64 W15620-80
Commerce Center ParkwayMuskegoWISTAG Industrial Holdings, LLC27027 Mound
RoadWarrenMISTAG Industrial Holdings, LLC10757 East Ute StreetTulsaOKSTAG
Industrial Holdings, LLC1 Cabot Blvd.LanghornePASTAG Katy, LP1800 North Mason
RoadKatyTXSTAG Katy 2, LP21601 Park RowKatyTXSTAG Lancaster, LLC2919 Old Tree
RoadLancasterPASTAG Laurens, LLC103 Cherry Blossom DriveLaurensSCSTAG Lebanon,
LLC1 Keystone DriveSo. LebanonPASTAG Libertyville 1, LLC1755 N. Butterfield
RoadLibertyvilleILSTAG Libertyville 2, LLC1795 N. Butterfield
RoadLibertyvilleILSTAG Livonia 1, LLC38150 Plymouth RoadLivoniaMISTAG Livonia 2,
LLC38220 Plymouth RoadLivoniaMI

Schedule 4.1



--------------------------------------------------------------------------------




STAG Louisville, LLC6350 & 6400 Ladd AvenueLouisvilleKYSTAG Machesney Park,
LLC7166 Greenlee DriveMachesney ParkILSTAG III Malden, LLC219 and 243 Medford
StreetMaldenMASTAG McHenry 2, LLC921 Ridgeview DriveMcHenryILSTAG Mechanicsburg
1, LLC6350 Brackbill Blvd.MechanicsburgPASTAG Mechanicsburg 2, LLC6 Doughten
RoadNew KingstonPASTAG Mechanicsburg 3, LLC245 Salem Church
RoadMechanicsburgPASTAG Montgomery, LLC2001 Baseline RoadMontgomeryILSTAG
Mooresville 2, LP119 E. Super Sport DriveMooresvilleNCSTAG NC GP 2, LLC119
Supersport DriveMooresvilleNCSTAG NC Holdings, LP913 Airport RoadSalisburyNCSTAG
NC Holdings, LP2027 Gateway Blvd.,CharlotteNCSTAG NC Holdings, LP6601 North I
Service RoadCharlotteNCSTAG NC Holdings, LP1401 Tar Heel RoadCharlotteNCSTAG NC
Holdings, LP2702 Weck DriveDurhamNCSTAG NC Holdings, LP13201 Reese
Blvd.HuntersvilleNCSTAG NC Holdings, LP200 Woodside DriveLexingtonNCSTAG NC
Holdings, LP1500 Prodelin DriveNewtonNCSTAG NC Holdings, LP300 Forum
ParkwayRural HallNCSTAG NC Holdings, LP7412 Oakwood StreetMebaneNCSTAG NC
Holdings, LP7600 Oakwood StreetMebaneNCSTAG NC Holdings, LP7110 E. Washington
StreetMebaneNCSTAG NC Holdings, LP199 N. Egerton RoadMountain HomeNCSTAG NC
Holdings, LP3250 Highway 70 Business WestSmithfieldNCSTAG NC Holdings, LP2655
Annapolis DriveWinston-SalemNCSTAG NC Holdings, LP200 K Flex WayYoungstownNCSTAG
NC Holdings, LP279 Old Murdock RoadTroutmanNCSTAG NC Holdings, LP415 Westcliff
RoadGreensboroNCSTAG NC Holdings, LP171 Enterprise WayMocksvilleNCSTAG NC
Holdings, LP313 Mooresville Blvd.MooresvilleNCSTAG New Hope, LLC5520 North
Highway 169New HopeMNSTAG Norton, LLC202 South Washington St.NortonMASTAG GI New
Jersey, LLC190 Strykers Road andLopatcongNJ251 Circle Drive
NorthPiscatawayNJSTAG North Haven, LLC300 Montowese AvenueNorth HavenCTSTAG
Piedmont 1, LLC1100 Piedmont HighwayPiedmontSCSTAG Piedmont 2, LLC1102 Piedmont
HighwayPiedmontSCSTAG Piedmont 3, LLC1104 Piedmont HighwayPiedmontSCSTAG
Pineville, LLC10519 Industrial DrivePinevilleNCSTAG Plymouth 3, LLC
9800 13th Avenue North
PlymouthMNSTAG Portage, LLC725 George Nelson DrivePortageINSTAG Portland 2,
LLC3150 Barry DrivePortlandTN

Schedule 4.1



--------------------------------------------------------------------------------




STAG Reading, LLC171-173 Tuckerton RoadMuhlenberg TownshipPASTAG Rockwall,
L.P.3400 Discovery Blvd.RockwallTXSTAG Romulus 2, LLC9800 Inkster
RoadRomulusMISTAG Sauk Village, LLC21399 Torrence AvenueSauk VillageILSTAG IV
Seville, LLC5160 Greenwich RoadSevilleOHSTAG Simpsonville, LLC101 Harrison
Bridge Road and 103 Harrison Bridge RoadSimpsonvilleSCSTAG South Saint Paul,
LLC411 Farwell AvenueSouth Street PaulMNSTAG Sparks 2, LLC325 E. Nugget
AvenueSparksNVSTAG Spartanburg, LLC150-160 National AvenueSpartanburgSCSTAG
Spartanburg 3, LLC950 Brisack RoadSpartanburgSCSTAG Stoughton 1, LLC12
Campanelli ParkwayStoughtonMASTAG Stoughton 2, LLC100 Campanelli
ParkwayStoughtonMASTAG TX Holdings, LP1650 S. Highway 67Cedar HillTXSTAG TX
Holdings, LP7300 Airport Blvd.HoustonTXSTAG TX Holdings, LP1610 Cornerway
BoulevardSan AntonioTXSTAG TX Holdings, LP13808 Humphrey RoadLaredoTXSTAG TX
Holdings, LP868 Pear StreetHoustonTXSTAG TX Holdings, LP13627 West Hardy
RoadHoustonTXSTAG TX Holdings, LP14620 Henry RoadHoustonTXSTAG TX Holdings,
LP18601 Intercontinental CrossingHoustonTXSTAG TX Holdings, LP18717 Kenswick
DriveHoustonTXSTAG TX Holdings, LP9302 Ley RoadHoustonTXSTAG TX Holdings,
LP13710 IH 35 Frontage RoadLaredoTXSTAG IV Waco, L.P.101 Apron RoadWacoTXSTAG
West Columbia 3, LLC825 Bistline DriveWest ColumbiaSCSTAG West Houston, LP10401
S. Sam Houston ParkwayWest HoustonTXSTAG Williamsport, LLC3300 Wahoo
DriveWilliamsportPASTAG Woodstock, LLC1005 Courtaulds DriveWoodstockILSTAG York,
LLC2925 East Market StreetYorkPA

Schedule 4.1




--------------------------------------------------------------------------------



SCHEDULE 6.6
LITIGATION


None.
Schedule 6.6


--------------------------------------------------------------------------------



SCHEDULE 6.9
ENVIRONMENTAL MATTERS


None.




         Schedule 6.9




--------------------------------------------------------------------------------



SCHEDULE 6.13


SUBSIDIARIES,
OTHER EQUITY INTERESTS AND SUBSIDIARY GUARANTORS




Part (a). All Subsidiaries of the Parent and the Borrower.


Parent:


Direct Subsidiaries (percentages reflect the Parent ownership interest):


        STAG Industrial GP, LLC (100%)


Borrower (97.5% of the common limited partnership interests and 100% of the
preferred limited partnership interests, each as of 12/31/2019)


Indirect Subsidiaries:


        All held through Borrower


Borrower:


Direct Subsidiaries (100% ownership by the Borrower unless noted otherwise):


STAG Industrial Management, LLC (99% - remaining 1% owned by STAG TRS, LLC)
STAG Industrial Holdings, LLC
STAG Industrial Holdings II, LLC
STAG Investments Holdings III, LLC
STAG Investments Holdings IV, LLC
STAG GI Investments Holdings, LLC
STAG Industrial TRS, LLC
STAG NC GP, LLC
STAG NC GP 2, LLC


Indirect Subsidiaries:


STAG III Arlington, L.P.
STAG III Boardman, LLC
STAG III Malden, LLC
STIR Investments GP III, LLC
STAG West Columbia 3, LLC


Note: Subsidiaries in italics not included as Subsidiary Guarantors


STAG IV Seville, LLC
STAG IV Waco, L.P.
STIR Investments GP IV, LLC
STAG GI New Jersey, LLC
         Schedule 6.13

--------------------------------------------------------------------------------



STAG GI Rogers, LLC
STAG GI Streetsboro, LLC
STAG Louisville, LLC
STAG TX GP, LLC
STAG Gloversville 1, LLC
STAG Gloversville 2, LLC
STAG Gloversville 4, LLC
STAG Johnstown 1, LLC
STAG Johnstown 2, LLC
STAG Johnstown 3, LLC
STAG Johnstown 4, LLC
STAG Ware Shoals, LLC
STAG Greenwood 1, LLC
STAG Greenwood 2, LLC
STAG Holland 3, LLC
STAG Independence, LLC
STAG Lafayette 1, LLC
STAG Lafayette 2, LLC
STAG Lafayette 3, LLC
STAG Lansing 3, LLC
STAG Marion, LLC
STAG Novi, LLC
STAG O'Hara, LLC
STAG Phenix City, LLC
STAG Sterling Heights, LLC
STAG Wichita 1, LLC
STAG Wichita 2, LLC
STAG Wichita 4, LLC
STAG Arlington 2, L.P.
STAG TX GP 2, LLC
STAG Edgefield, LLC
STAG Pineville, LLC
STAG Portland 2, LLC
STAG Reading, LLC
STAG Spartanburg, LLC
STAG Portage, LLC
STAG El Paso, LP
STIR Investments GP, LLC
STAG Simpsonville, LLC
STAG De Pere, LLC
STAG Duncan, LLC
STAG Gurnee, LLC
STAG Montgomery, LLC
STAG Woodstock, LLC
STAG Columbia, LLC
STAG Dekalb, LLC
STAG Houston 2, L.P.
STAG Williamsport, LLC
STAG Belvidere I, LLC
         Schedule 6.13

--------------------------------------------------------------------------------



STAG Belvidere III, LLC
STAG Belvidere IV, LLC
STAG Belvidere V, LLC
STAG Belvidere VI, LLC
STAG Belvidere VII, LLC
STAG Belvidere VIII, LLC
STAG Belvidere IX, LLC
STAG Hampstead, LLC
STAG New Hope, LLC
STAG Harvard, LLC
STAG Sauk Village, LLC
STAG Allentown, LLC
STAG Garland, LP
STAG El Paso 1, LP
STAG El Paso 2, LP
STAG El Paso 3, LP
STAG El Paso 4, LP
STAG Mechanicsburg 1, LLC
STAG Mechanicsburg 2, LLC
STAG Mechanicsburg 3, LLC
STAG Gurnee 2, LLC
STAG Germantown, LLC
STAG Elizabethtown, LLC
STAG CA GP, LLC
STAG Spartanburg 3, LLC
STAG Houston 4, LP
STAG Burlington, LLC
STAG North Haven, LLC
STAG Stoughton 1, LLC
STAG Stoughton 2, LLC
STAG Fairborn, LLC
STAG El Paso 5, LP 
STAG Machesney Park, LLC
STAG Libertyville 1, LLC
STAG Libertyville 2, LLC
STAG Greer, LLC
STAG Piedmont 1, LLC
STAG Piedmont 2, LLC
STAG Piedmont 3, LLC
STAG Belvidere 10, LLC
STAG Laurens, LLC
STAG Lancaster, LLC
STAG Burlington 2, LLC
STAG Norton, LLC
STAG NC Holdings, LP
STAG TX Holdings, LP
STAG Rock Hill 2, LLC
STAG Sparks 2, LLC
STAG Rockwall, L.P.
         Schedule 6.13

--------------------------------------------------------------------------------



STAG Lebanon, LLC
STAG York, LLC
STAG Mooresville 2, LP
STAG IND Stafford, LP
STAG IND El Paso 6, LP
STAG IND Houston 9, LP
STAG McHenry 2, LLC
STAG Romulus 2, LLC
STAG South Saint Paul, LLC
STAG IND Houston 11, LP 
STAG IND Mission, LP
STAG Plymouth 3, LLC
STAG Burlington 3, LLC
STAG Livonia 1, LLC
STAG Livonia 2, LLC
STAG Katy, LP
STAG Katy 2, LP
STAG West Houston, LP
STAG Houston 14, LP






Part (b). Other Equity Investments of the Parent and the Borrower.


        None.


Part (c). Subsidiary Guarantors.




Direct Subsidiaries of the Parent and the Borrower:


        STAG Industrial Holdings, LLC   100% owned by Borrower
STAG Investments Holdings III, LLC  100% owned by Borrower
STAG Investments Holdings IV, LLC  100% owned by Borrower
STAG GI Investments Holdings, LLC  100% owned by Borrower
        STAG NC GP, LLC    100% owned by Borrower
        STAG NC GP 2, LLC    100% owned by Borrower


Indirect Subsidiaries:


(i) 100% owned by STAG Investments Holdings III, LLC unless noted:


STAG III Arlington, L.P. (99.5%) (STIR Investments GP III, LLC - 0.5%
ownership)   
STAG III Boardman, LLC 
STAG III Malden, LLC       
STIR Investments GP III, LLC       


(ii)100% owned by STAG Investments Holdings IV, LLC unless noted:
         Schedule 6.13

--------------------------------------------------------------------------------





STAG IV Seville, LLC        
STAG IV Waco, L.P. (99.5%) (STIR Investments GP IV, LLC - 0.5% ownership)   
STIR Investments GP IV, LLC
STAG GI Rogers, LLC
STAG GI Streetsboro, LLC
STAG TX GP, LLC
STAG Louisville, LLC 


(iii)100% owned by STAG GI Investments Holdings, LLC:


STAG GI New Jersey, LLC




(iv)100% owned by STAG Industrial Holdings, LLC unless noted:


STAG Arlington 2, L.P. (100%)        
STAG TX GP 2, LLC     
STAG Edgefield, LLC       
STAG Pineville, LLC       
STAG Portland 2, LLC       
STAG Reading, LLC       
STAG Spartanburg, LLC       
STAG Portage, LLC       
STAG El Paso, LP (99.5%) (STIR Investments GP, LLC - 0.5% ownership)    
STIR Investments GP, LLC      
STAG Simpsonville, LLC       
STAG De Pere, LLC       
STAG Duncan, LLC       
STAG Gurnee, LLC       
           
STAG Montgomery, LLC       
STAG Woodstock, LLC       
STAG Columbia, LLC       
STAG DeKalb, LLC        
STAG Houston 2, L.P. (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)    
STAG Williamsport, LLC       
STAG Belvidere I, LLC       
STAG Belvidere III, LLC       
STAG Belvidere IV, LLC       
STAG Belvidere V, LLC       
STAG Belvidere VI, LLC       
STAG Belvidere VII, LLC       
STAG Belvidere VIII, LLC       
STAG Belvidere IX, LLC       
STAG Hampstead, LLC       
STAG New Hope, LLC       
STAG Harvard, LLC       
STAG Sauk Village, LLC       
STAG Allentown, LLC       
STAG Garland, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)     
STAG El Paso 1, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)       


         Schedule 6.13

--------------------------------------------------------------------------------



STAG El Paso 2, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)       
STAG El Paso 3, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)       
STAG El Paso 4, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)    
STAG Mechanicsburg 1, LLC      
STAG Mechanicsburg 2, LLC      
STAG Mechanicsburg 3, LLC      
STAG Gurnee 2, LLC       
STAG Germantown, LLC       
STAG Elizabethtown, LLC       
STAG CA GP, LLC       
STAG Spartanburg 3, LLC
STAG Houston 4 LP (99.5%) (STAG TX GP2, LLC - 0.5% ownership) 
STAG Burlington, LLC
STAG North Haven, LLC
STAG Stoughton 1, LLC
STAG Stoughton 2, LLC
STAG Fairborn, LLC
STAG El Paso 5, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership) 
STAG Machesney Park, LLC
STAG Libertyville 1, LLC
STAG Libertyville 2, LLC
STAG Greer, LLC
STAG Piedmont 1, LLC
STAG Piedmont 2, LLC
STAG Piedmont 3, LLC
STAG Belvidere 10, LLC
STAG Laurens, LLC
STAG Lancaster, LLC
STAG Burlington 2, LLC
STAG Norton, LLC
STAG TX Holdings, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG Sparks 2, LLC
STAG Rockwall, L.P. (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG Lebanon, LLC
STAG York, LLC
STAG Mooresville 2, LP (99.5%) (STAG NC GP 2, LLC - 0.5% ownership)
STAG West Columbia 3, LLC
STAG IND Stafford, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG IND El Paso 6, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG IND Houston 9, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG McHenry 2, LLC
STAG Romulus 2, LLC
STAG South Saint Paul, LLC
STAG IND Houston 11, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG IND Mission, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG Plymouth 3, LLC
STAG Burlington 3, LLC
STAG Livonia 1, LLC
STAG Livonia 2, LLC
STAG Katy, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG Katy 2, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG West Houston, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)
STAG Houston 14, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)


         Schedule 6.13

--------------------------------------------------------------------------------





(v)Owned by STAG NC GP, LLC:


STAG NC Holdings, LP (99.5%) (STAG NC GP, LLC - 0.5% ownership)




         Schedule 6.13


--------------------------------------------------------------------------------







SCHEDULE 6.18
INTELLECTUAL PROPERTY MATTERS




None.
         Schedule 6.18


--------------------------------------------------------------------------------



SCHEDULE 8.1
EXISTING LIENS


None.
         Schedule 8.1


--------------------------------------------------------------------------------



SCHEDULE 8.13
Existing Indebtedness Part (a).  Existing Indebtedness

LoanBalance (in millions) as of June 30, 2019Balance (in millions) as of
September 30, 2019Balance (in millions) as of December 31, 2019Interest Rate
TypeInterest Rate as of December 31, 2019Maturity DateWells Fargo Bank, N.A.
Unsecured Revolving Credit Facility
           129.0






78.0


146.0


VARIABLELIBOR + .090%01/15/23Wells Fargo Bank, N.A. Unsecured Term Loan
A150.0150.0150.0VARIABLELIBOR + 1.00%03/31/22Wells Fargo Bank, N.A. Unsecured
Term Loan B150.0150.0150.0VARIABLELIBOR + 1.00%03/21/21Wells Fargo Bank, N.A.
Unsecured Term Loan C150.0150.0150.0VARIABLELIBOR + 1.00%09/29/20Wells Fargo
Bank, N.A. (CMBS loan)
52.3




51.9


51.4FIXED4.31%12/01/22
Bank of America, N.A.
Unsecured Term Loan D
150.0150.0150.0VARIABLELIBOR + 1.00%01/04/23Thrivent Financial for Lutherans
(Rock Hill 2)
3.7




3.73.7FIXED4.78%12/15/23
Wells Fargo Bank, N.A.
Unsecured Term Loan E
-175.0175.0VARIABLELIBOR +1.00%01/15/24
Wells Fargo Bank, N.A.
Unsecured Term Loan F
--100.0VARIABLELIBOR +1.00%01/12/25Series A Unsecured
Notes50.050.050.0FIXED4.98%10/01/24Series B Unsecured
Notes50.050.050.0FIXED4.98%07/01/26Series C Unsecured
Notes80.080.080.0FIXED4.42%12/30/26Series D Unsecured
Notes100.00100.00100.00FIXED4.32%02/20/25Series E Unsecured
Notes20.020.020.0FIXED4.42%02/20/27Series F Unsecured
Notes100.0100.0100.0FIXED3.98%01/05/23Series G Unsecured
Notes75.075.075.0FIXED4.10%06/13/25

Schedule 8.13

--------------------------------------------------------------------------------




Series H Unsecured
Notes100.0100.0100.0FIXED4.27%06/13/28Total$1,360.0$1,483.60$1,651.10   

(1)The above amounts are principal amounts only and do not include any
unamortized fair market value premiums.









--------------------------------------------------------------------------------





SCHEDULE 11.2
ADMINISTRATIVE AGENT'S OFFICE; CERTAIN ADDRESSES FOR NOTICES
PARENT AND BORROWER:
c/o STAG Industrial, Inc.
One Federal Street, 23rd Floor
Boston, Massachusetts 02110
Attention: Jeffrey M. Sullivan, Esq.
Telephone: 617-936-1343
Telecopier: 617-574-0052
Electronic Mail: jsullivan@stagindustrial.com
Website Address: stagindustrial.com
U.S. Taxpayer Identification Number for the Parent: 27-3099608
U.S. Taxpayer Identification Number for the Borrower: 27-1536464


with a copy to:


DLA Piper LLP (US)
33 Arch Street, 26th Floor
Boston, MA 02110
Attention: John Sullivan, Esq.
Telephone: 617-406-6000
Telecopier: 617-406-6100
Electronic Mail: john.sullivan@dlapiper.com


ADMINISTRATIVE AGENT:
The Administrative Agent’s Office
(for payments and Requests for Credit Extensions):


Wells Fargo Bank, National Association
Commercial Real Estate Loan Services
600 South 4th Street, 8th Floor
MAC N9300-085
Minneapolis, MN 55415
Attention:  Anthony Gangelhoff
Telephone:  612-316-0109
Electronic Mail:  Anthony.gangelhoff@wellsfargo.com









--------------------------------------------------------------------------------
















SCHEDULE RO





Chief Executive Officer/PresidentBenjamin S. ButcherChief Financial
OfficerWilliam R. CrookerChief Operating OfficerStephen C. MeckeChief Accounting
OfficerJaclyn PaulSecretaryJeffrey M. SullivanAssistant SecretaryAlan H. Simmons

































































--------------------------------------------------------------------------------





EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To: Wells Fargo Bank, National Association, as the Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of April 17,
2020 (as amended, restated, extended, supplemented, or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among STAG Industrial Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), STAG Industrial, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as the Administrative Agent.
The undersigned hereby requests (select one):
___ A Committed Borrowing of Committed Loans
___ A conversion or continuation of Committed Loans


1. On ____________________________ (a Business Day).
2. In the amount of $____________________.
3. Comprised of ________________________________.
          [Type of Loan requested]


4. For LIBOR Loans: with an Interest Period of [one (1)][two (2)][three (3)][six
(6)] month(s).


The Borrowing, if any, requested herein complies with the applicable provisions
of Section 2.1 of the Agreement.
BORROWER:


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership


By: STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner




By:   
Name: Stephen C. Mecke
Title: Authorized Officer
A - 1
Form of Committed Loan Notice


--------------------------------------------------------------------------------



EXHIBIT B
FORM OF NOTE
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Committed Loan from time to time made by the Lender to the
Borrower under that certain Term Loan Agreement, dated as of April 17, 2020 (as
amended, restated, extended, supplemented, or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, STAG Industrial, Inc., a Maryland
corporation and the sole member of the sole general partner of the Borrower, the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as the Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan from the date of such Committed Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranties. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Committed Loans made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Committed Loans and
payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
*******


        B - 1
        Form of Note


--------------------------------------------------------------------------------



BORROWER:


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership


By: STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner






By:    
Name: Stephen C. Mecke
Title: Authorized Officer



































































B - 2
Signature Page to Note

--------------------------------------------------------------------------------





COMMITTED LOANS AND PAYMENTS WITH RESPECT THERETO

DateType of Loan MadeAmount of Loan MadeEnd of Interest PeriodAmount of
Principal or Interest Paid This DateOutstanding Principal Balance This
DateNotation Made By



        B - 3
        Form of Note


--------------------------------------------------------------------------------



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _______, ____
To: Wells Fargo Bank, National Association, as the Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of April 17,
2020 (as amended, restated, extended, supplemented, or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among STAG Industrial Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), STAG Industrial, Inc., a Maryland
corporation and the sole general partner of the Borrower (the “Parent”), the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as the Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the
            of the Parent, and that, as such, he/she is authorized to execute
and deliver this Compliance Certificate to the Administrative Agent on the
behalf of the Parent, for itself and as general partner of the Borrower, and
that:
[Use the following paragraph 1 for fiscal year-end financial statements]
1. The Parent has delivered the year-end audited financial statements required
by Section 7.1(a) of the Agreement for the fiscal year of the Parent ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.
[Use the following paragraph 1 for fiscal quarter-end financial statements]
1. The Parent has delivered the unaudited financial statements required by
Section 7.1(b) of the Agreement for the fiscal quarter of the Parent ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Companies in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.
2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Companies during the accounting period covered by such financial statements.
3. A review of the activities of the Companies during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Companies performed and observed all of
their Obligations under the Loan Documents, and
[select one:]
[during such fiscal period each Company has performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]
C - 1
Form of Compliance Certificate

--------------------------------------------------------------------------------



--or--
[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]
4. The representations and warranties of the Parent and the Borrower contained
in Article VI of the Agreement, and any representations and warranties of any
Loan Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in Section 6.5(b)
shall be deemed to refer to the most-recent statements furnished pursuant to
Section 7.1(b) of the Agreement, in each case, including the statements
delivered in connection with this Compliance Certificate.
5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this Compliance
Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of    , 20__.
BORROWER:


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership


By: STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner






By:   
Name: Stephen C. Mecke
Title: Authorized Officer






PARENT:


STAG INDUSTRIAL, INC.,
a Maryland corporation






By:   
Name: Stephen C. Mecke
Title: Authorized Officer




C - 2
Form of Compliance Certificate


--------------------------------------------------------------------------------



For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I. Section 8.14(a) – Maximum Consolidated Leverage Ratio.
A. Consolidated Total Debt as of the Statement Date:
$ 
B. Total Asset Value as of the Statement Date (See Schedule 2):
$ 
C. Consolidated Leverage Ratio (Line I.A divided by Line I.B):
        %
         Maximum permitted:
60%
II. Section 8.14(b) – Maximum Secured Leverage Ratio.
A. Secured Indebtedness as of the Statement Date:
$ 
B. Total Asset Value as of the Statement Date (See Schedule 2):
$ 
C. Secured Leverage Ratio (Line II.A divided by Line II.B):
        %
         Maximum permitted:
40%
III. Section 8.14(c) – Maximum Unencumbered Leverage Ratio.
A. Unsecured Indebtedness as of the Statement Date:
$
B. Unencumbered Asset Value as of the Statement Date (See Schedule 2):
$
C. Unencumbered Leverage Ratio (Line III.A divided by Line III.B):
        %
         Maximum permitted:
60%
IV. Section 8.14(e) – Minimum Fixed Charge Ratio.
A. Consolidated EBITDA for the fiscal quarter ending on the Statement Date (the
“Subject Period”), annualized (See Schedule 2):
$
B. Consolidated Fixed Charges for the Subject Period, annualized (See Schedule
2):
$
C. Fixed Charge Ratio (Line IV.A. divided by Line IV.B):
         to 1
         Minimum required:
1.5 to 1.0
V. Section 8.14(f) – Minimum Unsecured Interest Coverage Ratio.
A. Unencumbered Adjusted NOI (See Schedule 2):
$
B. Unsecured Interest Expense (See Schedule 2):
$
C. Unsecured Interest Coverage Ratio (Line V.A divided by Line V.B):
$
         Minimum required:
1.75 to 1.00





        C - 3
        Form of Compliance Certificate

--------------------------------------------------------------------------------



For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)


CALCULATION OF TOTAL ASSET VALUE, Unencumbered Asset Value, CONSOLIDATED EBITDA,
CONSOLIDATED FIXED CHARGES, Unencumbered ADJUSTED NOI, Unsecured Interest
Expense, ETC.


(all in accordance with the definition for such term as set forth in the
Agreement)




        [Provide Various Calculations]


        C - 4
        Form of Compliance Certificate


--------------------------------------------------------------------------------



EXHIBIT D-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement defined below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all such
outstanding rights and obligations of [the Assignor][the respective Assignors]
with respect to the Loans described below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Term Loan Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
1. Assignor[s]: _______________________
         _______________________
2. Assignee[s]: _______________________

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3  Select as appropriate.
4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.
        D-1 - 1
        Form of Assignment and Assumption

--------------------------------------------------------------------------------



         
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3. Borrower: STAG Industrial Operating Partnership, L.P., a Delaware limited
partnership
4. Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Term Loan Agreement
5. Term Loan Agreement:  Term Loan Agreement, dated as of April 17, 2020 (as
amended, restated, extended, supplemented, or otherwise modified in writing from
time to time, the “Term Loan Agreement”), among the Borrower, STAG Industrial,
Inc., Maryland corporation (the “Parent”), the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as the Administrative Agent
6. Assigned Interest[s]:

Assignor[s]5Assignee[s]6Aggregate
Amount of
Loans
for all Lenders7Amount of Loans AssignedPercentage
Assigned of
Loans8CUSIP
Number$______$______
______%


$______$______
______%
$______$______
______%

[7. Trade Date: __________________]9
Effective Date: __________________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:











5  List each Assignor, as appropriate.
6  List each Assignee, as appropriate.
7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
8  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.
9  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
        D-1 - 2
        Form of Assignment and Assumption

--------------------------------------------------------------------------------





ASSIGNOR


[NAME OF ASSIGNOR]
By:_______________________
Name:
Title:




ASSIGNEE
[NAME OF ASSIGNEE]


By:_______________________
Name:
Title:


        D-1 - 3
        Form of Assignment and Assumption


--------------------------------------------------------------------------------



[Consented to and]10 Accepted:
Wells Fargo Bank, National Association,
as the Administrative Agent


By: _______________________
Name:
Title:



10  To be added only if the consent of the Administrative Agent is required by
the terms of the Term Loan Agreement.
        D-1 - 4
        Form of Assignment and Assumption


--------------------------------------------------------------------------------



[Consented to:]11
BORROWER:


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership


By: STAG Industrial GP, LLC, a Delaware limited liability
company, its General Partner






By:_______________________
Name: 
Title: Authorized Officer





11  To be added only if the consent of Borrower and/or other parties is required
by the terms of the Term Loan Agreement.
        D-1 - 5
        Form of Assignment and Assumption


--------------------------------------------------------------------------------



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Term Loan Agreement or any other Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement,
(ii) it meets all the requirements to be an assignee under Section 11.6(b)(iii)
and (v) of the Term Loan Agreement (subject to such consents, if any, as may be
required under Section 11.6(b)(iii) of the Term Loan Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Term Loan
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Term Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most-recent financial statements delivered
pursuant to Sections 7.1(a) and (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Term Loan Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective
        D-1 - 6
        Form of Assignment and Assumption

--------------------------------------------------------------------------------



Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.


        D-1 - 7
        Form of Assignment and Assumption


--------------------------------------------------------------------------------



EXHIBIT D-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE
(see attached)
Administrative Details Questionnaire
D-2 - 1
Form of Administrative Questionnaire

--------------------------------------------------------------------------------





Borrower: STAG Industrial Operating Partnership, L.P., a Delaware limited
partnership


Agent Address:Wells Fargo Bank, National AssociationReturn form to:Loan Service
OperationsTelephone:Facsimile:E-mail:Attn:Email Cc:
It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

Legal Name of Lender to appear in Documentation:       
Signature Block Information:           


         Signing
         Term Loan Agreement:   Yes   No
         Coming in via Assignment:   Yes   No


Type of Lender:      
(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle or Other, please specify)


Taxpayer ID Number:  _____________________
Foreign Entity: Yes  No ________

Country of Origin ________________

(If yes, please complete and return appropriate FOREIGN IRS Form [usually Form
W-8BEN or W-ECI])
D-2 - 2
Form of Administrative Questionnaire


--------------------------------------------------------------------------------




Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.Primary
Credit ContactSecondary Credit
ContactName:Title:Address:Telephone:Facsimile:E-Mail Address:


Name:
Title:Address:Telephone:Facsimile:E-Mail Address:Primary Operations
ContactSecondary Operations ContactName:Title:Address:Telephone:Facsimile:E-Mail
Address:


Name:
Title:Address:Telephone:Facsimile:E-Mail Address:

PLEASE COMPLETE FOR ANY ELECTRONIC DISTRIBUTION CONTACTS (In addition to
contacts listed above).
D-2 - 3
Form of Administrative Questionnaire

--------------------------------------------------------------------------------




Name:Working Title:Address:Telephone:E-Mail Address:
Access Level
Operational or Credit:

D-2 - 4
Form of Administrative Questionnaire


--------------------------------------------------------------------------------




Lender’s Domestic Wire InstructionsBank Name:City and State:ABA/Routing
No.:Account Name:Account No.:FFC Account Name:FFC Account
No.:Attention:Reference:

Lender’s Foreign Wire Instructions (please include wiring instructions for EACH
currency as applicable)Bank Name:ABA/Routing No.:Account Name:Account No.:FFC
Account Name:FFC Account No.:Attention:Reference:SWIFT:Country of Origin:

, hereby authorizes Wells Fargo Bank to rely on the payment instructions
contained in this Administrative Details Form.


By: _____________________________


Its: ______________________________




TAX REPORTING INFORMATION (PLEASE REVIEW THE INFORMATION BELOW AND SUBMIT THE
APPROPRIATE IRS TAX FORM ALONG WITH THIS COMPLETED ADMINISTRATIVE DETAILS
QUESTIONNAIRE).


Tax Documents


U.S. DOMESTIC INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.


•Attach Form W-9 for current Tax Year
•Confirm Tax ID Number:


FOREIGN INSTITUTIONS:
D-2 - 5
Form of Administrative Questionnaire

--------------------------------------------------------------------------------





I. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution:

a.) Form W8BEN (Certificate of Foreign Status of Beneficial Owner),
b.) Form W-8ECI (Income Effectively Connected to a U.S. Trade or Business),
c.) Form W-8EXP (Certificate of Foreign Government or Governmental Agency).


A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please be advised that U.S.
tax regulations do not permit the acceptance of faxed forms. An original tax
form must be submitted.


•Attach Form W-8 for current Tax Year
•Confirm Tax ID Number:


II. Flow-Through Entities:
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners. Please be advised that U.S. tax regulations
do not permit the acceptance of faxed forms. Original tax form(s) must be
submitted.


•Attach Form W-8 for current Tax Year
•Confirm Tax ID Number:


Pursuant to the language contained in the tax section of the Term Loan
Agreement, the applicable tax form for your institution must be completed and
returned prior to the first payment of income. Failure to provide the proper tax
form when requested may subject your institution to U.S. tax withholding.


D-2 - 6
Form of Administrative Questionnaire


--------------------------------------------------------------------------------



EXHIBIT E
Form of Disbursement Instruction Agreement


Borrower: STAG Industrial Operating Partnership, L.P., a Delaware limited
partnership




Administrative Agent: Wells Fargo Bank, National Association




Loan: Loan number 1015070-1made pursuant to that certain Term Loan Agreement
dated as of April 17, 2020 among the Borrower, STAG Industrial, Inc., a Maryland
corporation and the sole general partner of the Borrower, the Administrative
Agent, Wells Fargo Securities, LLC, and the Lenders from time to time party
thereto, as amended from time to time




Effective Date: April 17, 2020




Check applicable box:


•New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.
•Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.



This Agreement must be signed by the Borrower and is used for the following
purposes:


(1)to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;
(2)to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and
(3)to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.


Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”


Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement or an email instruction or other written communication, or telephonic
request pursuant to Section 2.2(a) of the Term Loan Agreement (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.
Disbursement of Loan Proceeds at Origination/Closing




Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):


Individual’s NameTitle1.2.3.


Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
N/A
If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.



Permitted Wire Transfers: Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.


Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)1.2.3.

E - 1
Form of Disbursement Instruction Agreement

--------------------------------------------------------------------------------





Direct Deposit: Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:Wells Fargo Bank, N.A. Deposit Account Number:Further
Credit Information/Instructions:

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination




Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):


Individual’s NameTitle1.2.3.


Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
N/A
If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.



Permitted Wire Transfers: Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.


Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)1.2.3.



Direct Deposit: Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:Wells Fargo Bank, N.A. Deposit Account Number:Further
Credit Information/Instructions:

Restricted Account Disbursements




Restricted Account Disbursement Authorizers: Administrative Agent is authorized
to accept one or more Disbursement Requests from any of the individuals named
below (each, a “Restricted Account Disbursement Authorizer”) to disburse funds
from a Restricted Account and to initiate Disbursements in connection therewith
(each, a “Restricted Account Disbursement”):


Individual’s NameTitle1.2.3.


Describe Restrictions, if any, on the authority of the Restricted Account
Disbursement Authorizers (dollar amount limits, wire/deposit destinations,
etc.):
N/A
If there are no restrictions described here, any Restricted Account Disbursement
Authorizer may submit a Disbursement Request for all available funds.



Permitted Wire Transfers: Disbursement Requests for Restricted Account
Disbursements to be made by wire transfer must specify the amount and applicable
Receiving Party. Each Receiving Party included in any such Disbursement Request
must be listed below. Administrative Agent is authorized to use the wire
instructions that have been provided directly to Administrative Agent by the
Receiving Party or Borrower and attached as the Restricted Account Disbursement
Exhibit. All wire instructions must be in the format specified on the Restricted
Account Disbursement Exhibit.


Names of Receiving Parties for Restricted Account Disbursements (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Restricted Account Disbursement Exhibit)1.2.3.

E - 2
Form of Disbursement Instruction Agreement

--------------------------------------------------------------------------------





Direct Deposit: Disbursement Requests for Restricted Account Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:Wells Fargo Bank, N.A. Deposit Account Number:Further
Credit Information/Instructions:

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.




BORROWER:


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership


By: STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner






By:_______________________
Name: Stephen C. Mecke
Title: Authorized Officer


Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Except as expressly provided in the Term Loan Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made provided such funds
transfer system complies with the requirements of the Term Loan Agreement.
Administrative Agent may delay or refuse to accept a Disbursement Request if the
Disbursement would: (i) violate the terms of this Agreement; (ii) require use of
a bank prohibited by government authority or Administrative Agent or any
Lender’s policies or requirements; (iii) cause Administrative Agent or Lenders
to violate any Federal Reserve or other regulatory risk control program or
guideline; or (iv) otherwise cause Administrative Agent or Lenders to violate
any applicable law or regulation.


E - 3
Form of Disbursement Instruction Agreement

--------------------------------------------------------------------------------



Limitation of Liability. Administrative Agent and Lenders shall not be liable to
Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s requested Disbursements may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Administrative Agent or any Lender; (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent or any
Lender’s control; or (iii) any special, consequential, indirect or punitive
damages, whether or not (A) any claim for these damages is based on tort or
contract or (B) Administrative Agent, any Lender or Borrower knew or should have
known the likelihood of these damages in any situation. Neither Administrative
Agent nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT OR ANY
LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT
REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD FAITH AND IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT and the Term Loan Agreement, except to the extent
expressly set forth in Section 11.4(e) of the Term Loan Agreement.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Term Loan
Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.


CLOSING EXHIBIT
WIRE INSTRUCTIONS




All wire instructions must contain the following information:


Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)





SUBSEQUENT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS




All wire instructions must contain the following information:


E - 4
Form of Disbursement Instruction Agreement

--------------------------------------------------------------------------------



Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)







RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS




All wire instructions must contain the following information:


Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)







E - 5
Form of Disbursement Instruction Agreement


--------------------------------------------------------------------------------



EXHIBIT F-1
FORM OF PARENT GUARANTY




THIS PARENT GUARANTY AGREEMENT (this “Guaranty”) is executed as of April 17,
2020, by STAG INDUSTRIAL, INC., a Maryland corporation, (“Guarantor”), for the
benefit of the Credit Parties (defined below).


        RECITALS:


A.STAG Industrial Operating Partnership, L.P., a Delaware limited partnership
(“Borrower”) may, from time to time, be indebted to the Credit Parties pursuant
to (i) that certain Term Loan Agreement dated of even date herewith (as amended,
modified, supplemented, or restated from time to time, the “Credit Agreement”),
among the Borrower, the Guarantor, the Lenders now or hereafter party to the
Credit Agreement (the “Lenders”), and Wells Fargo Bank, National Association, as
Administrative Agent for the benefit of the Lenders (“Administrative Agent”) and
(ii) any Swap Contract entered into by the Administrative Agent, any Lender or
Affiliate of the Administrative Agent or a Lender (other than any Excluded Swap
Obligation) that relates solely to the Obligations (any such Swap Contract, a
“Designated Swap Contract”) (Administrative Agent, the Lenders and any Specified
Derivatives Providers, together with their respective successors and assigns,
are each a “Credit Party,” and collectively the “Credit Parties”). Capitalized
terms used herein shall, unless otherwise indicated, have the respective
meanings set forth in the Credit Agreement.


B.The Guarantor is a limited partner of, and holds Equity Interests in, the
Borrower and will benefit from the Credit Parties’ extension of credit to the
Borrower.


C.This Guaranty is integral to the transactions contemplated by the Loan
Documents and Designated Swap Contracts, and the execution and delivery hereof
is a condition precedent to the Credit Parties’ obligations to extend credit to
the Borrower under the Loan Documents and Designated Swap Contracts.


        NOW, THEREFORE, as an inducement to the Credit Parties to enter into the
Credit Agreement and to make Loans to the Borrower thereunder and enter into any
Designated Swap Contracts, and to extend such credit to the Borrower as the
Credit Parties may from time to time agree to extend, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Guarantor hereby guarantees payment of the Guaranteed
Obligations (hereinafter defined) and hereby agrees as follows:


Section 1.Nature of Guaranty. The Guarantor hereby absolutely and
unconditionally guarantees, as a guarantee of payment and not merely as a
guarantee of collection, prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of any and all
existing and future Obligations including, without limitation, all indebtedness
and liabilities of every kind, nature and character, direct or indirect,
absolute or contingent, liquidated or unliquidated, voluntary or involuntary, of
the Borrower to the Credit Parties arising under the Credit Agreement, the other
Loan Documents and Designated Swap Contracts (including, without limitation, all
renewals, extensions, modifications, amendments, and restatements thereof and
all costs, attorneys’ fees and expenses incurred by any Credit Party in
connection with the collection or enforcement thereof) including, without
limitation, any and all environmental indemnifications contained in the Loan
Documents or Designated
F-1



--------------------------------------------------------------------------------



Swap Contracts (collectively, the “Guaranteed Obligations”). The Administrative
Agent’s books and records showing the amount of the Guaranteed Obligations shall
be admissible in evidence in any action or proceeding, and shall be binding upon
the Guarantor and conclusive for the purpose of establishing the amount of the
Guaranteed Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity, or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty.


Section 2.No Setoff or Deductions; Taxes. The Guarantor represents and warrants
that it is incorporated and resident in the United States of America. All
payments by the Guarantor hereunder shall be paid in full, without setoff or
counterclaim or any deduction or withholding whatsoever, including, without
limitation, for any and all present and future taxes. If the Guarantor must make
a payment under this Guaranty, then the Guarantor represents and warrants that
it will make the payment from its offices located in the United States of
America to the Administrative Agent, for the benefit of the Credit Parties, so
that no withholding tax is imposed on such payment. Notwithstanding the
foregoing, if the Guarantor makes a payment under this Guaranty to which
withholding tax applies, or any taxes (other than Excluded Taxes) are at any
time imposed on any payments under or in respect of this Guaranty including, but
not limited to, payments made pursuant to this Section 2, then the Guarantor
shall pay all such taxes to the relevant authority in accordance with applicable
law such that each Credit Party, as applicable, receives the sum it would have
received had no such deduction or withholding been made and shall also pay to
the Administrative Agent, for the benefit of the Credit Parties, on demand, all
additional amounts which the Administrative Agent specifies as necessary to
preserve the after-tax yield the Credit Parties would have received if such
taxes had not been imposed. The Guarantor shall promptly provide the
Administrative Agent with an original receipt or certified copy issued by the
relevant authority evidencing the payment of any such amount required to be
deducted or withheld.


Section 3.No Termination. This Guaranty is a continuing and irrevocable guaranty
of all Guaranteed Obligations now or hereafter existing and shall remain in full
force and effect until all Guaranteed Obligations and any other amounts payable
under this Guaranty are indefeasibly paid and performed in full and any
commitments of the Credit Parties or facilities provided by the Credit Parties
with respect to the Guaranteed Obligations are terminated. All payments under
this Guaranty shall be made at the Administrative Agent’s Office in Dollars.


Section 4.Waiver of Notices. The Guarantor waives notice of the acceptance of
this Guaranty and of the extension or continuation of the Guaranteed Obligations
or any part thereof. The Guarantor further waives presentment, protest, notice,
dishonor or default, demand for payment, notice of intent to accelerate, notice
of acceleration, and any other notices to which the Guarantor might otherwise be
entitled.


Section 5.No Subrogation. The Guarantor shall not exercise any right of
subrogation, contribution, or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Credit Parties or facilities provided by the Credit
Parties with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to the Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Credit Parties and
shall forthwith be paid to the Administrative Agent, for the benefit of the
Credit Parties, to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.


Section 6.Waiver of Suretyship Defenses. The Guarantor agrees that the Credit
Parties may, at any time and from time to time, and without notice to the
Guarantor, make any agreement with the
F-2



--------------------------------------------------------------------------------



Borrower or with any other person or entity liable on any of the Guaranteed
Obligations, for the extension, renewal, payment, compromise, discharge, or
release of the Guaranteed Obligations, or for any modification or amendment of
the terms thereof or of any instrument or agreement evidencing the Guaranteed
Obligations, all without in any way impairing, releasing, discharging, or
otherwise affecting the obligations of the Guarantor under this Guaranty. The
Guarantor waives any defense arising by reason of any disability or other
defense of the Borrower or any other guarantor, or the cessation from any cause
whatsoever of the liability of the Borrower, or any claim that the Guarantor’s
obligations exceed or are more burdensome than those of the Borrower and waives
the benefit of any statute of limitations affecting the liability of the
Guarantor hereunder. The Guarantor waives any right to enforce any remedy which
the Guarantor now has or may hereafter have against the Borrower and waives any
benefit of and any right to participate in any security now or hereafter held by
the Administrative Agent for the benefit of the Credit Parties. Further, the
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of the Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of the
Guarantor.


Section 7.Exhaustion of Other Remedies Not Required. The obligations of the
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Guaranteed Obligations. The Guarantor waives diligence by
any of the Credit Parties and action on delinquency in respect of the Guaranteed
Obligations or any part thereof, including, without limitation any provisions of
law requiring any Credit Party to exhaust any right or remedy or to take any
action against the Borrower, any other guarantor, or any other person, entity,
or property before enforcing this Guaranty against the Guarantor.


Section 8.Reinstatement. Notwithstanding anything in this Guaranty to the
contrary, this Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any portion of the Guaranteed
Obligations is revoked, terminated, rescinded, or reduced or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or any other person or entity or otherwise, as if such payment had not
been made and whether or not the Administrative Agent is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.


Section 9.Subordination. The Guarantor hereby expressly subordinates the payment
of all obligations and indebtedness of the Borrower owing to the Guarantor,
whether now existing or hereafter arising and whether those obligations are
(a) direct, indirect, fixed, contingent, liquidated, unliquidated, joint,
several, or joint and several, (b) due or to become due to the Guarantor,
(c) held by or are to be held by the Guarantor, (d) created directly or acquired
by assignment or otherwise, or (e) evidenced in writing (the “Subordinated
Debt”) to the indefeasible payment in full of all Guaranteed Obligations. The
Guarantor agrees not to accept any payment of such Subordinated Debt from the
Borrower if a Default exists. If the Guarantor receives any payment of any
Subordinated Debt in violation of the foregoing, then the Guarantor shall hold
that payment in trust for the Credit Parties and promptly turn it over to the
Administrative Agent, for the benefit of the Credit Parties, in the form
received (with any necessary endorsements), to be applied in accordance with the
Credit Agreement, but without reducing or affecting in any manner the liability
of the Guarantor under this Guaranty.


Section 10.Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy, or reorganization of the Borrower or any other person or entity, or
otherwise, all such amounts shall nonetheless be payable by the Guarantor
immediately upon demand by the Administrative Agent.


Section 11.Indemnification and Expenses.
F-3



--------------------------------------------------------------------------------





(a)The Guarantor shall indemnify each Credit Party and each Related Party of any
of the Credit Parties (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, and related expenses (including, without limitation, the fees,
charges, and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or any Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery or enforcement of this Guaranty or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder, the consummation of the transactions contemplated hereby,
or, in the case of the Administrative Agent and its Related Parties only, the
administration of this Guaranty; or (ii) any actual or prospective claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee and its
Related Parties, be available to the extent that such losses, claims, damages,
liabilities, or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Related Parties.


(b)The Guarantor shall pay to the Administrative Agent upon demand the amount of
any and all reasonable out-of-pocket costs and expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Administrative Agent may incur in connection with the administration of this
Guaranty, including, without limitation, any such costs and expenses incurred in
the preservation, protection, or enforcement of any rights of any Credit Party
in any case commenced by or against the Guarantor under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute. The
obligations of the Guarantor under the preceding sentence shall survive
termination of this Guaranty.


Section 12.Amendments. No amendment, modification, termination, or waiver of any
provision of this Guaranty, and no consent to any departure by the Guarantor
from the terms and conditions hereof, shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent and the
Guarantor. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.


Section 13.Notices. Any notice or other communication herein required or
permitted to be given shall be in writing and shall be in accordance with the
provisions of Section 11.2 of the Credit Agreement. All notices or other
communications hereunder shall be made to the applicable address, as follows:
(i) if addressed to the Borrower or Guarantor then to the address as follows:
c/o STAG Industrial, Inc. One Federal Street, 23rd Floor, Boston, Massachusetts
02110 Attention: Jeffrey M. Sullivan, Esq. Telephone No: 617-936-1343,
Telecopier No.: 617-574-0052, with a copy to DLA Piper LLP (US) 1251 Avenue of
Americas, New York, NY, 10020, Attention: Jamie Knox, Telephone No: 212-335-4992
and (ii) if addressed to the Administrative Agent then to the address as
follows: Wells Fargo Bank, National Association, Commercial Real Estate Loans,
600 South 4th Street, 8th Floor, Minneapolis, MN 55415, MAC N9300-085,
Attention: Anthony Gangelhoff, Telephone No: 612-316-0109. Any party to this
Guaranty may change its address, telecopier or telephone number for notices and
other communications in accordance with the terms and provisions set forth in
Section 11.2(d) of the Credit Agreement.


Section 14.No Waiver; Enforceability. No failure by any Credit Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or
F-4



--------------------------------------------------------------------------------



the exercise of any other right. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Guaranty shall not affect the
enforceability or validity of any other provision herein.


Section 15.Assignment. This Guaranty shall: (a) bind the Guarantor and its
successors and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent (and any attempted assignment without such consent shall be
void); and (b) inure to the benefit of each of the Credit Parties and their
respective successors and assigns and the Credit Parties may, without notice to
the Guarantor and without affecting the Guarantor’s obligations hereunder,
assign or sell participations in the Guaranteed Obligations and this Guaranty,
in whole or in part. The Guarantor agrees that the Credit Parties may disclose
to any prospective purchaser and any purchaser of all or part of the Guaranteed
Obligations any and all information in the Credit Parties’ possession concerning
the Guarantor, this Guaranty, and any security for this Guaranty to the extent
permitted under, and in compliance with, the terms of the Credit Agreement.


Section 16.Condition of the Borrower. The Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower such information concerning the financial condition, business, and
operations of the Borrower as the Guarantor requires, and that no Credit Party
shall have any duty, and the Guarantor is not relying on any Credit Party at any
time, to disclose to the Guarantor any information relating to the business,
operations, or financial condition of the Borrower.


Section 17.Rights of Setoff. If and to the extent any payment is not made when
due hereunder, then the Administrative Agent and each other Credit Party (with
the prior consent of the Administrative Agent) may setoff and charge from time
to time any amount so due against any or all of the Guarantor’s accounts or
deposits with the Administrative Agent or such other Credit Party.


Section 18.Other Guarantees. Unless otherwise agreed by the Administrative
Agent, the applicable Credit Party and the Guarantor in writing, this Guaranty
is not intended to supersede or otherwise affect any other guaranty now or
hereafter given by the Guarantor for the benefit of the Credit Parties or any
term or provision thereof.


Section 19.GOVERNING LAW; JURISDICTION; ETC.


(a)GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)SUBMISSION TO JURISDICTION. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON
F-5



--------------------------------------------------------------------------------



THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.


(c)WAIVER OF VENUE. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN SECTION 19(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.2 OF THE CREDIT
AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE ON THE GUARANTOR A COPY IS ALSO
DELIVERED TO JEFFREY M. SULLIVAN, SECRETARY FOR GUARANTOR (WHOSE CONTACT
INFORMATION IS NOTED IN SECTION 13 ABOVE). NOTHING IN THIS GUARANTY WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.


(e)WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.


Section 20.Counterparts. This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.


Section 21.FINAL AGREEMENT. This Guaranty, the other Loan Documents AND
DESIGNATED SWAP CONTRACTS constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




[Remainder of Page Intentionally Left Blank;
Signature Page Follows]
F-6




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.


PARENT:
STAG INDUSTRIAL, INC.,
a Maryland corporation




By:_______________________
Name:
Title: Authorized Officer








        F-7
        Form of Parent Guaranty


--------------------------------------------------------------------------------



EXHIBIT F-2
FORM OF SUBSIDIARY GUARANTY
THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty”) is executed as of April 17,
2020, by EACH OF THE SUBSIDIARIES OF STAG INDUSTRIAL OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (“Borrower”), LISTED ON SCHEDULE 1 ATTACHED
HERETO or who become a party hereto pursuant to Section 21 below (each a
“Guarantor” and collectively, “Guarantors”), for the benefit of the Credit
Parties (defined below).


        RECITALS:


A.The Borrower may, from time to time, be indebted to the Credit Parties
pursuant to (i) that certain Term Loan Agreement dated of even date herewith (as
amended, modified, supplemented, or restated from time to time, the “Credit
Agreement”), among the Borrower, STAG Industrial, Inc., a Maryland corporation,
the sole member of the sole general partner of the Borrower (“Parent”), the
Lenders now or hereafter party to the Credit Agreement (the “Lenders”), and
Wells Fargo Bank, National Association, as the Administrative Agent for the
benefit of the Lenders (“Administrative Agent”) and (ii) any Swap Contract
entered into by the Administrative Agent, any Lender or Affiliate of the
Administrative Agent or a Lender (other than any Excluded Swap Obligation) that
relates solely to the Obligations (any such Swap Contract, a “Designated Swap
Contract”) (Administrative Agent, the Lenders and any Specified Derivatives
Providers, together with their respective successors and assigns, are each a
“Credit Party,” and collectively the “Credit Parties”). Capitalized terms used
herein shall, unless otherwise indicated, have the respective meanings set forth
in the Credit Agreement.


B.Each Guarantor is a Subsidiary of the Borrower and will, directly or
indirectly, benefit from the Credit Parties’ extension of credit to the
Borrower.


C.This Guaranty is integral to the transactions contemplated by the Loan
Documents and Designated Swap Contracts, and the execution and delivery hereof
is a condition precedent to the Credit Parties’ obligations to extend credit to
Borrower under the Loan Documents and Designated Swap Contracts.


        NOW, THEREFORE, as an inducement to the Credit Parties to enter into the
Credit Agreement and to make Loans to the Borrower thereunder and enter into any
Designated Swap Contracts, and to extend such credit to the Borrower as the
Credit Parties may from time to time agree to extend, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Guarantors hereby jointly and severally guarantee payment of
the Guaranteed Obligations (hereinafter defined) and hereby agree as follows:


1.Nature of Guaranty. Each Guarantor hereby absolutely and unconditionally
guarantees, jointly and severally, as a guarantee of payment and not merely as a
guarantee of collection, prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of any and all
existing and future Obligations including, without limitation, all indebtedness
and liabilities of every kind, nature and character, direct or indirect,
absolute or contingent, liquidated or unliquidated, voluntary or involuntary, of
the Borrower to the Credit Parties arising under the Credit Agreement, the other
Loan Documents and Designated Swap Contracts (including, without limitation, all
renewals, extensions, modifications, amendments, and restatements thereof and
all costs, attorneys’ fees and expenses incurred by any Credit Party in
connection with the collection or enforcement thereof) including, without
limitation, any and all environmental indemnifications contained in the Loan
Documents or Designated Swap Contracts (collectively, the “Guaranteed
Obligations”). The



--------------------------------------------------------------------------------



Administrative Agent’s books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity, or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of any
Guarantor under this Guaranty.


2.No Setoff or Deductions; Taxes. Each Guarantor represents and warrants that it
is formed and resident in the United States of America. All payments by any
Guarantor hereunder shall be paid in full, without setoff or counterclaim or any
deduction or withholding whatsoever, including, without limitation, for any and
all present and future taxes. If any Guarantor must make a payment under this
Guaranty, then such Guarantor represents and warrants that it will make the
payment from its offices located in the United States of America to the
Administrative Agent, for the benefit of the Credit Parties, so that no
withholding tax is imposed on such payment. Notwithstanding the foregoing, if
any Guarantor makes a payment under this Guaranty to which withholding tax
applies, or any taxes (other than Excluded Taxes) are at any time imposed on any
payments under or in respect of this Guaranty including, but not limited to,
payments made pursuant to this Section 2, then such Guarantor shall pay all such
taxes to the relevant authority in accordance with applicable law such that each
Credit Party receives the sum it would have received had no such deduction or
withholding been made and shall also pay to the Administrative Agent, for the
benefit of the Credit Parties, on demand, all additional amounts which the
Administrative Agent specifies as necessary to preserve the after-tax yield the
Credit Parties would have received if such taxes had not been imposed. The
Guarantors shall promptly provide the Administrative Agent with an original
receipt or certified copy issued by the relevant authority evidencing the
payment of any such amount required to be deducted or withheld.


3.No Termination. This Guaranty is a continuing and irrevocable guaranty of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations and any other amounts payable under
this Guaranty are indefeasibly paid and performed in full and any commitments of
the Credit Parties or facilities provided by the Credit Parties with respect to
the Guaranteed Obligations are terminated. All payments under this Guaranty
shall be made at the Administrative Agent’s Office in Dollars.


4.Waiver of Notices. Each Guarantor waives notice of the acceptance of this
Guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. Each Guarantor further waives presentment, protest, notice,
dishonor or default, demand for payment, notice of intent to accelerate, notice
of acceleration, and any other notices to which any Guarantor might otherwise be
entitled.


5.No Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, or similar rights with respect to any payments it makes under this
Guaranty until all of the Guaranteed Obligations and any amounts payable under
this Guaranty are indefeasibly paid and performed in full and any commitments of
the Credit Parties or facilities provided by the Credit Parties with respect to
the Guaranteed Obligations are terminated. If any amounts are paid to any
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Credit Parties and shall forthwith be paid
to the Administrative Agent, for the benefit of the Credit Parties, to reduce
the amount of the Guaranteed Obligations, whether matured or unmatured.


6.Waiver of Suretyship Defenses. Each Guarantor agrees that the Credit Parties
may, at any time and from time to time, and without notice to the Guarantors,
make any agreement with the Borrower or
F-2-2



--------------------------------------------------------------------------------



with any other person or entity liable on any of the Guaranteed Obligations, for
the extension, renewal, payment, compromise, discharge, or release of the
Guaranteed Obligations, or for any modification or amendment of the terms
thereof or of any instrument or agreement evidencing the Guaranteed Obligations,
all without in any way impairing, releasing, discharging, or otherwise affecting
the obligations of any Guarantor under this Guaranty. Each Guarantor waives any
defense arising by reason of any disability or other defense of the Borrower or
any other guarantor, or the cessation from any cause whatsoever of the liability
of the Borrower, or any claim that any Guarantor’s obligations exceed or are
more burdensome than those of the Borrower and waives the benefit of any statute
of limitations affecting the liability of any Guarantor hereunder. Each
Guarantor waives any right to enforce any remedy which such Guarantor now has or
may hereafter have against the Borrower and waives any benefit of and any right
to participate in any security now or hereafter held by the Administrative Agent
for the benefit of the Credit Parties. Further, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.


7.Exhaustion of Other Remedies Not Required. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations. Each Guarantor waives diligence by
any of the Credit Parties and action on delinquency in respect of the Guaranteed
Obligations or any part thereof, including, without limitation any provisions of
law requiring any Credit Party to exhaust any right or remedy or to take any
action against the Borrower, any other guarantor, or any other person, entity,
or property before enforcing this Guaranty against any Guarantor.


8.Reinstatement. Notwithstanding anything in this Guaranty to the contrary, this
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any portion of the Guaranteed Obligations is revoked,
terminated, rescinded, or reduced or must otherwise be restored or returned upon
the insolvency, bankruptcy, or reorganization of the Borrower or any other
person or entity or otherwise, as if such payment had not been made and whether
or not the Administrative Agent is in possession of or has released this
Guaranty and regardless of any prior revocation, rescission, termination or
reduction.


9.Subordination. Each Guarantor hereby expressly subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising and whether those obligations are (a) direct,
indirect, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, (b) due or to become due to such Guarantor, (c) held by or are to
be held by such Guarantor, (d) created directly or acquired by assignment or
otherwise, or (e) evidenced in writing (the “Subordinated Debt”) to the
indefeasible payment in full of all Guaranteed Obligations. Each Guarantor
agrees not to accept any payment of such Subordinated Debt from the Borrower if
a Default exists. If any Guarantor receives any payment of any Subordinated Debt
in violation of the foregoing, then such Guarantor shall hold that payment in
trust for the Credit Parties and promptly turn it over to the Administrative
Agent, for the benefit of the Credit Parties, in the form received (with any
necessary endorsements), to be applied in accordance with the Credit Agreement,
but without reducing or affecting in any manner the liability of any Guarantor
under this Guaranty.


10.Information. Each Guarantor agrees to furnish promptly to the Administrative
Agent any and all financial or other information regarding such Guarantor or its
property as the Administrative Agent may reasonably request in writing.


11.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy,
or reorganization of the Borrower or
F-2-3



--------------------------------------------------------------------------------



any other person or entity, or otherwise, all such amounts shall nonetheless be
payable by the Guarantors immediately upon demand by the Administrative Agent.


12.Indemnification and Expenses.


(a) Each Guarantor shall indemnify each Credit Party and each Related Party of
any of the Credit Parties (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, and related expenses (including, without limitation, the
fees, charges, and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or any Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery or enforcement of this Guaranty or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder, the consummation of the transactions contemplated hereby,
or, in the case of the Administrative Agent and its Related Parties only, the
administration of this Guaranty; or (ii) any actual or prospective claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee and its
Related Parties, be available to the extent that such losses, claims, damages,
liabilities, or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Related Parties.


(b) Each Guarantor shall pay to the Administrative Agent upon demand the amount
of any and all reasonable out-of-pocket costs and expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Administrative Agent may incur in connection with the administration of this
Guaranty, including, without limitation, any such costs and expenses incurred in
the preservation, protection, or enforcement of any rights of any Credit Party
in any case commenced by or against any Guarantor under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute. The
obligations of the Guarantors under the preceding sentence shall survive
termination of this Guaranty.


13.Amendments. No amendment, modification, termination, or waiver of any
provision of this Guaranty, and no consent to any departure by any Guarantor
from the terms and conditions hereof, shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent and each
Guarantor. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.


14.Notices. Any notice or other communication herein required or permitted to be
given shall be in writing and shall be in accordance with the provisions of
Section 11.2 of the Credit Agreement. All notices or other communications
hereunder shall be made to the applicable address, as follows: (i) if addressed
to the Borrower or any Guarantor then to the address as follows: c/o STAG
Industrial, Inc. One Federal Street, 23rd Floor, Boston, Massachusetts 02110
Attention: Jeffrey M. Sullivan, Esq. Telephone No: 617-936-1343, Telecopier No.:
617-574-0052, with a copy to DLA Piper LLP (US) 1251 Avenue of Americas, New
York, NY, 10020, Attention: Jamie Knox, Telephone No: 212-335-4992 and (ii) if
addressed to the Administrative Agent then to the address as follows: Wells
Fargo Bank, National Association, Commercial Real Estate Loans, 600 South 4th
Street, 8th Floor, Minneapolis, MN 55415, MAC N9300-085, Attention: Anthony
Gangelhoff, Telephone No: 612-316-0109. Any party to this Guaranty may change
its address, telecopier or telephone number for notices and other communications
in accordance with the terms and provisions set forth in Section 11.2(d) of the
Credit Agreement.
F-2-4



--------------------------------------------------------------------------------





15.No Waiver; Enforceability. No failure by any Credit Party to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law or in equity. The unenforceability or
invalidity of any provision of this Guaranty shall not affect the enforceability
or validity of any other provision herein.


16.Assignment. This Guaranty shall: (a) bind each Guarantor and its successors
and assigns, provided that no Guarantor may assign its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent (and any attempted assignment without such consent shall be void); and (b)
inure to the benefit of each of the Credit Parties and their respective
successors and assigns and the Credit Parties may, without notice to any
Guarantor and without affecting any Guarantor’s obligations hereunder, assign or
sell participations in the Guaranteed Obligations and this Guaranty, in whole or
in part. Each Guarantor agrees that the Credit Parties may disclose to any
prospective purchaser and any purchaser of all or part of the Guaranteed
Obligations any and all information in the Credit Parties’ possession concerning
any Guarantor, this Guaranty, and any security for this Guaranty to the extent
permitted under, and in compliance with, the terms of the Credit Agreement.


17.Condition of the Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower such information concerning the financial condition, business, and
operations of the Borrower as Guarantors require, and that no Credit Party shall
have any duty, and the Guarantors are not relying on any Credit Party at any
time, to disclose to the Guarantors any information relating to the business,
operations, or financial condition of the Borrower.


18.Rights of Setoff. If and to the extent any payment is not made when due
hereunder, then the Administrative Agent and each other Credit Party (with the
prior consent of the Administrative Agent) may setoff and charge from time to
time any amount so due against any or all of the Guarantors’ accounts or
deposits with the Administrative Agent or such other Credit Party.


19.Other Guarantees. Unless otherwise agreed by the Administrative Agent, the
applicable Credit Party and the Guarantors in writing, this Guaranty is not
intended to supersede or otherwise affect any other guaranty now or hereafter
given by the Guarantors for the benefit of the Credit Parties or any term or
provision thereof.


20.Representations and Warranties; Loan Documents. By execution hereof, each
Guarantor covenants and agrees that certain representations, warranties, terms,
covenants, and conditions set forth in the Loan Documents and Designated Swap
Contracts are applicable by their terms to such Guarantor and shall be imposed
upon such Guarantor, and each Guarantor reaffirms that each such representation
and warranty is true and correct and covenants and agrees to promptly and
properly perform, observe, and comply with each such term, covenant, or
condition. Moreover, each Guarantor acknowledges and agrees that this Guaranty
is subject to the setoff provisions as noted in Section 18 above in favor of the
Credit Parties. In the event the Credit Agreement, any other Loan Document or
Designated Swap Contract shall cease to remain in effect for any reason
whatsoever during any period when any part of the Guaranteed Obligations remains
unpaid, such terms, covenants, and agreements of the Credit Agreement or such
other Loan Document or Designated Swap Contract incorporated herein by this
reference and which are, by their terms, made applicable to any Guarantors shall
nevertheless continue in full force and effect as obligations of each Guarantor
under this Guaranty.


F-2-5



--------------------------------------------------------------------------------



21.Additional Guarantors. The initial Guarantors hereunder shall be each of the
Subsidiary Guarantors of the Borrower that are signatories hereto and that are
listed on Schedule 1 attached hereto. From time to time subsequent to the time
hereof, additional Subsidiary Guarantors of the Borrower may become parties
hereto as additional Guarantors (each an “Additional Guarantor”) by executing a
counterpart of this Guaranty in the form of Exhibit A attached hereto. Upon
delivery of any such counterpart to the Administrative Agent, notice of which is
hereby waived by the Guarantors, each such Additional Guarantor shall be a
Guarantor and shall be a party hereto as if such Additional Guarantor were an
original signatory hereof. Each Guarantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Guarantor hereunder, or by any election by the Administrative Agent
not to cause any Subsidiary Guarantor of the Borrower to become an Additional
Guarantor hereunder. This Guaranty shall be fully effective as to any Guarantor
that is or becomes a party hereto regardless of whether any such person becomes
or fails to become or ceases to be a Guarantor hereunder.


22.Release of Guarantors. Subject to the provisions of the Credit Agreement, a
Guarantor may be released from its obligations under this Guaranty by the
Administrative Agent’s execution of a Release of Guarantor in the form of
Exhibit B attached hereto. Each Guarantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the release of any
other Guarantor hereunder.


23.Governing Law; Jurisdiction; Etc.


(a) Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b) Submission to Jurisdiction. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c) Waiver of Venue. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN SECTION 23(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST
F-2-6



--------------------------------------------------------------------------------



EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d) Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.2 OF THE CREDIT
AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE ON ANY GUARANTOR A COPY IS ALSO
DELIVERED TO JEFFREY M. SULLIVAN, SECRETARY FOR THE BORROWER AND PARENT (WHOSE
CONTACT INFORMATION IS NOTED IN SECTION 14 ABOVE). NOTHING IN THIS GUARANTY WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.


(e)Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 23.


24.Counterparts. This Guaranty may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.


25. Acknowledgment of Benefits; Contribution; Effect of Avoidance Provisions.


(a) Each Guarantor acknowledges that it has received, or will receive,
significant financial and other benefits, either directly or indirectly, from
the proceeds of the Loans made by the Lenders to the Borrower pursuant to the
Credit Agreement and the entry by the Borrower into Designated Swap Contracts;
that the benefits received by such Guarantor are reasonably equivalent
consideration for such Guarantor's execution of this Guaranty; and that such
benefits include, without limitation, the access to capital afforded to the
Borrower pursuant to the Credit Agreement from which the activities of such
Guarantor will be supported, the refinancing of certain existing indebtedness of
the Borrower and such Guarantor from the proceeds of the Loans, and the ability
to refinance that indebtedness at a lower interest rate and otherwise on more
favorable terms than would be available to it if the Properties owned by such
Guarantor’s were being financed on a stand-alone basis. Each Guarantor is
executing this Agreement and the other Loan Documents in consideration of those
benefits received by it.


(b) Each Guarantor hereby agrees as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law.  Such contribution
rights shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been indefeasibly
and irrevocably paid in full, and none of the Guarantors shall exercise any such
contribution rights until the Guaranteed Obligations have been indefeasibly and
irrevocably paid in full.


F-2-7



--------------------------------------------------------------------------------



(c) It is the intent of each Guarantor, the Administrative Agent and the Lenders
that in any proceeding under any Debtor Relief Laws, such Guarantor's maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other Lenders
under the Loan Documents) to be avoidable or unenforceable against such
Guarantor in such proceeding as a result of applicable Laws, including, without
limitation, (i) Section 548 of the Bankruptcy Code of the United States and (ii)
any state fraudulent transfer or fraudulent conveyance act or statute applied in
such proceeding, whether by virtue of Section 544 of the Bankruptcy Code of the
United States or otherwise. The Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other Credit
Parties under the Loan Documents and Designated Contracts) shall be determined
in any such proceeding are referred to herein as “Avoidance Provisions”.
Accordingly, to the extent that the obligations of a Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guaranteed Obligations for which such Guarantor shall be liable hereunder shall
be reduced to the greater of (A) the amount which, as of the time any of the
Guaranteed Obligations are deemed to have been incurred by such Guarantor under
the Avoidance Provisions, would not cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Credit Parties under the Loan Documents or Designated Swap
Contracts), to be subject to avoidance under the Avoidance Provisions or (B) the
amount which, as of the time demand is made hereunder upon such Guarantor for
payment on account of the Guaranteed Obligations, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Administrative Agent and the Credit Parties under the Loan
Documents and the Designated Swap Contracts), to be subject to avoidance under
the Avoidance Provisions. The provisions under this Section are intended solely
to preserve the rights of the Administrative Agent and the Lender hereunder to
the maximum extent that would not cause the obligations of any Guarantor
hereunder to be subject to avoidance under the Avoidance Provisions, and no
Guarantor or any other Person shall have any right or claim under this Section
as against the Administrative Agent and the Credit Parties that would not
otherwise be available to such Person under the Avoidance Provisions.


26.Final Agreement. This Guaranty, the other Loan Documents AND DESIGNATED SWAP
CONTRACTS constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. there
are no unwritten oral agreements between the parties.


27. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of any Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until termination of this Guaranty in accordance with
Section 3 hereof.  Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  “Qualified
ECP Guarantor” means, in respect of any Swap Obligation, each Loan Party
(including the Borrower) that has total assets exceeding $10,000,000 at the time
the relevant Guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract
F-2-8



--------------------------------------------------------------------------------



participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.  “Swap Obligation” means, with
respect to any Guarantor, any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act.






[Remainder of Page Intentionally Left Blank;
Signature Pages Follow]




F-2-9




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.


STAG Investments Holdings III, LLC
STAG III Boardman, LLC
STAG III Malden, LLC
STAG Investments Holdings IV, LLC
STAG IV Seville, LLC
STIR Investments GP IV, LLC
STAG GI Investments Holdings, LLC
STAG GI New Jersey, LLC
STAG GI Rogers, LLC
STAG GI Streetsboro, LLC
STAG Industrial Holdings, LLC
STAG TX GP 2, LLC
STAG Edgefield, LLC
STAG Pineville, LLC
STAG Portland 2, LLC
STAG Reading, LLC
STAG Spartanburg, LLC
STAG Portage, LLC
STAG Simpsonville, LLC
STAG De Pere, LLC
STAG Duncan, LLC
STAG Gurnee, LLC
STAG Montgomery, LLC
STAG Woodstock, LLC
STAG Columbia, LLC
STAG DeKalb, LLC
STAG Williamsport, LLC
STAG Belvidere I, LLC
STAG Belvidere III, LLC
STAG Belvidere IV, LLC
STAG Belvidere V, LLC
STAG Belvidere VI, LLC
STAG Belvidere VII, LLC
STAG Belvidere VIII, LLC
STAG Belvidere IX, LLC
STAG Hampstead, LLC
STAG New Hope, LLC
STAG Harvard, LLC
STAG Sauk Village, LLC
STAG Allentown, LLC
STAG Mechanicsburg 1, LLC
STAG Mechanicsburg 2, LLC
STAG Mechanicsburg 3, LLC
F-2-10
Signature Page to
Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------



STAG Gurnee 2, LLC
STAG Germantown, LLC
STAG Elizabethtown, LLC
STAG CA GP, LLC
STAG Spartanburg 3, LLC
STAG Burlington, LLC
STAG North Haven, LLC
STAG Stoughton 1, LLC
STAG Stoughton 2, LLC
STAG Fairborn, LLC
STAG Machesney Park, LLC
STAG Libertyville 1, LLC
STAG Libertyville 2, LLC
STAG Greer, LLC
STAG Piedmont 1, LLC
STAG Piedmont 2, LLC
STAG Piedmont 3, LLC
STAG Belvidere 10, LLC
STAG Laurens, LLC
STAG Lancaster, LLC
STAG Burlington 2, LLC
STAG Norton, LLC
STAG NC GP, LLC
STAG Sparks 2, LLC
STAG York, LLC
STAG NC GP 2, LLC
STAG TX GP, LLC
STAG Louisville, LLC
STAG Lebanon, LLC
STAG West Columbia 3, LLC
STAG McHenry 2, LLC
STAG Romulus 2, LLC
STAG South Saint Paul, LLC
STAG Plymouth 3, LLC
STAG Burlington 3, LLC
STAG Livonia 1, LLC
STAG Livonia 2, LLC
STIR Investments GP III, LLC
STIR Investments GP, LLC


each a Delaware limited liability company


By: _______________________________
Name: 
Title:  
(Signatures continue on the next page)




F-2-11
Signature Page to
Subsidiary Guaranty Agreement

--------------------------------------------------------------------------------



STAG III Arlington, L.P.
a Delaware limited partnership


By: STIR Investments GP III, LLC,
a Delaware limited liability company,
its General Partner






By: __________________________
Name: 
Title:  




STAG IV Waco, L.P.,        
a Delaware limited partnership


By: STIR Investments GP IV, LLC,
a Delaware limited liability company,
its General Partner






By: _______________________________
Name: 
Title:




(Signatures continue on the next page)




F-2-12
Signature Page to
Subsidiary Guaranty Agreement

--------------------------------------------------------------------------------



STAG Arlington 2, L.P.
STAG Houston 2, L.P.
STAG Garland, LP
STAG El Paso 1, LP
STAG El Paso 2, LP
STAG El Paso 3, LP
STAG El Paso 4, LP
STAG Houston 4, LP
STAG El Paso 5, LP
STAG TX Holdings, LP
STAG Rockwall, L.P.
STAG IND Stafford, LP
STAG IND El Paso 6, LP
STAG IND Houston 9, LP
STAG IND Houston 11, LP
STAG IND Mission, LP
STAG Katy, LP
STAG Katy 2, LP
STAG West Houston, LP
STAG Houston 14, LP


each a Delaware limited partnership


By: STAG TX GP 2, LLC
a Delaware limited liability company,
their General Partner






By: ________________________________
Name: 
Title:  




(Signatures continue on the next page)


















F-2-13
Signature Page to
Subsidiary Guaranty Agreement

--------------------------------------------------------------------------------





STAG NC Holdings, LP
a Delaware limited partnership


By: STAG NC GP, LLC,
a Delaware limited liability company,
their General Partner






By: _______________________________
Name: 
Title:
        


STAG Mooresville 2, LP
a Delaware limited partnership


By: STAG NC GP 2, LLC,
a Delaware limited liability company,
its General Partner






By: _______________________________
Name: 
Title:


STAG El Paso, LP
a Delaware limited partnership


By: STIR Investments GP, LLC
a Delaware limited liability company,
its General Partner






By: _______________________________
Name: 
Title:


F-2-14
Signature Page to
Subsidiary Guaranty Agreement


--------------------------------------------------------------------------------



SCHEDULE 1
INITIAL GUARANTORS
1.STAG Investments Holdings III, LLC, a Delaware limited liability company
2.STAG III Arlington, L.P., a Delaware limited partnership
3.STAG III Boardman, LLC, a Delaware limited liability company
4.STAG III Malden, LLC, a Delaware limited liability company
5.STIR Investments GP III, LLC, a Delaware limited liability company
6.STAG Investments Holdings IV, LLC, a Delaware limited liability company
7.STAG IV Seville, LLC, a Delaware limited liability company
8.STAG IV Waco, L.P., a Delaware limited partnership
9.STIR Investments GP IV, LLC, a Delaware limited liability company
10.STAG GI Investments Holdings, LLC, a Delaware limited liability company
11.STAG GI New Jersey, LLC, a Delaware limited liability company
12.STAG Industrial Holdings, LLC, a Delaware limited liability company
13.STAG Arlington 2, L.P., a Delaware limited partnership
14.STAG TX GP 2, LLC, a Delaware limited liability company
15.STAG Edgefield, LLC, a Delaware limited liability company
16.STAG Pineville, LLC, a Delaware limited liability company
17.STAG Portland 2, LLC, a Delaware limited liability company
18.STAG Reading, LLC, a Delaware limited liability company
19.STAG Spartanburg, LLC, a Delaware limited liability company
20.STAG Portage, LLC, a Delaware limited liability company
21.STAG El Paso, LP, a Delaware limited partnership
22.STIR Investments GP, LLC, a Delaware limited liability company
23.STAG Simpsonville, LLC, a Delaware limited liability company
24.STAG De Pere, LLC, a Delaware limited liability company
25.STAG Duncan, LLC, a Delaware limited liability company
26.STAG Gurnee, LLC, a Delaware limited liability company
F-2-15
Schedule 1 to Form of Subsidiary Guaranty

--------------------------------------------------------------------------------



27.STAG Montgomery, LLC, a Delaware limited liability company
28.STAG Woodstock, LLC, a Delaware limited liability company
29.STAG Columbia, LLC, a Delaware limited liability company
30.STAG DeKalb, LLC, a Delaware limited liability company
31.STAG Houston 2, L.P., a Delaware limited partnership
32.STAG Williamsport, LLC, a Delaware limited liability company
33.STAG Belvidere I, LLC, a Delaware limited liability company
34.STAG Belvidere III, LLC, a Delaware limited liability company
35.STAG Belvidere IV, LLC, a Delaware limited liability company
36.STAG Belvidere V, LLC, a Delaware limited liability company
37.STAG Belvidere VI, LLC, a Delaware limited liability company
38.STAG Belvidere VII, LLC, a Delaware limited liability company
39.STAG Belvidere VIII, LLC, a Delaware limited liability company
40.STAG Belvidere IX, LLC, a Delaware limited liability company
41.STAG Hampstead, LLC, a Delaware limited liability company
42.STAG New Hope, LLC, a Delaware limited liability company
43.STAG Harvard, LLC, a Delaware limited liability company
44.STAG Sauk Village, LLC, a Delaware limited liability company
45.STAG Allentown, LLC, a Delaware limited liability company
46.STAG Garland, LP, a Delaware limited partnership
47.STAG El Paso 1, LP, a Delaware limited partnership
48.STAG El Paso 2, LP, a Delaware limited partnership
49.STAG El Paso 3, LP, a Delaware limited partnership
50.STAG El Paso 4, LP, a Delaware limited partnership
51.STAG Mechanicsburg 1, LLC, a Delaware limited liability company
52.STAG Mechanicsburg 2, LLC, a Delaware limited liability company
53.STAG Mechanicsburg 3, LLC, a Delaware limited liability company
54.STAG Gurnee 2, LLC, a Delaware limited liability company
F-2-16
Schedule 1 to Form of Subsidiary Guaranty

--------------------------------------------------------------------------------



55.STAG Germantown, LLC, a Delaware limited liability company
56.STAG Elizabethtown, LLC, a Delaware limited liability company
57.STAG CA GP, LLC, a Delaware limited liability company
58.STAG Spartanburg 3, LLC, a Delaware limited liability company
59.STAG Houston 4, LP, a Delaware limited partnership
60.STAG Burlington, LLC, a Delaware limited liability company
61.STAG North Haven, LLC, a Delaware limited liability company
62.STAG Stoughton 1, LLC, a Delaware limited liability company
63.STAG Stoughton 2, LLC, a Delaware limited liability company
64.STAG Fairborn, LLC, a Delaware limited liability company
65.STAG El Paso 5, LP, a Delaware limited partnership
66.STAG Machesney Park, LLC, a Delaware limited liability company
67.STAG Libertyville 1, LLC, a Delaware limited liability company
68.STAG Libertyville 2, LLC, a Delaware limited liability company
69.STAG Greer, LLC, a Delaware limited liability company
70.STAG Piedmont 1, LLC, a Delaware limited liability company
71.STAG Piedmont 2, LLC, a Delaware limited liability company
72.STAG Piedmont 3, LLC, a Delaware limited liability company
73.STAG Belvidere 10, LLC, a Delaware limited liability company
74.STAG Laurens, LLC, a Delaware limited liability company
75.STAG Lancaster, LLC, a Delaware limited liability company
76.STAG Burlington 2, LLC, a Delaware limited liability company
77.STAG Norton, LLC, a Delaware limited liability company
78.STAG TX Holdings, LP, a Delaware limited partnership
79.STAG NC GP, LLC, a Delaware limited liability company
80.STAG NC Holdings, LP, a Delaware limited partnership
81.STAG Sparks 2, LLC, a Delaware limited liability company
82.STAG Rockwall, L.P., a Delaware limited partnership
F-2-17
Schedule 1 to Form of Subsidiary Guaranty

--------------------------------------------------------------------------------



83.STAG Lebanon, LLC, a Delaware limited liability company
84.STAG York, LLC, a Delaware limited liability company
85.STAG Mooresville 2, LP, a Delaware limited partnership
86.STAG GI Streetsboro, LLC, a Delaware limited liability company
87.STAG Louisville, LLC, a Delaware limited liability company
88.STAG TX GP, LLC, a Delaware limited liability company
89.STAG NC GP 2, LLC, a Delaware limited liability company
90.STAG GI Rogers, LLC, a Delaware limited liability company
91.STAG West Columbia 3, LLC, a Delaware limited liability company
92.STAG IND Stafford, LP, a Delaware limited partnership
93.STAG IND El Paso 6, LP, a Delaware limited partnership
94.STAG IND Houston 9, LP, a Delaware limited partnership
95.STAG McHenry 2, LLC, a Delaware limited liability company
96.STAG Romulus 2, LLC, a Delaware limited liability company
97.STAG South Saint Paul, LLC, a Delaware limited liability company
98.STAG IND Houston 11, LP, a Delaware limited partnership
99.STAG IND Mission, LP, a Delaware limited partnership
100.STAG Plymouth 3, LLC, a Delaware limited liability company
101.STAG Burlington 3, LLC, a Delaware limited liability company
102.STAG Livonia 1, LLC, a Delaware limited liability company
103.STAG Livonia 2, LLC, a Delaware limited liability company
104.STAG Katy, LP, a Delaware limited partnership
105.STAG Katy 2, LP, a Delaware limited partnership
106.STAG West Houston, LP, a Delaware limited partnership
107.STAG Houston 14, LP, a Delaware limited partnership
F-2-18
Schedule 1 to Form of Subsidiary Guaranty


--------------------------------------------------------------------------------



EXHIBIT A


COUNTERPART TO SUBSIDIARY GUARANTY AGREEMENT


Reference is hereby made to that certain Subsidiary Guaranty Agreement
(hereinafter the “Subsidiary Guaranty”) dated as of April 17, 2020, executed and
delivered by the parties listed on SCHEDULE 1 ATTACHED HERETO pursuant to that
certain Term Loan Agreement dated as of April 17, 2020 (as from time to time may
be amended, modified, or restated, the “Credit Agreement”), by and among Stag
Industrial Operating Partnership, L.P. as Borrower, STAG Industrial, Inc., a
Maryland corporation, as Parent of Borrower, Wells Fargo Bank, National
Association, as the Administrative Agent and each lender, including the
Administrative Agent, from time to time party to the Credit Agreement.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Subsidiary Guaranty.


        In witness whereof, the undersigned Additional Guarantor has caused this
Subsidiary Guaranty Agreement to be executed and delivered by its officer
thereunto duly authorized as of __________ ___, 20___.





[NAME OF ADDITIONAL GUARANTOR]




By:_______________________
Name:
Title:


F-2-19
Exhibit A to Form of Subsidiary Guaranty




--------------------------------------------------------------------------------



SCHEDULE 1
EXISTING SUBSIDIARY GUARANTORS
1.STAG Investments Holdings III, LLC, a Delaware limited liability company
2.STAG III Arlington, L.P., a Delaware limited partnership
3.STAG III Boardman, LLC, a Delaware limited liability company
4.STAG III Malden, LLC, a Delaware limited liability company
5.STIR Investments GP III, LLC, a Delaware limited liability company
6.STAG Investments Holdings IV, LLC, a Delaware limited liability company
7.STAG IV Seville, LLC, a Delaware limited liability company
8.STAG IV Waco, L.P., a Delaware limited partnership
9.STIR Investments GP IV, LLC, a Delaware limited liability company
10.STAG GI Investments Holdings, LLC, a Delaware limited liability company
11.STAG GI New Jersey, LLC, a Delaware limited liability company
12.STAG Industrial Holdings, LLC, a Delaware limited liability company
13.STAG Arlington 2, L.P., a Delaware limited partnership
14.STAG TX GP 2, LLC, a Delaware limited liability company
15.STAG Edgefield, LLC, a Delaware limited liability company
16.STAG Pineville, LLC, a Delaware limited liability company
17.STAG Portland 2, LLC, a Delaware limited liability company
18.STAG Reading, LLC, a Delaware limited liability company
19.STAG Spartanburg, LLC, a Delaware limited liability company
20.STAG Portage, LLC, a Delaware limited liability company
21.STAG El Paso, LP, a Delaware limited partnership
22.STIR Investments GP, LLC, a Delaware limited liability company
23.STAG Simpsonville, LLC, a Delaware limited liability company
24.STAG De Pere, LLC, a Delaware limited liability company
25.STAG Duncan, LLC, a Delaware limited liability company
26.STAG Gurnee, LLC, a Delaware limited liability company
F-2-20
Schedule 1 to Form of Subsidiary Guaranty



--------------------------------------------------------------------------------



27.STAG Montgomery, LLC, a Delaware limited liability company
28.STAG Woodstock, LLC, a Delaware limited liability company
29.STAG Columbia, LLC, a Delaware limited liability company
30.STAG DeKalb, LLC, a Delaware limited liability company
31.STAG Houston 2, L.P., a Delaware limited partnership
32.STAG Williamsport, LLC, a Delaware limited liability company
33.STAG Belvidere I, LLC, a Delaware limited liability company
34.STAG Belvidere III, LLC, a Delaware limited liability company
35.STAG Belvidere IV, LLC, a Delaware limited liability company
36.STAG Belvidere V, LLC, a Delaware limited liability company
37.STAG Belvidere VI, LLC, a Delaware limited liability company
38.STAG Belvidere VII, LLC, a Delaware limited liability company
39.STAG Belvidere VIII, LLC, a Delaware limited liability company
40.STAG Belvidere IX, LLC, a Delaware limited liability company
41.STAG Hampstead, LLC, a Delaware limited liability company
42.STAG New Hope, LLC, a Delaware limited liability company
43.STAG Harvard, LLC, a Delaware limited liability company
44.STAG Sauk Village, LLC, a Delaware limited liability company
45.STAG Allentown, LLC, a Delaware limited liability company
46.STAG Garland, LP, a Delaware limited partnership
47.STAG El Paso 1, LP, a Delaware limited partnership
48.STAG El Paso 2, LP, a Delaware limited partnership
49.STAG El Paso 3, LP, a Delaware limited partnership
50.STAG El Paso 4, LP, a Delaware limited partnership
51.STAG Mechanicsburg 1, LLC, a Delaware limited liability company
52.STAG Mechanicsburg 2, LLC, a Delaware limited liability company
53.STAG Mechanicsburg 3, LLC, a Delaware limited liability company
54.STAG Gurnee 2, LLC, a Delaware limited liability company
F-2-21
Schedule 1 to Form of Subsidiary Guaranty



--------------------------------------------------------------------------------



55.STAG Germantown, LLC, a Delaware limited liability company
56.STAG Elizabethtown, LLC, a Delaware limited liability company
57.STAG CA GP, LLC, a Delaware limited liability company
58.STAG Spartanburg 3, LLC, a Delaware limited liability company
59.STAG Houston 4, LP, a Delaware limited partnership
60.STAG Burlington, LLC, a Delaware limited liability company
61.STAG North Haven, LLC, a Delaware limited liability company
62.STAG Stoughton 1, LLC, a Delaware limited liability company
63.STAG Stoughton 2, LLC, a Delaware limited liability company
64.STAG Fairborn, LLC, a Delaware limited liability company
65.STAG El Paso 5, LP, a Delaware limited partnership
66.STAG Machesney Park, LLC, a Delaware limited liability company
67.STAG Libertyville 1, LLC, a Delaware limited liability company
68.STAG Libertyville 2, LLC, a Delaware limited liability company
69.STAG Greer, LLC, a Delaware limited liability company
70.STAG Piedmont 1, LLC, a Delaware limited liability company
71.STAG Piedmont 2, LLC, a Delaware limited liability company
72.STAG Piedmont 3, LLC, a Delaware limited liability company
73.STAG Belvidere 10, LLC, a Delaware limited liability company
74.STAG Laurens, LLC, a Delaware limited liability company
75.STAG Lancaster, LLC, a Delaware limited liability company
76.STAG Burlington 2, LLC, a Delaware limited liability company
77.STAG Norton, LLC, a Delaware limited liability company
78.STAG TX Holdings, LP, a Delaware limited partnership
79.STAG NC GP, LLC, a Delaware limited liability company
80.STAG NC Holdings, LP, a Delaware limited partnership
81.STAG Sparks 2, LLC, a Delaware limited liability company
82.STAG Rockwall, L.P., a Delaware limited partnership
F-2-22
Schedule 1 to Form of Subsidiary Guaranty



--------------------------------------------------------------------------------



83.STAG Lebanon, LLC, a Delaware limited liability company
84.STAG York, LLC, a Delaware limited liability company
85.STAG Mooresville 2, LP, a Delaware limited partnership
86.STAG GI Streetsboro, LLC, a Delaware limited liability company
87.STAG Louisville, LLC, a Delaware limited liability company
88.STAG TX GP, LLC, a Delaware limited liability company
89.STAG NC GP 2, LLC, a Delaware limited liability company
90.STAG GI Rogers, LLC, a Delaware limited liability company
91.STAG West Columbia 3, LLC, a Delaware limited liability company
92.STAG IND Stafford, LP, a Delaware limited partnership
93.STAG IND El Paso 6, LP, a Delaware limited partnership
94.STAG IND Houston 9, LP, a Delaware limited partnership
95.STAG McHenry 2, LLC, a Delaware limited liability company
96.STAG Romulus 2, LLC, a Delaware limited liability company
97.STAG South Saint Paul, LLC, a Delaware limited liability company
98.STAG IND Houston 11, LP, a Delaware limited partnership
99.STAG IND Mission, LP, a Delaware limited partnership
100.STAG Plymouth 3, LLC, a Delaware limited liability company
101.STAG Burlington 3, LLC, a Delaware limited liability company
102.STAG Livonia 1, LLC, a Delaware limited liability company
103.STAG Livonia 2, LLC, a Delaware limited liability company
104.STAG Katy, LP, a Delaware limited partnership
105.STAG Katy 2, LP, a Delaware limited partnership
106.STAG West Houston, LP, a Delaware limited partnership
107.STAG Houston 14, LP, a Delaware limited partnership




F-2-23
Schedule 1 to Form of Subsidiary Guaranty




--------------------------------------------------------------------------------



EXHIBIT B


FORM OF RELEASE OF GUARANTOR




In witness whereof, the undersigned Administrative Agent, on behalf of the
Credit Parties, hereby releases and discharges ____________________ from any and
all obligations and liabilities of ____________________ to the Credit Parties
under that certain Subsidiary Guaranty Agreement dated as of April 17, 2020
executed by the Subsidiary Guarantors of STAG Industrial Operating Partnership,
L.P., a Delaware limited partnership, described therein in favor of the
Administrative Agent for the benefit of the Credit Parties.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By: _______________________
        Name:
        Title:










         F-2-24
        Form of Subsidiary Guaranty


--------------------------------------------------------------------------------



EXHIBIT H-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of April 17, 2020
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P. as the
Borrower (the “Borrower”), STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of the Borrower, the Lenders from time
to time party thereto, and Wells Fargo Bank, National Association, as the
Administrative Agent.
Pursuant to the provisions of Section 3.1(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
[NAME OF LENDER]
By: _______________________ 
        Name: ________________________
        Title: ________________________
Date: ________ __, 20[ ]


        H-1
Form of U.S. Tax Compliance Certificate


--------------------------------------------------------------------------------



EXHIBIT H-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of April 17, 2020
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P. as the
Borrower (the “Borrower”), STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of the Borrower, the Lenders from time
to time party thereto, and Wells Fargo Bank, National Association, as the
Administrative Agent.
Pursuant to the provisions of Section 3.1(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
[NAME OF PARTICIPANT]
By: _______________________ 
        Name: ________________________
        Title: ________________________
Date: ________ __, 20[ ]


        H-2
Form of U.S. Tax Compliance Certificate


--------------------------------------------------------------------------------



EXHIBIT H-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of April 17, 2020
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P. as the
Borrower (the “Borrower”), STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of the Borrower, the Lenders from time
to time party thereto, and Wells Fargo Bank, National Association, as the
Administrative Agent.
Pursuant to the provisions of Section 3.1(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
[NAME OF PARTICIPANT]
By: _______________________ 
        Name: ________________________
        Title: ________________________
Date: ________ __, 20[ ]


        H-3
Form of U.S. Tax Compliance Certificate


--------------------------------------------------------------------------------



EXHIBIT H-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Term Loan Agreement dated as of April 17, 2020
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”) among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P. as the
Borrower (the “Borrower”), STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of the Borrower, the Lenders from time
to time party thereto, and Wells Fargo Bank, National Association, as the
Administrative Agent.
Pursuant to the provisions of Section 3.1(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Term
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
[NAME OF LENDER]
By: _______________________ 
        Name: ________________________
        Title: ________________________
Date: ________ __, 20[ ]




        H-4
Form of U.S. Tax Compliance Certificate